

THIRD AMENDMENT AND RESTATEMENT AGREEMENT
dated 2 September 2016
to the
USD 900,000,000
MULTICURRENCY REVOLVING CREDIT FACILITY AGREEMENT
originally dated 23 October 2014
and
amended by an amendment letter dated 18 December 2014 and an amendment letter
dated 13 January 2015, and as further amended and restated by a first amendment
and restatement agreement dated 12 June 2015 and a second amendment and
restatement agreement dated 19 February 2016
for
PRA Group Europe Holding S.à r.l.
arranged by
DNB Bank ASA, Nordea Bank Norge ASA and Swedbank AB (publ)
with
DNB Bank ASA
acting as Facility Agent, Security Agent and Bookrunner






























www.bahr.no





--------------------------------------------------------------------------------




CONTENTS
Clause
 
Page
1.
DEFINITIONS....................................................................................................................................................
4
2.
CONDITIONS
PRECEDENT.............................................................................................................................
5
3.
REPRESENTATIONS.........................................................................................................................................
5
4.
AMENDMENT AND
RESTATEMENT.............................................................................................................
5
5.
MISCELLANEOUS............................................................................................................................................
7
6.
GOVERNING
LAW............................................................................................................................................
7





SCHEDULE 1 CONDITIONS PRECEDENT
SCHEDULE 2 GUARANTORS
SCHEDULE 3 SECURITY PROVIDERS
SCHEDULE 4 AMENDED FACILITY AGREEMENT

















--------------------------------------------------------------------------------




THIS Third AMENDMENT and restatement AGREEMENT is dated 2 September 2016 and
made between:
(1)
PRA Group Europe Holding S.à r.l. (formerly SHCO 54 S.à r.l.), a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg, having a share capital of EUR 12,500 and its registered office at
42-44, Avenue de la Gare, L-1610 Luxembourg, Grand Duchy of Luxembourg,
registered with the Luxemburg Trade and Companies Register under number B183422
and acting through its Swiss branch office PRA Group Europe Holding S.à r.l.,
Luxembourg, Zug Branch (formerly SHCO 54 S.à r.l., Luxemburg, Zug Branch) (the
“Swiss Branch”) at Bundesstrasse 5, 6300 Zug, Switzerland (registration number
CHE-305.746.539) (each a “Borrower”, together the “Borrowers”);

(2)
THE GUARANTORS listed in Schedule 2 hereto (the “Guarantors”);

(3)
DNB Bank ASA, of Dronning Eufemias gate 30, 0191 Oslo, Norway (registration
number 984 851 006) as mandated lead arranger, Nordea Bank Norge ASA of
Essendrops gate 7, 0368 Oslo, Norway (registration number 911 044 110) and
Swedbank AB (publ) (registration number 502017-7753) (the “Mandated Lead
Arrangers”);

(4)
DNB Bank ASA, of Dronning Eufemias gare 30, 0191 Oslo, Norway (registration
number 984 851 006) as bookrunner (the “Bookrunner”);

(5)
DNB Bank ASA, Nordea Bank Norge ASA and Swedbank AB (publ) as lenders (the
“Lenders”); and

(6)
DNB Bank ASA, of Dronning Eufemias gate 30, 0191 Oslo, Norway (registration
number 984 851 006) as agent on behalf of itself and the Finance Parties (as
defined in the Facility Agreement) (the “Facility Agent” and the “Security
Agent”),

collectively referred to as the “Parties”.

WHEREAS:
(A)
Pursuant to the Original Facility Agreement, the Lenders have granted to the
Borrower a loan in the amount of up to USD 900,000,000 for the purpose described
therein.

(B)
The Parties have entered into this Agreement as a consequence of the Borrower
having requested the Lenders to make certain amendments to the Original Facility
Agreement, inter alia to (i) amend certain financial covenants and (ii) increase
the Total Commitments by adding a EUR 267,000,000 Facility B term loan.

(C)
Subject to this agreement, the Lenders have agreed to make the contemplated
amendments.

(D)
The New Obligors (as defined below) will accede to the Amended Facility
Agreement as Guarantors.



NOW THEREFORE, it is hereby agreed as follows:





--------------------------------------------------------------------------------




1.
DEFINITIONS

In this Agreement, including the preamble hereto (unless the context otherwise
requires), all capital terms or expressions shall have the meaning ascribed to
such term in the Amended Facility Agreement unless otherwise explicitly defined
herein.

“Agreement” means this third amendment and restatement agreement.

“Amended Facility Agreement” means the Original Facility Agreement, as amended
and restated by this Agreement in the form set out in Schedule 4 (Form of
Amended Facility Agreement).

“Effective Date” means the date the Agent has confirmed in writing to the
Lenders and the Borrower that the conditions pursuant to Clause 4.1 (Amendment
and Restatement) have been satisfied, such date to be no later than 28 September
2016.

“Finnish Law Security Document” means the first ranking security share pledge
over the shares in PRA Suomi Oy dated 26 November 2014 between PRA Group Europe
Holding S.à r.l. and the Security Agent.

“Finnish Share Pledge” means the first ranking security share pledge over the
shares in Aktiv Kapital Portfolio Oy dated 23 October 2014 between PRA Group
Europe Portfolio AS (formerly Aktiv Kapital Portfolio AS) and the Security
Agent.

“New Obligors” means

(a)
PF1 UK Limited, a private limited liability company incorporated under the laws
of England with registration number 10153414;

(b)
Debt Trading Partners BIS sp. z o.o., a private limited liability company
incorporated under the laws of Poland with its registered office in Warsaw and
registration number (KRS) 0000517951 (“DTP BIS”);

(c)
Debt Trading Partners sp. z o.o. S.K.A., a limited joint stock partnership
incorporated under the laws of Poland with its registered office in Warsaw and
registration number (KRS) 0000482450 (“DTP SKA”); and

(d)
Debt Trading Partners sp. z o.o. a private limited liability company
incorporated under the laws of Poland with its registered office in Warsaw and
registration number (KRS) 0000275441 (“DTP”),

each a “New Obligor”.
“Original Facility Agreement” means the USD 900,000,000 revolving credit
facility agreement originally dated 23 October 2014 and made between the parties
hereto as amended by an amendment letter dated 18 December 2014 and an amendment
letter dated 13 January 2015, and as amended and restated by a first amendment
and restatement agreement dated 12 June 2015 and further amended and restated by
a second amendment agreement dated 19 February 2016.

“Security Providers” means the companies listed in Schedule 3 (Security
Providers) attached hereto and any other security provider in connection with
this Agreement not being a Guarantor.






--------------------------------------------------------------------------------




“Swedish Share Pledge” means the first ranking security share pledge over the
shares in AK Nordic AB dated 23 October 2014 between PRA Group Europe Portfolio
AS (formerly Aktiv Kapital Portfolio AS) and the Security Agent.

2.
CONDITIONS PRECEDENT

The provisions of Clause 4 (Amendment and Restatement) shall be effective only
if, not later than 10:00 hours (Oslo time) one (1) Business Day before the
Effective Date, the Agent has received all the documents and other evidence
listed in Schedule 1 (Conditions Precedent), each in a form and substance
satisfactory to the Agent. The Agent shall notify the Borrowers promptly upon
being so satisfied.
3.
REPRESENTATIONS

Each Obligor and each New Obligor makes the representations and warranties set
out in Clause 13 (Representations and warranties) of the Amended Facility
Agreement with respect to itself and each Security Provider (in respect of the
Security Providers so that the representations and warranties in Clause 13.1
(Representations and warranties) of the Amended Facility Agreement shall be
given also in respect of the Security Providers) to each Finance Party by
reference to the facts and circumstances then existing:
(a)
on the date of this Agreement; and

(b)
on the Effective Date.

4.
AMENDMENT AND RESTATEMENT

4.1
Amendment and restatement

With effect from the Effective Date, the Original Facility Agreement will be
amended and restated in the form set out in Schedule 4 (Form of Amended Facility
Agreement).
4.2
Continuing obligations

The provisions of the Amended Facility Agreement and the other Finance Documents
and Security Documents shall, save as amended and restated by this Agreement,
continue in full force and effect. Reference to the Facility Agreement in the
Finance Documents and the Security Documents shall be construed as reference to
the Amended Facility Agreement.
4.3
Confirmation of guarantee and security

The Borrowers, in their capacity as security providers, the Security Providers,
in their capacity as security providers, and the Guarantors, in their capacity
as Guarantors under the Original Facility Agreement, confirm their agreement and
acceptance to the terms and conditions in this Agreement and in the Amended
Facility Agreement, and confirm that their obligations and liabilities in the
Security Documents and other Finance Documents to which they are party shall
continue in full force and effect for the Amended Facility Agreement, and that
any security under the Security Documents and any guarantee created or given
under any Finance Document (without any amendments necessary to be made to these
documents) will extend to the liabilities and obligations of the Obligors to the
Finance Parties under the Finance Documents, as amended by this Agreement.





--------------------------------------------------------------------------------




4.4
Confirmation of Finnish law security by the Borrower

PRA Group Europe Holding S.à r.l. hereby confirms to the Security Agent and the
Facility Agent that:
(a)
it was in its contemplation at the time the Finnish Law Security Document was
entered into that the security created under the Finnish Law Security Document
would extend to the Amended Facility Agreement;

(b)
the security created under the Finnish Law Security Document shall continue to
secure all Secured Obligations; and

(c)
the provisions of the Finnish Law Security Document, including without
limitation the definition of Secured Obligations, shall, without restriction,
remain in full force and effect.

4.5
Amendments to the Norwegian law Share Pledges and Assignments of Intra-Group
Loans

With effect from the Effective Date, all Share Pledges and Assignments of
Intra-Group Loans governed by Norwegian law shall be amended so that the maximum
amount secured thereunder is limited to USD 1,500,000,000 with the addition of
interest and costs.
4.6
Amendments to the Finnish Share Pledge

With effect from the Effective Date, Clause 3.3(iii) of the Finnish Share Pledge
shall be amended so that the maximum amount secured under the Finnish Share
Pledge is limited to USD 1,500,000,000 with the addition of interest and costs.
4.7
Amendments to the Swedish Share Pledge

(a)
With effect from the Effective Date, the Swedish Share Pledge governed by
Swedish law shall be amended so that the maximum amount secured thereunder is
limited to USD 1,500,000,000 with the addition of interest and costs.

(b)
Clause 18 of the Swedish Share Pledge shall apply to this Clause 4.7 as if set
out herein.

4.8
Polish law submissions to enforcement

With effect from the Effective Date, each of the Lenders permanently and
irrevocably waives any of its rights under the following declarations:
(a)
the Polish law governed statements on voluntary submission to enforcement
contained in the notarial deed executed on 3 March 2016 before Mr. Michal
Maksymiuk, notary public in Warsaw (Rep. A 2271/2016);

(b)
the Polish law governed statements on voluntary submission to enforcement
contained in the notarial deed executed on 3 March 2016 before Mr. Micha³
Maksymiuk, notary public in Warsaw (Rep. A 2266/2016).

4.9
Accession of the New Obligors

Each New Obligor hereby agrees, without any further action being required, to
become an additional Guarantor on the Effective Date and to be bound by the
terms of the Amended Facility Agreement as a Guarantor and Obligor pursuant to
Clause 12.3 (Additional Guarantor) of the Amended Facility Agreement. For the
sake of clarity, this





--------------------------------------------------------------------------------




Agreement shall constitute an “Accession Letter” in respect of each New Obligor
for the purposes of Clause 12.3 (Additional Guarantor) of the Amended Facility
Agreement.
5.
MISCELLANEOUS

5.1
Incorporation of terms

The provisions of Clauses 1.1, 1.2 and 1.3 of the Amended Facility Agreement
shall be incorporated into this Agreement as if set out in full in this
Agreement and as if references in those clauses to “this Agreement” are
references to this Agreement.
5.2
Additional Finance Document

This Agreement shall constitute a “Finance Document” for the purposes of the
Amended Facility Agreement.
5.3
Fee

The Borrower shall pay to the Agent (for distribution to the Lenders) a fee as
set out in a separate Fee Letter, payable on the date of this Agreement.
6.
GOVERNING LAW

(a)
This Agreement shall be governed by Norwegian law.

(b)
Clauses 26.2 (Jurisdiction) and 26.3 (Service of process) of the Original
Facility Agreement shall be incorporated into this Agreement as if set out in
full herein.







*    *    *


[The rest of this page has intentionally been left blank]







--------------------------------------------------------------------------------





SIGNATORIES:
The Borrowers:
 
 
 
 
 
PRA Group Europe Holding S.à r.l. (formerly SHCO 54 S.à r.l)
 
PRA Group Europe Holding S.à r.l., Luxembourg, Zug Branch (formerly SHCO 54 S.à
r.l., Luxemburg, Zug Branch)
 
 
 
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact


For the purposes of Article 1 of the Protocol annexed to the Convention on
Jurisdiction and the Enforcement of Proceedings in Civil and Commercial Matters
done at Lugano on 16th September 1988 the undersigned hereby expressly and
specifically accepts the jurisdiction of the Norwegian Courts.


By: /s/ Christopher Hagberg
 
 
Name: Christopher Hagberg
 
 
Title: Attorney in fact
 
 
 
 
 
The Guarantors:
 
 
 
 
 
PRA Group Europe AS (formerly Aktiv Kapital AS)
 
PRA Group Norge AS
 
 
 
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact
 
 
 
 
 
 
PRA Group Deutschland GmbH
 
PRA Group (UK) Limited
 
 
 
By: /s/ Leif Henning Dokset
 
By: /s/ Christopher Hagberg
Name: Leif Henning Dokset
 
Name: Christopher Hagberg
Title: Managing Director
 
Title: Attorney in fact






--------------------------------------------------------------------------------




PRA Suomi Oy
 
PRA Group Österreich Inkasso GmbH
 
 
 
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact
 
 
 
PRA Group Switzerland Portfolio AG
 
Aktiv Kapital Portfolio Oy
 
 
 
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact
 
 
 
PRA Group Europe Financial Services AS (formerly Aktiv Kapital Financial
Services AS)
 
PRA Group Sverige AB
 
 
 
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact
 
 
 
PRA Group Europe Portfolio AS (formerly Aktiv Kapital Portfolio AS)
 
PRA Group Europe Portfolio AS, Oslo, Zweigniederlassung Zug (formerly AKTIV
KAPITAL PORTFOLIO AS, Oslo, Zweigniederlassung Zug)
 
 
 
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact
 
 
 
PRA Iberia, S.L.U.
 
PRA Group Österreich Portfolio GmbH
 
 
 
By: /s/ Leif Henning Dokset
 
By: /s/ Jan Husby
Name: Leif Henning Dokset
 
Name: Jan Husby
Title: Director
 
Title: Director
 
 
 
PRA Group Polska sp. z o.o.
 
PRA Group Europe Investment AS (formerly Aktiv Kapital Investment AS)
 
 
 
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact












--------------------------------------------------------------------------------










AK Nordic AB
 
PF1 UK Limited
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact



Debt Trading Partners BIS sp. z o.o.
 
Debt Trading Partners sp. z o.o. S.K.A.
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact



Debt Trading Partners sp. z o.o.
 
 
By: /s/ Christopher Hagberg
 
 
Name: Christopher Hagberg
 
 
Title: Attorney in fact
 
 



The Security Providers:
For the purposes of confirming Clause 3, 4.3 and 4.5 of this Agreement:
Aktiv Kapital Sourcing AS
 
PRA Group Europe Holding I S.à r.l.
 
 
 
By: /s/ Christopher Hagberg
 
By: /s/ Christopher Hagberg
Name: Christopher Hagberg
 
Name: Christopher Hagberg
Title: Attorney in fact
 
Title: Attorney in fact
 
 
 
 
 
 
 
 
 
PRA Group Europe Subholding AS
 
 
 
 
 
By: /s/ Christopher Hagberg
 
 
Name: Christopher Hagberg
 
 
Title: Attorney in fact
 
 
















--------------------------------------------------------------------------------




The Facility Agent:
 
The Security Agent:
 
 
 
DNB Bank ASA
 
DNB Bank ASA
 
 
 
By: /s/ Daniel Jovanovic
 
By: /s/ Daniel Jovanovic
Name: Daniel Jovanovic
 
Name: Daniel Jovanovic
Title: Attorney-in-fact
 
Title: Attorney-in-fact
 
 
 
The Lenders:
 
 
 
 
 
DNB Bank ASA
 
 
 
 
 
By: /s/ Daniel Jovanovic
 
 
Name: Daniel Jovanovic
 
 
Title: Attorney-in-fact
 
 
 
 
 
The Mandated Lead Arrangers
 
The Bookrunner
 
 
 
DNB Markets
 
DNB Markets
 
 
 
By: /s/ Daniel Jovanovic
 
By: /s/ Daniel Jovanovic
Name: Daniel Jovanovic
 
Name: Daniel Jovanovic
Title: Attorney-in-fact
 
Title: Attorney-in-fact
 
 
 
Nordea Bank Norge ASA
 
 
 
 
 
By: /s/ Mikkel Andreas Vogt
 
 
Name: Mikkel Andreas Vogt
 
 
Title: Senior Vice President
 
 
 
 
 
Swedbank AB (publ)
 
 
 
 
 
By: /s/ Rikard Talling
 
 
Name: Rikard Talling
 
 
Title: Director
 
 








--------------------------------------------------------------------------------









SCHEDULE 1
CONDITIONS PRECEDENT






1.
In respect of each Obligor, each New Obligor and each Security Provider:

(c)
Company Certificate or equivalent;

(d)
Certificate of Incorporation, Articles of Association, Memorandum or equivalent
documents, inter alia:

(i)
in relation to an Obligor incorporated in Luxembourg (a) an Excerpt from the
Luxembourg Trade and Companies Register not older than one Business Day prior to
the Effective Date, (b) Certificate of non-inscription of a judicial decision
from the Luxembourg Trade and Companies Register not older than one Business Day
prior to the Effective Date and (c) a Domiciliation Certificate issued by the
domiciliation agent;

(ii)
in relation to an Obligor incorporated in Germany (a) up to date articles of
association and (b) an excerpt from the electronic commercial register; and

(iii)
in relation to an Obligor incorporated in Poland (a) the up to date articles of
association or statutes and (b) current excerpt from the National Court
Register;

(e)
resolutions duly passed at a board meeting (or equivalent) (and/or if
applicable, a shareholders meeting or supervisory board if required by lawyers
of the Agent in the relevant jurisdiction), evidencing:

(i)
the approval of the terms of, and the transactions contemplated by, this
Agreement and any Finance Document to which the entity is a party;

(ii)
the authorisation of its appropriate officer or officers or other
representatives to execute this Agreement on its behalf; and

(iii)
confirmation that the guarantees and security granted by the respective
Obligor/Security Provider remains in force notwithstanding the amendments and
that such guarantees and security extend to cover the Amended Facility
Agreement;

(f)
(unless granted directly by the board pursuant to the resolutions referred to in
item (e) above) powers of attorney to its representative(s) for the execution of
the relevant Finance Documents (as required by lawyers of the Agent in the
relevant jurisdiction); and

(g)
specimen signatures of the person(s) authorised in the resolutions described in
items a) and b) above, together with such identification any Lender may
reasonably require to satisfy “know-your-customer” requirement applicable to
such Obligor/Security Provider.






--------------------------------------------------------------------------------






2.
Finance Documents

a.
Original counterparts of this Agreement duly executed on behalf of the Parties.

3.
Security Documents:

a.
Spanish law ratification of the pledge over shares in PRA Iberia, S.L.U.;

b.
Swiss law security confirmation agreement regarding the pledge over the shares
in PRA Group Switzerland Portfolio AG (previously Aktiv Kapital Holding AG);

c.
German law notarial security confirmation agreement regarding the pledge over
shares in PRA Group Deutschland GmbH;

d.
German law governed amendment agreement relating to the amended parallel debt
agreement;

e.
English law governed fourth ranking security over shares deed in respect of the
shares in PRA Group (UK) Limited;

f.
Luxembourg law governed amendment agreement in relation to the share pledge
agreement over shares in PRA Group Europe Holding S.à r.l.;

g.
English law governed first ranking charge over shares deed in respect of the
shares in PF1 UK Limited;

h.
English law governed obligor accession deed to the Security Trust Deed
originally dated 19 December 2014 for PF1 UK Limited;

i.
Polish law governed amendment agreements to the following pledge agreements: (i)
to the agreement for financial and registered pledge over shares in PRA Group
Polska sp. z o.o. dated 1 July 2015; (ii) to the agreement for financial and
registered pledge over shares in PRA Group Polska sp. z o.o. dated 21 December
2015; (iii) to the agreement for financial and registered pledge over investment
certificates in Horyzont Niestandaryzowany Sekurytyzacyjny Fundusz Inwestycyjny
Zamkniêty dated 1 July 2015; (iv) to the agreement for financial and registered
pledge over investment certificates in Horyzont Niestandaryzowany
Sekurytyzacyjny Fundusz Inwestycyjny Zamkniêty dated 21 December 2015 and (v) to
the agreement for financial and registered pledge over investment certificates
in Omega Wierzytelnoœci Niestandaryzowany Sekurytyzacyjny Fundusz Inwestycyjny
Zamkniêty dated 1 July 2015;

j.
Polish law governed submissions to enforcement in accordance with article 777 of
the Polish Civil Procedure Code granted in favour of the Lenders by PRA Group
Polska sp. z o.o. and the Borrower;

k.
Polish law governed first ranking share pledge agreement over the shares of DTP
BIS;

l.
Polish law governed first ranking share pledge agreement over the shares of DTP
SKA;

m.
Polish law governed first ranking share pledge agreement over the shares of DTP;






--------------------------------------------------------------------------------




n.
Polish law governed first ranking pledge agreements over all the investment
certificates in DTP NS FIZ;

o.
Polish law governed submission to enforcement in accordance with article 777 of
the Polish Civil Procedure Code granted in favour of the Lenders by DTP BIS;

p.
Polish law governed submission to enforcement in accordance with article 777 of
the Polish Civil Procedure Code granted in favour of the Lenders by DTP SKA;

q.
Polish law governed submission to enforcement in accordance with article 777 of
the Polish Civil Procedure Code granted in favour of the Lenders by DTP;

r.
Polish law governed submission to enforcement in accordance with article 777 of
the Polish Civil Procedure Code granted in favour of the Lenders by DTP S.A.;

s.
Norwegian law governed pledge certificates in connection with Intra-Group Loans
granted to (i) PF1 UK Limited, (ii) DTP SKA and (iii) DTP BIS; and

t.
such other amendments to any Security Documents or filings of this Agreement as
will be necessary in order to verify that the Security Documents remain in full
force and effect.

4.
Miscellaneous

a.
Evidence that the Borrower has paid, or will pay on the Effective Date, all fees
payable in accordance with this Agreement;

b.
A statement from the Borrower that no Default has occurred as of the Effective
Date; and

c.
Any other documents as reasonably requested by the Agent.

5.
Legal Opinions:

a.
Legal opinion from BA-HR in respect of Norwegian law issues;

b.
Legal opinion from Lindahl in respect of Swedish law issues;

c.
Legal opinion from Waselius & Wist in respect of Finnish law issues;

d.
Legal opinion from Hengeler & Mueller in respect of German law issues;

e.
Legal opinion from Lenz & Staehelin in respect of Swiss law issues;

f.
Legal opinion from Dorda, Brugger & Jordis in respect of Austrian law issues;

g.
Legal opinion from Arendt& Medernach S.A. in respect of Luxembourg law issues;

h.
Legal opinion from Slaughter & May in respect of English law issues;

i.
Legal opinion from Wardynski in respect of Polish law issues;

j.
Legal opinion from Uría & Menendez in respect of Spanish law issues; and

k.
Any such other favourable legal opinions in form and substance satisfactory to
the Agent as the Agent may require.








--------------------------------------------------------------------------------





SCHEDULE 2
GUARANTORS
Country
Company
Organisation number
Norway
PRA Group Europe AS
960 545 397
Norway
PRA Group Europe Portfolio AS (formerly Aktiv Kapital Portfolio AS)
942 464 347
Switzerland
PRA Group Europe Portfolio AS, Oslo, Zweigniederlassung Zug (formerly AKTIV
KAPITAL PORTFOLIO AS, Oslo, Zweigniederlassung Zug)
CHE-115.187.385
Norway
PRA Group Norge AS
995 262 584
Norway
PRA Group Europe Financial Services AS (formerly Aktiv Kapital Financial
Services AS)
979 112 300
Sweden
PRA Group Sverige AB
556189-4493
Switzerland
PRA Group Switzerland Portfolio AG
CHE-116.343.570
Finland
Aktiv Kapital Portfolio Oy
1569399-7
Finland
PRA Suomi Oy
1569394-6
Austria
PRA Group Österreich Inkasso GmbH
FN 207430 w
Austria
PRA Group Österreich Portfolio GmbH
FN 426567 f
Germany
PRA Group Deutschland GmbH
HRB 18837
England
PRA Group (UK) Limited
4267803
England
PF1 UK Limited
10153414
Spain
PRA Iberia, S.L.U.
B 8056 8769
Norway
PRA Group Europe Investment AS (formerly Aktiv Kapital Investment AS)
997 016 556
Poland
PRA Group Polska sp. z o.o.
0000537397
Poland
Debt Trading Partners BIS sp. z o.o.
0000517951
Poland
Debt Trading Partners sp. z o.o. S.K.A.
0000482450
Poland
Debt Trading Partners sp. z o.o.
0000275441






--------------------------------------------------------------------------------




Sweden
AK Nordic AB
556197-8825











--------------------------------------------------------------------------------




SCHEDULE 3
SECURITY PROVIDERS
Country
Company
Organisation number
Norway
PRA Group Europe Subholding AS
913 269 020
Norway
Aktiv Kapital Sourcing AS
879 174 392
Luxembourg
PRA Group Europe Holding I S.à r.l.
B185154








--------------------------------------------------------------------------------





USD 900,000,000 + EUR 267,000,000
TERM AND MULTICURRENCY REVOLVING CREDIT FACILITIES AGREEMENT
Originally dated 23 October 2014
and
amended by an amendment letter dated 18 December 2014 and an amendment letter
dated 13 January 2015, and as amended and restated by a first amendment and
restatement agreement dated 12 June 2015, a second amendment and restatement
agreement dated 19 February 2016 and a third amendment and restatement agreement
dated 2 September 2016
for
PRA Group Europe Holding S.à r.l
arranged by
DNB Bank ASA, Nordea Bank Norge ASA and Swedbank AB (publ)
as Mandated Lead Arrangers
and


DNB Bank ASA
as Bookrunner


with
DNB BANK ASA
as Facility Agent


and


DNB BANK ASA
as Security Agent
 
 
 
 
www.bahr.no
 










--------------------------------------------------------------------------------





 
CONTENTS
 
Clause
 
Page


1.
DEFINITIONS AND INTERPRETATION
2


2.
THE FACILITIES
23


3.
PURPOSE
25


4.
CONDITIONS PRECEDENT
25


5.
UTILISATIONS
26


6.
INTEREST
28


7.
REDUCTION, REPAYMENT, PREPAYMENT AND CANCELLATION
31


8.
CHANGES IN CIRCUMSTANCES
32


9.
FEES AND EXPENSES
36


10.
TAXES AND TAX INDEMNITIES
37


11.
ON DEMAND GUARANTEE AND INDEMNITY
41


12.
SECURITY
52


13.
REPRESENTATIONS AND WARRANTIES
54


14.
UNDERTAKINGS
60


15.
DEFAULT
73


16.
SET-OFF
76


17.
PRO RATA SHARING
77


18.
THE AGENTS, THE MANDATED LEAD ARRANGERS, THE BOOKRUNNER AND THE LENDERS
78


19.
PAYMENTS
83


20.
AMENDMENTS AND WAIVERS
86


21.
MISCELLANEOUS
87


22.
NOTICES
87


23.
ASSIGNMENTS, TRANSFERS AND ACCESSION
88


24.
INDEMNITIES
92


25.
FORCE MAJEURE
93


26.
LAW AND JURISDICTION
93





Schedule 1 The Guarantors
Schedule 2 The Lenders
Schedule 3 Conditions Precedent
Schedule 4 Drawdown Notice
Schedule 5 Form of Accession Agreement
Schedule 6 Form of Transfer Certificate
Schedule 7 Group Structure
Schedule 8 Certain Approved Loan Portfolios
Schedule 9 Form of Compliance Certificate
Schedule 10 Security Documents
Schedule 11 ERC Calculation principles
Schedule 12 GIBD Ratio Calculation Principles









--------------------------------------------------------------------------------





THIS AGREEMENT is originally dated 23 October 2014 as amended and restated by a
first amendment agreement dated 12 June 2015, a second amendment and restatement
agreement dated 19 February 2016 and a third amendment and restatement agreement
dated 2 September 2016 and made between
PRA Group Europe Holding S.à r.l. (formerly SHCO 54 S.à r.l.), a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg, having a share capital of EUR 12,500 and its registered office at
42-44, Avenue de la Gare, L-1610 Luxembourg, Grand Duchy of Luxembourg,
registered with the Luxemburg Trade and Companies Register under number B183422
and acting through its Swiss branch office PRA Group Europe Holding S.à r.l.,
Luxembourg, Zug Branch (the “Swiss Branch”) at Bundesstrasse 5, 6300 Zug,
Switzerland (registration number CHE-305.746.539) (each a “Borrower”, together
the “Borrowers”);
(1)
THE COMPANIES listed in Schedule 1 (each a “Guarantor”);

(2)
THE LENDERS listed in Schedule 2 (each a “Lender”);

(3)
DNB Bank ASA of Dronning Eufemias Gate 30, 0191 Oslo, Norway (registration
number 984 851 006) (the “Facility Agent”);

(4)
DNB Bank ASA of Dronning Eufemias gate 30, 0191 Oslo, Norway (registration
number 984 851 006) (the “Security Agent”);

(5)
DNB Bank ASA, of Dronning Eufemias gate 30, 0191 Oslo, Norway (registration
number 984 851 006), Nordea Bank Norge ASA of Essendrops gate 7, 0368 Oslo,
Norway and Swedbank AB (publ) of Brunkebergstorg 8, Stockholm, Sweden as
mandated lead arrangers (the “Mandated Lead Arrangers”); and

(6)
DNB Bank ASA, of Dronning Eufemias gare 30, 0191 Oslo, Norway (registration
number 984 851 006) as bookrunner (the “Bookrunner”).-

IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement the terms and expressions with capital letters shall have the
meaning as set out in this Clause 1.1 unless the context otherwise requires.
“Accession Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Accession Agreement), or as otherwise approved by the
Facility Agent whereby inter alia a person becomes a Party to this Agreement in
relation to all existing Parties under this Agreement and all existing Parties,
including any subsequent Party, become bound in relation to such new acceding
Party.
“Accounting Principles” means IFRS procedure.
“Accounting Reference Date” means 31 December.
“Accounts” means the financial statements provided pursuant to Clause 14.1.1
(Financial Statements).





--------------------------------------------------------------------------------




“Acquisition Price” means the Aggregate Cash Purchase Price being paid to a
seller of one or more than one Approved Loan Portfolio with any additional
external fees and VAT paid by the buyer as applicable.
“Affiliate” means, in relation to any person, a Subsidiary of that person or a
holding company of that person or any other Subsidiary of that holding company.
“Aggregate Cash Purchase Price” means the agreed purchase price for a Loan
Portfolio. Any claims and/or cash paid to the seller as a result of claims
reported in accordance with Clause 14.1.9 (Claims from sellers of Approved Loan
Portfolio) shall be deducted from the Acquisition Price.
“Agents” means the Facility Agent and the Security Agent and “Agent” means
either of them, as applicable.
“Agreement” means this agreement as from time to time amended.
“AK Nordic” means AK Nordic AB, a company incorporated in Sweden with
organisation number 556197-8825.
“AK Nordic Deposits” means any funds provided to AK Nordic by accountholders
with AK Nordic.
“Applicable Margin” means:
(a)
in relation to any Facility A Loan, (i) when the LTV Ratio is equal to or above
70%, 3.90% per annum (ii) when the LTV Ratio is equal to or above 60% but lower
than 70%, 3.60% per annum, (iii) when the LTV Ratio is equal to or above 40% but
lower than 60%, 3.30% per annum and (iv) when the LTV Ratio is below 40%, 2.80%
per annum; and

(b)
in relation to the Facility B Loan, (i) when the LTV Ratio is equal to or above
70%, 4.50% per annum and (ii) when the LTV Ratio is below 70%, 4.25% per annum.

Approved Loan Portfolio” means, subject to Clause 14.3.7 (Merger and
Acquisitions etc.):
(a)
a Loan Portfolio which is acquired after the date hereof; or

(b)
a Loan Portfolio belonging to a company which is acquired by a Group Company
after the date hereof and has become a Portfolio Owner;

and which satisfies the following conditions (if not otherwise approved in
writing by the Facility Agent on behalf of the Majority Lenders):
(i)
claims arising from Lenders, financial institutions under supervision of a
financial authority, other reputable entities engaged in consumer based
financing or telecommunication, utility or mail order companies within a
Permitted Jurisdiction;

(ii)
the seller of the Loan Portfolio is a party unconnected with the Borrower or any
of its affiliates;








--------------------------------------------------------------------------------




(iii)
the buyer of the Loan Portfolio is a Portfolio Owner (except for such
acquisition described in (b) above);

(iv)
the acquired Loan Portfolio is not subject to any Encumbrance or any other
restrictions where the seller of the Loan Portfolio or a related party of the
seller has a right to re-purchase the acquired Loan Portfolio (save where such
re-purchase right addresses concerns of the seller relating to (i) (its)
compliance with laws and regulations, (ii) reputational issues, (iii) the
failure of the relevant portfolio owner to comply with industry practice
standards, or (iv) similar reasons not financially motivated, provided in each
case that such re-purchase right is on customary terms and conditions;

(v)
the Acquisition Price does not exceed USD 100,000,000, other than for the
Brighton Portfolio, the Belfast Portfolio and the MBNA Portfolio;

(vi)
forward flow contracts shall have a maturity of maximum 12 months or a
termination clause with the same effect, except for the forward flow contracts
under the MBNA Portfolio which shall have a maturity of 14 months during the
first year from the date of the Group’s acquisition of such; and

(vii)
the acquisition shall not lead to a breach on any of the following conditions:

(A)
ERC of Total Loan Portfolios with an Acquisition Price exceeding 50 % of face
value shall in aggregate not constitute more than 5% of the ERC;

(B)
ERC of Total Loan Portfolios from France, Portugal or the Netherlands shall in
aggregate not constitute more than 5% of the ERC;

(C)
ERC of Total Loan Portfolios from Italy shall in aggregate not constitute more
than 20% of the ERC;

(D)
ERC of Total Loan Portfolios from Spain shall in aggregate not constitute more
than 20% of the ERC;

(E)
ERC from Total Loan Portfolios from Poland shall in aggregate not constitute
more than 15% of the ERC.

(F)
ERC from claims deriving from telecommunication business in Total Loan
Portfolios shall not exceed 10% of the ERC; and

(G)
ERC from personal claims or personally guaranteed claims in Total Loan
Portfolios shall exceed 90% of the ERC.

“Assignment of Intra-Group Loans” means the first priority assignment of
Intra-Group Loans in favour of the Security Agent (on behalf of the Finance
Parties) on terms and in substance satisfactory to the Security Agent.
“Assignment of Restructuring Intra-Group Loans” means the first priority
assignment of Restructuring Intra-Group Loans in favour of the Security Agent
(on behalf of the Finance Parties) on terms and in substance satisfactory to the
Security Agent pursuant to (b) of the definition of Restructuring Intra-Group
Loans.





--------------------------------------------------------------------------------




“Auditors” means, in relation to each Group Company, the chartered accountant
firms known as Ernst & Young, PWC, KPMG, Deloitte or any other firm of chartered
accountants of internationally recognised standing that has been appointed as
auditors of such Group Company and approved by the Facility Agent (on behalf of
all the Lenders) (each an “Auditor”).
“Availability Period” means:
(a)
in relation to Facility A, the period from and including 23 October 2014 to the
date falling thirty (30) days before the Final Repayment Date; and

(b)
in relation to Facility B, the period from and including the Third Effective
Date up to and including the date falling 20 Business Days after the Third
Effective Date, however so that Facility B shall not in any event be available
after 28 September 2016.

“Belfast Portfolio” means the Loan Portfolio as presented to the Agent and
Lenders on 13 May 2015, to be acquired by the Group from Barclaycard within 4
months of the First Effective Date, for a consideration not exceeding GBP
170,000,000. The Belfast Portfolio shall be owned by a Security Portfolio Owner.
“Book Value of Approved Loan Portfolios” has the meaning given to the term in
Clause 14.4.1 (Financial Definitions).
“Brighton Portfolio” means the Loan Portfolio as presented to the Agent and
Lenders in September 2015, to be acquired by the Group, for a consideration of
approximately GBP 85,000,000. The Brighton Portfolio shall be owned by a
Security Portfolio Owner.
“Business Day” means:
a.
a day (other than a Saturday or a Sunday) on which Lenders are open for general
interbank business in Oslo and Stockholm; and

b.
in respect of a transaction involving Euros a day which also is a TARGET Day;
and

c.
in respect of a day on which a payment or other transaction in an Optional
Currency is made under this Agreement, also a day (other than a Saturday, Sunday
or other public holiday) on which a bank and foreign exchange markets are open
for business in the principal financial centre of that Optional Currency.

“Cash Pool Account” means any account established under the Cash Pool Agreement.
“Cash Pool Agreement” means a cash pool agreement (including any participation
agreement) entered into between amongst others, DNB Bank ASA, the Borrowers and
certain other specified Subsidiaries of the Borrowers and where the top account
is held by either of the Borrowers, or any other company approved by the
Majority Lenders.
“Certified Copy” means, in relation to a document, a copy of that document
certified as being a true, complete and accurate copy of the original by a duly
authorised officer of the relevant company or Borrower.





--------------------------------------------------------------------------------




“Change” means, in relation to a Lender (or any company of which that Lender is
a Subsidiary), the introduction, implementation, repeal, withdrawal or change
in, or in the interpretation or application of, (a) any law, regulation,
practice or concession, or (b) any directive, requirement, request or guidance
(whether or not having the force of law but if not having the force of law, one
which applies generally to a class or category of financial institutions of
which that Lender (or that company) forms part and compliance with which is in
accordance with the general practice of those financial institutions) of the
European Community, any central Lender including the European Central Lender,
any relevant Financial Supervisory Authority, or any other fiscal, monetary,
regulatory or other authority.
“Change of Control” has the meaning given to that term in Clause 7.3.2.
“CIBOR” means in relation to any Loan or other sum in DKK:
a.
the applicable Screen Rate; or

b.
(if no Screen Rate is available for the Interest Period of that Loan or other
sum) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by the Reference Banks
to leading Lenders in the Danish interbank market,

in both cases at or about 12.00 a.m. (Oslo time) on the second Business Day
prior to the relevant Interest Period for the offering of deposits in DKK and
for a period comparable to the Interest Period of that Loan or other sum and if
any such rate is below zero, CIBOR will be deemed to be zero.
“Code” means the US Internal Revenue Code of 1986.
“Collection Company” means an entity appointed as a collection company for the
sole purpose of collection in respect of a Loan Portfolio on behalf of a
Portfolio Owner (unless otherwise agreed with the Majority Lenders)
“Commitment” means a Facility A Commitment and/or a Facility B Commitment.
“Compliance Certificate” has the meaning given to that term in Clause 14.1.4
(Compliance Certificates), a form of which is set out in Schedule 9.
“Default” means any event specified as such in Clause 15.1 (Default).
“Default Notice” has the meaning given to that term in Clause 15.2
(Acceleration, etc.).
“Disposal” means a sale, transfer or other disposal (including by way of lease
or loan) by a person of all or part of its assets, whether by one transaction or
a series of transactions and whether at the same time or over a period of time
and shall, for the avoidance of doubt, include any repurchase of any part of a
Loan Portfolio pursuant to a repurchase right as described under the definition
of Approved Loan Portfolio, clause (iv).
“Drawdown Date” means the date on which a Loan is made, or is proposed to be
made.
“Drawdown Notice” means a notice substantially in the form set out in Part 1 of
Schedule 4.





--------------------------------------------------------------------------------




“Earmarked Funds” means AK Nordic Deposits which are transferred to an account
with the Facility Agent.
“EBITDA” shall have the meaning ascribed to it under Clause 14.4.1 (Financial
definitions).
“Encumbrance” means any mortgage, charge, assignment by way of security, pledge,
hypothecation, lien, right of set off, retention of title provision (for the
purpose of, or which has the effect of, granting security) or any other security
interest of any kind whatsoever, or any agreement, whether conditional or
otherwise, to create any of the same, or any agreement to sell or otherwise
dispose of any asset on terms whereby such asset is leased to or re acquired or
acquired by any Group Company.
“ERC” shall have the meaning ascribed to it under Clause 14.4.1 (Financial
definitions).
“EURIBOR” means, in relation to any Loan or other sum in Euro:
(a)
the applicable Screen Rate, or

(b)
(if no Screen Rate is available for the Interest Period of that Loan or other
sum) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by the Reference Banks
to leading Lenders in the European interbank market,

in both cases at or about 11.00 am (Brussels time) on the second Business Day
prior to the relevant Interest Period for the offering of deposits in Euro and
for a period comparable to the Interest Period of that Loan or other sum and if
any such rate is below zero, EURIBOR will be deemed to be zero.
“Existing Loan Portfolio(s)” means Loan Portfolios owned by a Portfolio Owner at
the date of this Agreement which fulfils the requirements set out under (i)
through (vii) under the definition of Approved Loan Portfolio, or to the extent
listed in Schedule 8.
“Existing Facilities” means the (i) term loan facility agreement originally
dated 29 March 2011 (as amended), (ii) the revolving credit facility agreement
originally dated 4 May 2012 (as amended), both entered into between PRA Group
Europe AS (formerly Aktiv Kapital AS) as the borrower and the Lenders and the
Agent and (iii) a NOK 350,000,000 bridge loan between DNB Bank ASA and PRA Group
Europe AS (formerly Aktiv Kapital AS) dated 24 June 2014.
“Face Value” means the aggregate amount of principal, interest accrued on claims
and collection costs accrued on claims within a Loan Portfolio.
“Facility” means (i) Facility A and (ii) Facility B (together the “Facilities”).
“Facility A” means the up to USD 900,000,000 multicurrency revolving credit
facility as described in Clause 2.1 (The Facilities).
“Facility A Commitment” means, in relation to a Lender, the principal amount
described as such set opposite its name in Schedule 2 part I or set out under
the heading ”Amount of Facility A Commitment Transferred” in the schedule to any
relevant Transfer Certificate, in each case as (i) reduced or cancelled, or (ii)
increased, in accordance with this Agreement.





--------------------------------------------------------------------------------




“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.
“Facility B” means the EUR 267,000,000 term loan facility as described in Clause
2.1 (The Facilities).
“Facility B Commitment” means, in relation to a Lender, the principal amount in
relation to Facility B described as such set opposite its name in Schedule 2 or
set out under the heading “Amount of Facility B Commitment Transferred” in the
schedule to any relevant Transfer Certificate, in each case as (i) reduced or
cancelled, or (ii) increased, in accordance with this Agreement.
“Facility B Loan” means a loan made, or to be made, in one drawdown under
Facility B or the principal amount outstanding for the time being of that loan.
“FATCA” means;
(a)
Sections 1471 to 1474 of Code of 1986 or any associated regulations or other
official guidance;

(b)
Any treaty, law regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States of America and any other Jurisdiction, which (in either case) facilitates
the implementation of paragraph (a) above; or

(c)
Any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the United States of America Internal Revenue Service, the United States of
America’s government or any governmental or taxation authority in any other
jurisdiction.

“FATCA Application Date” means:
(d)
in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the United States of America), 1 July 2014;

(e)
in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the United States of
America), 1 January 2017; or

(f)
in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.





--------------------------------------------------------------------------------




“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.
“Fee Letter(s)” means any letter entered into by reference to this Agreement
between the Bookrunner, Agents and Borrowers setting out the amount of certain
fees referred to in this Agreement.
“Final Repayment Date” means 19 February 2021.
“Finance Parties” means each Lender, the Facility Agent, the Security Agent,
each Hedging Bank and the Bookrunner and “Finance Party” means any of them.
“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
“Financial Year” means, in relation to a company, the period in respect of which
its annual audited financial statements are required to be made up, i.e. 1
January - 31 December.
“Finance Documents” means:
(a)
this Agreement;

(b)
the Fee Letter(s);

(c)
any Overdraft Facility Agreement;

(d)
the Hedging Agreements;

(e)
the Security Documents;

(f)
each Accession Agreement;

(g)
each Transfer Certificate;

(h)
the Cash Pool Agreement; and

(i)
each other document agreed as such in writing by the Facility Agent and the
Borrowers.

“First Amendment and Restatement Agreement” means the agreement for the first
amendment and restatement of this Agreement, dated 12 June 2015.
“First Effective Date” means the date of the amendment and restatement of this
Agreement becoming effective in accordance with the First Amendment and
Restatement Agreement.
“German Portfolio” means certain portfolios for a maximum amount up to EUR
8,000,000 to be purchased and held on trust by Berliner Inkassogesellschaft mbH
(“BIG”) for PRA Group Deutschland GmbH in accordance with a trust agreement
dated 5 December 2014.
“GIBD” shall have the meaning ascribed to it under Clause 14.4.1 (Financial
definitions).





--------------------------------------------------------------------------------




“GIBD Ratio” shall have the meaning ascribed to it under Clause 14.4.1
(Financial definitions).
“Group” means the Borrowers and its Subsidiaries, except for any Non-Recourse
Companies, but for the avoidance of doubt including the Polish Securitization
Funds.
“Group Company” means any of the Borrowers and its Subsidiaries, except for any
Non-Recourse Company.
“Guarantors” means the Group Companies specified in Schedule 1 as guarantors and
any other Group Company that becomes party to this Agreement pursuant to Clause
12.3 (Additional Guarantor) and “Guarantor” shall be construed accordingly. For
the avoidance of doubt: AK Nordic shall not be a Guarantor to the extent
prohibited by law or the terms of its public license(s).
“Hedging Agreement” means a master agreement and related interest and currency
hedging instruments entered into or to be entered into between PRA Group Europe
AS (formerly Aktiv Kapital AS) or the Borrowers and a Hedging Bank as part of
the Hedging Strategy.
“Hedging Bank” means (i) each Lender or an affiliate of a Lender which enters or
has entered into a Hedging Agreement with a member of the Group.
“Hedging Strategy” means a strategy in respect of the currency and interest rate
exposure.
“IBOR” means:
a.
in respect of a Loan or other sum in DKK, CIBOR;

b.
in respect of a Loan or other sum in NOK, NIBOR;

c.
in respect of a Loan or other sum in SEK, STIBOR;

d.
in respect of a Loan or other sum in EUR, EURIBOR; and

e.
in respect of a Loan or other sum in USD or an Optional Currency (other than
DKK, NOK, SEK and EUR), LIBOR.

“Indebtedness” means, in relation to a person, its obligation (whether present
or future, actual or contingent, as principal or guarantor) for the payment or
repayment of money (whether in respect of interest, principal or otherwise)
incurred in respect of:
a.
moneys borrowed or raised;

b.
any bond, note, loan stock, convertible, debenture or similar instrument;

c.
any redeemable preference share which is redeemable at the option of the holder
at any time prior to the second anniversary of the Final Repayment Date;

d.
any acceptance credit, bill discounting, note purchase, factoring or documentary
credit facility;






--------------------------------------------------------------------------------




e.
the supply of any goods or services which is more than eighty (80) days past the
expiry of the period customarily allowed by the relevant supplier after the due
date;

f.
any lease, hire agreement, credit sale agreement, hire purchase agreement,
conditional sale agreement or instalment sale and purchase agreement which
should be treated in accordance with the Accounting Principles as a finance or
capital lease or in the same way as a finance or capital lease;

g.
any guarantee, bond, stand by letter of credit or other similar instrument
issued in connection with the performance of contracts;

h.
any interest rate or currency swap agreement or any other hedging or derivatives
instrument or agreement;

i.
any arrangement entered into primarily as a method of raising finance pursuant
to which any asset sold or otherwise disposed of by that person is or may be
leased to or re acquired by a Group Company (whether following the exercise of
an option or otherwise); or

j.
any guarantee, indemnity or similar insurance against financial loss given in
respect of the obligation of any person falling within any of paragraphs (a) to
(i) above.

“Intellectual Property Rights” means all registered patents, trade-marks,
service marks, trade names, design rights, copyright, titles, rights to know-how
and other intellectual property rights.
“Interest Date” means the last day of an Interest Period.
“Interest Period” means each period determined in accordance with Clause 6
(Interest) for the purpose of calculating interest on Loans or overdue amounts.
“Intra-Group Loans” means any and all loans and credits between the Borrowers,
PRA Group Europe AS (formerly Aktiv Kapital AS) and any Subsidiary thereof all
subject to a loan agreement being satisfactory to the Agent and assigned in
accordance with the Assignment of Intra-Group Loans.
“Lenders” means the lenders and financial institutions listed in Schedule 2,
their respective successors and any Lender Transferee.
“Lender Transferee” has the meaning given to that term in Clause 23.3.2.
“LIBOR” means, in relation to a Loan or other sum in an Optional Currency (other
than DKK, EUR, NOK and SEK):
a.
the applicable Screen Rate; or

b.
(if no Screen Rate is available for the Interest Period of that Loan or other
sum) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by the Reference Banks
to leading Lenders in the London interbank market,






--------------------------------------------------------------------------------




in both cases as of 11.00 p.m. (London time) on the second Business Day prior to
the relevant Interest Period for the offering of deposits in that Optional
Currency and for a period comparable to the Interest Period for that Loan or
other sum and if any such rate is below zero, LIBOR will be deemed to be zero.
“Luxco” means PRA Group Europe Holding III S.à r.l (formerly SHCO 70 S.à r.l), a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg, having a share capital of USD 20,000
and its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, Grand
Duchy of Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B187.126 which shall be an indirect holding company of the
Borrower.
“Loan” means a Facility A Loan and/or a Facility B Loan.
“Loan Portfolio” means a portfolio of claims (either loans, invoices or other
debt) which have not been paid upon their maturity and/or on their due dates.
“Lone Star Equity Commitment” means Aktiv Kapital Investment AS’ existing
commitment with the Lone Star Funds to invest a total amount of USD 10,000,000
in Lone Star Fund 7 and USD 25,000,000 in Lone Star Fund 8.
“LTV Ratio” shall have the meaning ascribed to it under Clause 14.4.1 (Financial
definitions).
“Majority Lenders” means a Lender or a group of Lenders including any overdraft
lenders whose Commitments comprise at least 66, 66 per cent of the Total
Commitments (taking no account, for the purpose of this definition, of the last
sentence of Clause 15.2 (Acceleration, etc.)). The Majority Lenders shall
consist of a minimum of two Lenders if there is more than one Lender.
“Management Agreement” means an agreement between PRA Group Europe AS (formerly
Aktiv Kapital AS) and all other companies within the Group on services provided
by the Borrowers or any of its Subsidiaries which is not a member of the Group
to any member of the Group.
“Material Adverse Effect” means any effect which:
a.
is materially adverse to the ability of any Obligor to comply with its payment
obligations under any Finance Document; or

b.
is materially adverse to the ability of any Obligor to comply with its
obligations under Clause 14.4 (Financial undertakings); or

c.
is materially adverse to the business, financial condition or assets of the
Group taken as a whole; or

d.
will result in any of the Finance Documents not being legal, valid and binding
and enforceable substantially in accordance with their material terms against
any party thereto.






--------------------------------------------------------------------------------




“MBNA Portfolio” means the Loan Portfolio as presented to the Agent and Lenders
on 13 May 2015, partly acquired in batches with registration codes UK 1521 and
UK 1522 on the First Effective Date, and to be acquired in additional batches by
PRA Group UK from MBNA Ltd. for a consideration not exceeding USD 200,000,000.
The MBNA Portfolio shall be owned by a Security Portfolio Owner.
“NIBOR” means in relation to any Loan or other sum in NOK:
a.
the applicable Screen Rate; or

b.
(if no Screen Rate is available for the Interest Period of that Loan or other
sum) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by the Reference Banks
to leading Lenders in the Norwegian interbank market,

in both cases at or about 12.00 a.m. (Oslo time) on the second Business Day
prior to the relevant Interest Period for the offering of deposits in NOK and
for a period comparable to the Interest Period of that Loan or other sum and if
any such rate is below zero, NIBOR will be deemed to be zero.
“Non-Recourse Companies” means a Subsidiary of the Borrowers in which any debt
financing of that Non-Recourse Company is on a standalone basis, without any
Group Company committing to any financial support save as approved by the
Majority Lenders.
“Obligors” means the Borrowers and the Guarantors, and “Obligor” shall be
construed accordingly.
“Operating Budget” means, in relation to each successive 12 months period during
the Security Period on an aggregate basis for the Portfolio Owners located in
the same jurisdiction, a projected cash flow statement relative to each such
period and on a month by month basis.
“Optional Currency” means NOK, EUR, DKK, SEK, CHF, CAD, GBP, PLN and any other
currency which the Facility Agent (on behalf of all the Lenders) has confirmed
to the Borrowers is acceptable.
“Original Base Currency Amount” means in relation to a Loan denominated in a
currency other than USD, the USD Equivalent of the amount of that Loan or that
Participation, as the case may be, calculated as at the Drawdown Date of that
Loan; provided that if all or part of a Loan is not made or is repaid or
prepaid, the “Original Base Currency Amount” of that Loan and of the
Participations of the Lenders in that Loan, shall be correspondingly reduced.
“Original Collection Companies” means PRA Group Norge AS, PRA Group Sverige AB,
PRA Suomi Oy, PRA Group Deutschland GmbH, PRA Group Österreich Inkasso GmbH, PRA
Iberia, S.L.U. and PRA Group (UK) Limited.
“Overdraft Facility” means the facility in the maximum amount of the Overdraft
Facility Commitment to be made available to the Borrowers in accordance with
Clause 2.2.2.
“Overdraft Facility Commitment” means an amount of up to USD 40,000,000.





--------------------------------------------------------------------------------




“Overdraft Facility Agreement” means an agreement between the Borrowers and a
Lender for an overdraft facility agreement in the amount of the Overdraft
Facility Commitment.
“Parent” means Portfolio Recovery Associates Inc.
“Participation” means, in relation to a Lender:
a.
and a Loan, the part of that Loan made available or to be made available by that
Lender and thereafter the part of that Loan owing to that Lender from time to
time;

b.
and the Facility, the aggregate of its Participations in each Loan.

“Party” means a party to this Agreement.
“Permitted Encumbrance” means:
a.
any Encumbrance under the Existing Facilities (which is to be released upon
first Utilisation under this Agreement);

b.
any Encumbrance created under the Finance Documents;

c.
any right of set off or lien, in each case arising by (i) operation of law in
the ordinary course of business or (ii) otherwise in day-today operation of the
Group, provided that no Vendor Financing may benefit from any Encumbrance
including any right of set off or lien;

d.
any Encumbrance incurred as a result of any Group Company acquiring another
entity and which is due to such entity having provided security over any of its
assets, provided that the debt secured with such security is Permitted
Indebtedness in accordance with paragraph (g) of the definition of "Permitted
Indebtedness" and that such security is discharged upon refinancing with the
Borrower as the new borrower and in any event within two (2) months after the
date of acquisition of such asset or business;

e.
any Encumbrance not listed above, securing debt of any Group Company, up to a
maximum aggregate amount (for the Group) of USD 3,000,000, provided that such
Encumbrance shall not exist over any asset which is subject to a Security
Document; and

f.
any other Encumbrance to the extent approved by the Majority Lenders in writing.

“Permitted Indebtedness” means:
a.
Indebtedness under any Finance Document;

b.
Indebtedness arising under a Hedging Agreement;

c.
for PRA Group Europe AS and the Borrowers only, any indebtedness arising under
the Cash Pool Agreement between a cash pool owner and the participants as set
out in the Cash Pool Agreement in accordance with Clause 14.3.6 (Cash Pool
Agreement), from 1 April 2015 limited (on an aggregate basis for the Group) to
the total amount collected from the Loan Portfolios over the preceding calendar
month;






--------------------------------------------------------------------------------




d.
any Indebtedness under any Intra Group Loan, except for Intra Group Loans to the
Omega Securitization Fund exceeding a total of USD 1,000,000;

e.
any indebtedness under any Restructuring Intra-Group Loan;

f.
financial support from the Borrowers to its shareholder resulting from the
allocation, but not payment of dividends, subject to such receivable being fully
subordinated to the Facility on terms acceptable to the Lenders and pledged in
favour of the Lenders;

g.
indebtedness pertaining to any acquired asset or business existing on the date
of their acquisition, but not created in the contemplation of their acquisition,
provided that any such Indebtedness has been discharged within two (2) months
after the date of acquisition of such asset or business;

h.
Vendor Financing from entities not being Affiliates of the Borrowers, on terms
acceptable to the Majority Lenders;

i.
AK Nordic Deposits provided the conditions in Clause 14.3.5(c) (Indebtedness) is
complied with;

j.
Indebtedness incurred under the bond option in accordance with clause 2.2.1;

k.
Indebtedness under the Overdraft Facility;

l.
Indebtedness incurred pursuant to any current and future operating leases
incurred in the ordinary course of the Group’s business;

m.
the amount of any Indebtedness in respect of any rental obligations for the
lease of real property incurred in the ordinary course of business and on normal
commercial terms;

n.
any Shareholder Loan;

o.
any Indebtedness not listed above in the aggregate amount (for the Group) of USD
3,000,000; and

p.
any other Indebtedness to the extent approved by the Majority Lenders in
writing.

“Permitted Jurisdictions” means in respect of the Portfolio Owner and in
relation to the predominant domicile of the debtors in a Loan Portfolio (i)
Austria, Canada, Norway, Denmark, Finland, France, Germany, Spain, Sweden,
United Kingdom, Switzerland, Ireland, Italy, Portugal, Poland and the
Netherlands and (ii) such other jurisdiction acceptable to the Majority Lenders
provided it has received a satisfactory legal due diligence report for such
eligible jurisdiction.
“Pledge of Shareholder Loans” means the first priority pledge of any Shareholder
Loan in favour of the Security Agent (on behalf of the Finance Parties) on terms
and in substance satisfactory to the Security Agent.
“Polish DTP Portfolio” means the Loan Portfolio owned by the DTP Securitization
Fund.





--------------------------------------------------------------------------------




“Polish Horyzont Portfolio” means the Loan Portfolio owned by the Horyzont
Securitization Fund.
“Polish Omega Portfolio” means the Loan Portfolio owned by the Omega
Securitization Fund.
“Polish Portfolios” means (i) the Polish Omega Portfolio, (ii) the Polish
Horyzont Portfolio and (iii) the Polish DTP Portfolio (each a “Polish
Portfolio”).
“Polish Portfolio Notes” means
a.
the not less than 70% of the investment certificates in Omega Wierzytelnoœci
Niestandaryzowany Sekurytyzacyjny Fundusz Inwestycyjny Zamkniêty (Omega
Receivables Non-Standardised Securitization Closed-End Investment Fund)
registered in Poland under the entry number RFI: 1038 (“Omega Securitization
Fund”), which owns or will own the underlying Loan Portfolio in Poland purchased
or to be purchased for a maximum amount up to PLN 250,000,000, to the extent
such certificates are owned by a Portfolio Owner (the “Omega Portfolio Notes”);

b.
not less than 100% of the investment certificates in Horyzont Niestandaryzowany
Sekurytyzacyjny Fundusz Inwestycyjny Zamkniêty (Horyzont Non-Standardised
Securitization Closed-End Investment Fund) registered in Poland under the entry
number RFi: 1121 (“Horyzont Securitization Fund”), which owns or will own the
underlying Loan Portfolio in Poland to the extent such certificates are owned by
a Portfolio Owner (the “Horyzont Portfolio Notes”); and

c.
not less than 100% of the investment certificates in DTP Niestandaryzowany
Sekurytyzacyjny Fundusz Inwestycyjny Zamkniêty (DTP Non-Standardised
Securitization Closed-End Investment Fund) registered in Poland under the entry
number RFi: 496 (“DTP Securitization Fund”), which owns or will own the
underlying Loan Portfolio in Poland to the extent such certificates are owned by
a Portfolio Owner (the “DTP Portfolio Notes”)

“Polish Securitization Funds” means (i) the Omega Securitization Fund, (ii) the
Horyzont Securitization Fund and (iii) the DTP Securitization Fund (each a
“Polish Securitization Fund”).
“Polish Security” means:
a.
a pledge agreement over (i) the Omega Portfolio Notes, (ii) the Horyzont
Portfolio Notes and (iii) the DTP Portfolio Notes; and

b.
submissions to enforcement in the form of notarial deeds from the relevant
security provider in respect of its Polish assets.

“Portfolio Owner” means any wholly owned direct or indirect subsidiary of the
Borrowers owning Existing Loan Portfolios and/or Approved Loan Portfolios in
accordance with clause 14.2.15 (Ownership of Loan Portfolios) which for the
avoidance of doubt shall not include the Polish Securitization Funds.





--------------------------------------------------------------------------------




“Potential Default” means an event or omission which, with the giving of any
notice, the lapse of time, the determination of materiality or the satisfaction
of any other condition, in each case, under Clause 15.1 (Default), is likely to
constitute a Default.
“Quarter” means a period of three (3) months ending on a Quarter Date.
“Quarter Date” means each 31 March, 30 June, 30 September and 31 December.
“Reference Banks” means DNB Bank ASA, Nordea Bank Norge ASA and Swedbank AB
(publ).
“Reservations” means the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors,
defences of set off or counterclaim and similar principles.
“Restricted Party” means a person:
a.
that is listed on any Sanctions List (whether designated by name or by reason of
being included in a class of persons);

b.
that is domiciled, registered as located or having its main place of business
in, or is incorporated under the laws of, a country which is subject to
Sanctions Laws, which attach legal effect to being domiciled, registered as
located in, having its main place of business in, and/or being incorporated
under the laws of such country; or

c.
that is directly or indirectly owned or controlled by a person referred to in
paragraph a)and/or (b) above; or

d.
with which any Lender is prohibited from dealing with by any Sanctions Laws.

“Restructuring” means the restructuring of the Group as set out in a memo dated
22 September 2014 from KPMG.  
“Restructuring Intra-Group Loans” means:
a.
any loan from an Obligor to another member of the Group (other than an
Intra-Group Loan):

i.
under which no more than USD 40,000,000 is outstanding at any time; and

ii.
which is incurred pursuant to the Restructuring; and

iii.
which remains outstanding for no more than 2 (two) months; and

iv.
which is established and repaid within the Restructuring Period,

b.
any other loans, not meeting the requirements set out in (a) above, between any
members of the Group, which are incurred pursuant to the Restructuring,
established and repaid within the Restructuring Period, and assigned on
identical terms as the Assignment of Intra-Group Loans.






--------------------------------------------------------------------------------




“Restructuring Period” means the period from the original date of this Agreement
up and until 31 December 2015.
“Rollover Loan” means one or more Loans:
a.
made or to be made on the same day that a maturing Loan is due to be repaid;

b.
the aggregate amount of which is equal to or less than the maturing Loan; and

c.
made or to be made to the same Borrower for the purpose of refinancing a
maturing Loan.

“Sanctions Authority” means the Norwegian State, the United Nations, the
European Union, the member states of the European Union, the United States of
America, the State Secretariat for Economic Affairs SECO (Switzerland), the
Monetary Authority of Singapore and the Hong Kong Monetary Authority and any
authority acting on behalf of any of them in connection with Sanctions Laws.
“Sanctions Laws” means the economic or financial sanctions laws and/or
regulations, trade embargoes, prohibitions, restrictive measures, decisions,
executive orders or notices from regulators implemented, adapted, imposed,
administered, enacted and/or enforced by any Sanctions Authority.
“Sanctions List” means any list of persons or entities published in connection
with Sanctions Laws by or on behalf of any Sanctions Authority.
“Screen Rate” means the percentage rate per annum for the relevant period which
appears:
a.
in relation to EURIBOR, on Reuters screen page EURIBOR 01;

b.
in relation to LIBOR, on Reuters screen page Libor 01, or Libor 02, as
appropriate;

c.
in relation to NIBOR, on Reuters screen page NIBP; and

d.
in relation to STIBOR, on Reuters screen page SIOR,

or, in each case, such percentage rate per annum for the relevant period which
appears (i) on such other page as may replace such page on the Reuters service
for the purpose of displaying quotations of offered rates for deposits in the
relevant currency in the relevant interbank Lender or, if no such replacement
page is available, (ii) on the relevant page of the Telerate screen displaying
quotations of offered rates for deposits in the relevant currency in the
relevant interbank Lender.
“Second Amendment and Restatement Agreement” means the agreement for the second
amendment and restatement of this Agreement, dated 19 February 2016.
“Second Effective Date” means the date of the amendment and restatement of this
Agreement becoming effective in accordance with the Second Amendment and
Restatement Agreement.





--------------------------------------------------------------------------------




“Secured Obligations” means all obligations and liabilities of each Obligor
under the Finance Documents, including (without limitation) the Borrowers’
obligation to repay the Utilisations together with all unpaid interest, default
interest, commissions, charges, expenses and any other derived liability
whatsoever of the Obligors towards the Finance Parties in connection with the
Finance Documents.
“Security Agent” means DNB Bank ASA in its capacity as Security Agent and each
successor Security Agent appointed under Clause 18.12 (Resignation and Removal).
“Security Documents” means:
a.
the documents listed in Schedule 10 (Security Documents) as from time to time
amended and/or supplemented;

b.
this Agreement and any Accession Agreement pursuant to which a Group Company
becomes an Obligor; and

any other document the Security Agent may require a Group Company to enter into
pursuant to any Finance Document, whereby security and/or guarantees are granted
.
“Security Period” means the period starting on the first Drawdown Date hereunder
and ending on the date on which all of the obligations and liabilities of the
Group Companies under each Finance Document are discharged irrevocably in full
and none of the Finance Parties has any continuing obligation in relation to the
Facility or under any Finance Document.
“Security Portfolio Owners” means Portfolio Owners which are Guarantors and over
which security is created and perfected pursuant to the Security Documents and
which have entered into all relevant Security Documents and perfected any
security contemplated thereunder (as applicable), all in a form and substance
satisfactory to the Facility Agent, including a satisfactory legal opinion.
“Service Agreement” means an agreement entered into between a Portfolio Owner
and a Collection Company regulating the collection made by the Collection
Company for the Portfolio Owner.
“Shareholder Loan” means any shareholder loan to the Borrower that:
(a)
is fully subordinated to the obligations of the Group under any Finance
Documents on terms satisfactory to the Agent (acting on the instruction of the
Majority Lenders), subject to a separate subordination undertaking and with no
right of service or repayment unless consented to in writing by the Agent
(acting on the instruction of the Majority Lenders);

(b)
has a tenor of no less than three months (subject to (a) above);

(c)
has an interest rate that does not exceed LIBOR + margin of 7.5%;

(d)
is pledged in favour of, and on terms satisfactory to, the Security Agent (on
behalf of the Lenders) as security for the Secured Obligations;

(e)
can solely be utilised to acquire Approved Loan Portfolios; and






--------------------------------------------------------------------------------




(f)
is only to be entered into if, at the time the relevant shareholder loan is
entered into, either (i) the LTV Ratio is reasonably expected to exceed 70% over
the next three months or (ii) the Facility have been utilised with more than 90%
of the Total Commitments.

The aggregate amount of the Shareholder Loans including interest shall not at
any time exceed an amount equal to 10% of the Total Commitment.
Share Pledges” means the pledges over all shares in the Portfolio Owners,
Collection Companies, the Borrowers and PRA Group Europe AS (formerly Aktiv
Kapital AS) in favour of the Security Agent (on behalf of the Finance Parties)
on terms and in substance satisfactory to the Security Agent, subject to Clause
12.4.
“STIBOR” means in relation to a Loan or other sum in SEK:
a.
the applicable Screen Rate; or

b.
(if no Screen Rate is available for the Interest Period of that Loan or other
sum) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by the Reference Banks
to leading Lenders in the Stockholm interbank market,

in each case, at or about 11.00 a.m. (Stockholm time) the second Business Day
prior to the relevant Interest Period for the offering of deposits in SEK and
for a period comparable to the Interest Period for that Loan or other sum and if
any such rate is below zero, STIBOR will be deemed to be zero.
“Subsidiary” means an entity from time to time of which a person:
a.
has direct or indirect control; or

b.
owns directly or indirectly more than fifty (50) per cent (votes and/or
capital),

for these purposes, an entity shall be treated as being controlled by a person
if that person is able to direct its affairs and/or control the composition of
its board of directors or equivalent body.
“Swiss Guidelines” means the following guidelines issued by the Swiss Federal
Tax Administration:
a.
    guideline S-02.123 in relation to interbank loans of September 22, 1986
(Merkblatt Verrechnungssteuer auf Zinsen von Bankguthaben, deren Gläubiger
Banken sind (Interbankguthaben) vom 22. September 1986);

b.
    guideline S-02.130.1 in relation to money market instruments and book claims
of April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner);

c.
    guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
Obligationen vom April 1999);

    





--------------------------------------------------------------------------------




d.
circular letter no. 34 (1.034 - V - 2011) of July 2011 in relation to deposits
(Kreisschreiben Nr. 34 vom Juli 2011 betreffend Kundenguthaben); and

e.
    guideline S-02.128 in relation to syndicated credit facilities of January
2000 (Merkblatt Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen vom Januar 2000),

in each case, as issued, amended or replaced from time to time.
“Swiss Non-Qualifying Bank” means any person which does not qualify as a Swiss
Qualifying Bank.
“Swiss Obligor” means any Obligor incorporated (or otherwise organised) or
having its registered office in Switzerland or being resident in Switzerland for
purposes of Swiss Withholding Tax.
“Swiss Qualifying Bank” means a financial institution acting on its own account
which is licensed as a bank by the banking laws in force in its jurisdiction of
incorporation and a branch of a financial institution, which is licensed as a
bank by the banking laws in force in the jurisdiction where such branch is
situated, and which, in each case, exercises as its main purpose a true banking
activity, having bank personnel, premises, communication devices of its own and
authority of decision making, all in accordance with the Swiss Guidelines.
“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
which are Swiss Non-Qualifying Banks must not at any time exceed 10 (ten), all
in accordance with the Swiss Guidelines.
“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors (including the Lenders, but excluding to the extent permissible as per
Art 14a of the Swiss Withholding Tax Ordinance members of the Group), other than
Swiss Qualifying Banks, of a Swiss Obligor under all outstanding borrowings
(including under the Finance Documents), such as loans, facilities and private
placements, made or deemed to be made by such Swiss Obligor must not at any time
exceed 20 (twenty), all in accordance with the Swiss Guidelines and being
understood that for purposes of this Agreement the maximum number of 10 (ten)
Swiss Non-Qualifying Banks permitted under this Agreement shall be taken into
account irrespective of whether or not 10 (ten) Swiss Non-Qualifying Banks do so
participate at any given time.
“Swiss Withholding Tax” means any taxes imposed under the Swiss Withholding Tax
Act (Bundesgesetz über die Verrechnungssteuer).
“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechungsteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.
“Swiss Withholding Tax Ordinance” means the Swiss Federal Ordinance on the
Withholding Tax of 19 December 1966 (Verordung über die Verrechungssteuer).
“Target Day” means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer System (TARGET2) is operating.





--------------------------------------------------------------------------------




“Taxes” includes all present and future taxes, charges, imposts, duties, levies,
deductions, withholdings or fees of any kind whatsoever, or any amount payable
on account of or as security for any of the foregoing, by whomsoever on
whomsoever and wherever imposed, levied, collected, withheld or assessed,
together with any penalties, additions, fines, surcharges or interest relating
thereto; and “Tax” and “Taxation” shall be construed accordingly.
“Third Amendment and Restatement Agreement” means the agreement for the third
amendment and restatement of this Agreement, dated 2 September 2016.
“Third Effective Date” means the date of the amendment and restatement of this
Agreement becoming effective in accordance with the Third Amendment and
Restatement Agreement.
“Total Commitment” means the aggregate of the Total Facility A Commitments and
the Total Facility B Commitments of the Lenders.
“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being USD 900,000,000 at the date of this Agreement.
“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being EUR 267,000,000 at the date of this Agreement.
“Total Loan Portfolios” means the Existing Loan Portfolios and the Approved Loan
Portfolios.
“Transaction Security” shall have the meaning ascribe to it in Clause 12.1
(Security Documents)
“Transfer Certificate” means a document substantially in the form set out in
Schedule 6, whereby inter alia a person becomes a Party to this Agreement in
relation to all existing Parties under this Agreement and all existing Parties,
including any subsequent Party, becomes bound in relation to such new acceding
Party.
“USD” means the lawful currency of the United States of America.
“USD Equivalent” means, in relation to an amount in an Optional Currency on the
day on which the calculation falls to be made, the amount of USD which could be
purchased with that amount of the Optional Currency using the Facility Agent’s
spot rate of exchange for the purchase of USD with the Optional Currency at or
about 11.00 a.m. on the second Business Day prior to that date.
“Value Added Tax” or ”VAT” means value added tax and any other tax similar or
equivalent to value added tax imposed by any country whether, provided for in
primary, secondary or purported legislation and whether delegated or otherwise
(including, where relevant, any primary or secondary legislation promulgated by
the European Community or any official body or agency of the European Community)
and any similar to turnover tax replacing or introduced in addition to any of
the same.
“Vendor Financing” means any Indebtedness provided by any person in connection
with the purchase of an Approved Loan Portfolio or Existing Loan Portfolio,
either directly or indirectly, to a Portfolio Owner.





--------------------------------------------------------------------------------




1.2
Headings

The headings in this Agreement are for convenience only and shall be ignored in
construing this Agreement.
1.3
Construction

In this Agreement (unless otherwise provided):
a.
words importing the singular shall include the plural and vice versa;

b.
references to Clauses and Schedules are to be construed as references to the
clauses of, and schedules to, this Agreement;

c.
references to any provision of law include any amendment of that provision or
law;

d.
references to a “person” shall be construed so as to include that person’s
assigns, transferees or successors in title and shall be construed as including
references to an individual, firm, partnership, joint venture, company,
corporation, body corporate, unincorporated body of persons or any state or any
agency of a state;

e.
accounting terms shall be construed so as to be consistent with the Accounting
Principles;

f.
references to a “Finance Document” or any other agreement or instrument is a
reference to that Finance Document or other agreement or instrument as amended,
novated, supplemented, extended or restated from time to time;

g.
currency codes shall be interpreted as set out in ISO 4217:2008 as amended
(www.iso.org); and

h.
references to time are (unless otherwise stated) to Oslo time.

2.
THE FACILITIES

1.1
The Facilities

2.1.1
Subject to the terms of this Agreement, the Lenders agree to make available to
the Borrowers, during the Availability Period, a:

(a)
multicurrency revolving credit facility up to an aggregate principal amount not
exceeding the equivalent of the Total Facility A Commitments; and

(b)
EUR term loan facility up to an aggregate principal amount not exceeding the
equivalent of the Total Facility B Commitments.

2.1.2.
Notwithstanding any other term of this Agreement, the aggregate of all Loans
shall not, at any time, exceed the Total Commitments, which for the purpose of
this calculation shall be reduced by the USD-Equivalent of any Lone Star Equity
Commitment.

2.2
Additional financing

2.2.1
Bond option

Subject to the Borrowers being in compliance with the Agreement before and after
disbursement of any bond proceeds, the Borrowers has the option to issue a bond
loan in the amount up to USD 200,000,000 subject to such bonds being (i)





--------------------------------------------------------------------------------




issued by the Borrowers or a holding company of the Borrowers or an affiliate
thereof, (ii) such bond being contractually subordinated to the amounts
outstanding at any time under the Finance Documents, and (iii) the bonds issued
on terms acceptable to the Lenders.
2.2.2
The Borrowers may by a written request and by providing acceptable documentation
to the Agent (with no less favourable terms as set out in this Agreement)
request the Overdraft Facility, such Overdraft Facility being secured pursuant
to the Security Documents.

2.3
Obligations several

2.3.1
The obligations of each Finance Party under this Agreement are several.

2.3.2
The failure of a Finance Party to carry out its obligations under this Agreement
shall not relieve or effect any other Party of any of its obligations under this
Agreement.

2.3.3
None of the Finance Parties shall be responsible for the obligations of any
other Party under this Agreement.



2.4Rights several
2.4.1
The rights of the Finance Parties under this Agreement are several. All amounts
due, and obligations owed, to each of them are separate and independent debts
or, as the case may be, obligations.

2.4.2
A Finance Party may, except as otherwise stated in this Agreement, separately
enforce its rights under this Agreement.

2.5
Obligor’s Agent

2.5.1
Each Obligor (other than the Borrowers), by its execution of this Agreement or
an Accession Agreement, hereby irrevocably authorises Borrowers to act on its
behalf as its agent in relation to the Finance Documents and authorises and
appoints the Borrowers, as its attorney, on its behalf, to supply all
information concerning itself, its financial condition and otherwise to the
Lenders as contemplated under this Agreement and to give all notices and
instructions to be given by such Obligor under the Finance Documents, to
execute, on its behalf, any Finance Document and to enter into any agreement and
amendment in connection with the Finance Documents (however fundamental and
notwithstanding any increase in obligations of or other effect on an Obligor and
including, for the avoidance of doubt, any further increase of the total
commitments under this Agreement as set out in Clause 2.3) including
confirmation of guarantee obligations in connection with any amendment or
consent in relation to the Facility, without further reference to or the consent
of such Obligor and each Obligor to be obliged to confirm such authority in
writing upon the request of the Facility Agent. The power hereby conferred is a
general power of attorney and the Obligor hereby ratifies and confirms and
agrees to ratify and confirm any instrument, act or thing which such attorney
may execute or do and to grant as many private and public document (including
certificates and notarial powers of attorney duly apostilled) and comply with as
many formalities as may be necessary or convenient for this power to be
effective under each relevant jurisdiction. In relation to the power referred to
herein, the exercise by the Borrowers of such power shall be conclusive evidence
of its right to exercise the same.








--------------------------------------------------------------------------------




2.5.2
Each Obligor (other than the Borrowers), hereby appoints the Borrowers as its
agent for service and hereby authorises each Finance Party to give any notice,
demand or other communication to be given to or served on such Obligor pursuant
to the Finance Documents to Borrowers on its behalf, and in each such case such
Obligor will be bound thereby (and shall be deemed to have notice thereof) as
though such Obligor itself had been given such notice and instructions, executed
such agreement or received any such notice, demand or other communication.

2.5.3
Every act, omission, agreement, undertaking, waiver, notice or other
communication given or made by Borrowers under this Agreement, or in connection
with this Agreement (whether or not known to any Obligor) shall be binding for
all purposes on all other Obligors as if the other Obligors had expressly made,
given or concurred with the same. In the event of any conflict between any
notice or other communication of Borrowers and any other Obligor, the choice of
Borrowers shall prevail.

3.
PURPOSE

3.1
Purposes of the Facility

The Borrowers shall apply all amounts borrowed by it under the Facility to;
a.
refinance the Existing Facilities;

b.
financing of Approved Loan Portfolios; and

c.
general corporate purposes (excluding payment of dividends and other
distributions or any other indirect refinancing of acquisition debt).

3.2
Restrictions

The Borrowers undertakes that it will only utilise the Facility as permitted by
Clause 3.1 and no proceeds of any amounts borrowed under any Finance Documents
shall be made available, directly or indirectly, to or for the benefit of a
Restricted Party nor shall they otherwise be applied in a manner or for a
purpose prohibited by Sanctions Laws.
3.3
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS PRECEDENT

4.1
Documentary conditions precedent

a.
The Borrowers may not deliver an Utilisation Request unless the Agent has
received all of the documents and other evidence listed in Schedule 3
(Conditions Precedent) in form and substance satisfactory to the Agent. The
Agent shall notify the Borrowers and the Lenders promptly upon being so
satisfied.

b.
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(a) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.








--------------------------------------------------------------------------------




4.2
Further conditions precedent

4.2.1.
The obligation of each Lender to make available its Participation in a Loan is
subject to the conditions that on the date on which the relevant Drawdown Notice
is given and on the relevant Drawdown Date, or Issue Date:

a.
the representations and warranties in Clause 13 (Representations and warranties)
to be repeated pursuant to Clause 13.1.24 (Repetition) on those dates are
correct; and

b.
in the case of a Loan, no Default has occurred and is continuing or would occur
on the making of the Loan.

c.
In the case of a Loan other than a Rollover Loan, the Borrowers providing a
Compliance Certificate (no older than 3 weeks) evidencing the compliance with
the financial covenants and ratios pursuant to this Agreement pro-forma after
the Drawdown of the Loan.

4.2.2.
The Lenders will only be obliged to comply with Clause 5.8 (Change of Currency)
if, on the first day of an Interest Period, no Default is continuing or would
result from the change of currency and the Repeating Representations to be made
by each Obligor are true in all material respects.

5.
UTILISATIONS

5.1
Drawdown under Facility A

5.1.1
Subject to the other terms of this Agreement, Facility A Loans shall be made to
the Borrowers at any time during the Availability Period when requested by the
Borrowers by means of a Drawdown Notice in accordance with Clause 5.3 (Drawdown
Notice).

5.1.2
The following limitations apply to Facility A Loans:

a.
the Drawdown Date of a Facility A Loan shall be a Business Day during the
Availability Period in one drawing for each currency;

b.
the principal amount of a Facility A Loan denominated in USD or an Optional
Currency shall be:

i.
a minimum Original Base Currency Amount of USD 1,000,000 and an integral
multiple of USD 500,000; and

ii.
in no case more than the amount of the Total Facility A Commitments;

c.
no Facility A Loan shall be made if the making of that Facility A Loan would
result in the aggregate of the Original Base Currency Amount of all Facility A
Loans exceeding the Total Facility A Commitment and for the purpose of this
calculation any remaining commitment under the Lone Star Equity Commitment shall
reduce the amount of Total Facility A Commitment with its USD-Equivalent;

d.
no Facility A Loan shall be made as long as prepayments are mandatory according
to Clause 7.3;

e.
no more than twenty (20) Facility A Loans may be outstanding at any one time;
and

f.
in the case of a Facility A Loan denominated in an Optional Currency, the
requirements of Clause 5.7 (No Optional Currency) are met.






--------------------------------------------------------------------------------




5.2
Drawdown under Facility B

5.2.1.
Subject to the other terms of this Agreement, the Facility B Loan shall be made
to the Borrowers at any time during the Availability Period when requested by
the Borrowers by means of a Drawdown Notice in accordance with Clause 5.3
(Drawdown Notice).

5.2.2.
The following limitations apply to Facility B Loan:

a.
the Drawdown Date of the Facility B Loan shall be a Business Day during the
Availability Period in one drawing;

b.
the principal amount of the Facility B Loan shall be no less than
EUR 267,000,000;

c.
the Facility B Loan shall be drawn in EUR;

d.
the Interest Period for the Facility B Loan shall be three (3) months;

e.
no Facility B Loan shall be made as long as prepayments are mandatory according
to Clause 7.3 (Mandatory prepayment on Change of Control); and

f.
no more than one (1) Facility B Loan may be outstanding at any time.

5.3
Drawdown Notice

5.3.1
Whenever the Borrowers wish to draw down a Loan, they shall give a duly
completed Drawdown Notice to the Facility Agent to be received not later than
10.00 a.m. on the third Business Day before the relevant Drawdown Date (or such
later time as the Lenders may agree).

5.3.2
A Drawdown Notice shall be irrevocable and the Borrowers shall be obliged to
borrow in accordance with its terms.

5.3.3
The Facility Agent shall promptly notify each Lender of the details of each
Drawdown Notice received by it.

5.4
Participations

Subject to the terms of this Agreement, each Lender acting through its lending
office shall make available to the Facility Agent on the Drawdown Date for a
Loan an amount equal to its Participation in the amount specified in the
Drawdown Notice for that Loan.
5.5
Availability

The Borrowers may not request a Loan to be denominated in an Optional Currency
unless the Facility Agent has confirmed to the Borrowers that the Optional
Currency is available for drawing under the relevant Facility.
5.6
Notification to Lenders

The Facility Agent shall promptly notify each Lender of the currency and the
Original Base Currency Amount of each Loan.
5.7
No Optional Currency

5.7.1
If, no later than 9.00 a.m. on the second Business Day before the first day of
an Interest Period in relation to a Loan which is proposed to be denominated in
an Optional Currency, a Lender notifies the Facility Agent that:






--------------------------------------------------------------------------------




a.
in that Lender’s reasonable opinion, it is impracticable for that Lender to fund
its Participation in that Loan in the proposed Optional Currency in the ordinary
course of business in the relevant interbank market; or

b.
Central Bank or other governmental authorisation in the country of the proposed
Optional Currency is required to permit its use by that Lender for the making of
that Loan and the authorisation has not been obtained or is not in full force
and effect or is subject to unacceptable conditions; or

c.
the use of the proposed Optional Currency is restricted or prohibited by any
request, directive, regulation or guideline of any governmental body, agency,
department or regulatory or other authority (whether or not having the force of
law) in accordance with which that Lender is accustomed to act,

the Facility Agent shall notify the Borrowers and the Lenders by 10.00 a.m. on
the same day. In this event, the Borrowers and the Lenders may agree that the
Loan shall not be made, provided that, in the absence of such agreement by 11.00
a.m. on the same day, the Loan shall be denominated in USD during that Interest
Period.
5.8
Change of Currency

A Loan which is denominated in a currency may not be denominated in different
currencies.
5.9
Cancellation of Commitment

The Total Facility B Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility B.
6.
INTEREST

6.1
Interest rate

Interest shall accrue on each Loan from and including the relevant Drawdown Date
to but excluding the date the Loan is repaid at the rate determined by the
Facility Agent to be the aggregate of:
a.
the Applicable Margin; and

b.
IBOR.

6.2
Interest Periods

6.2.1
Interest payable on each Loan shall be calculated by reference to Interest
Periods of one (1), two (2), three (3) or six (6) months duration (or such other
Interest Period as the Facility Agent, acting on the instructions of all the
Lenders, may agree) as selected by the Borrowers in accordance with this Clause
6.2, however the Interest Period for the Facility B Loan shall be three (3)
months. The Borrowers may not select more than ten (10) Interest Periods with a
tenor of one (1) Month during any calendar year. If an Interest Period would
extend beyond six (6) months then interest shall be payable every six (6)
months. The Facility Agent may require shorter Interest Periods to be elected if
this would facilitate the syndication of the Facility.








--------------------------------------------------------------------------------




6.2.2
The Borrowers shall select an Interest Period for a Loan in the relevant
Drawdown Notice or (in the case of any subsequent Interest Period for that Loan)
by notice received by the Facility Agent no later than three (3) Business Days
before the commencement of that Interest Period.

6.2.3
If the Borrowers fail to select an Interest Period for a Loan in accordance with
Clause 6.2.2, that Interest Period shall, subject to the other provisions of
this Clause 6, be three (3) months.

6.2.4
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period shall instead end on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

6.2.5
If an Interest Period begins on the last Business Day in a calendar month or on
a Business Day for which there is no numerically corresponding day in the
calendar month in which that Interest Period is to end, it shall end on the last
Business Day in that later calendar month.

6.2.6
If an Interest Period for a Loan would otherwise extend beyond the Final
Repayment Date under which such Loan is made, it shall be shortened so that it
ends on the Final Repayment Date.

6.3
Default interest

6.3.1
If an Obligor fails to pay any amount payable under any Finance Document on the
due date, it shall pay default interest on the overdue amount from the due date
to the date of actual payment calculated by reference to successive Interest
Periods (each of such duration as the Facility Agent may select and the first
beginning on the relevant due date) at the rate per annum being the aggregate of
(a) two (2) per cent per annum, (b) the Applicable Margin, and (c) the higher of
either (i) IBOR, or (ii) the Lender’s funding costs. Default interest is payable
on demand.

6.3.2
So long as the overdue amount remains unpaid, the default interest rate shall be
recalculated in accordance with the provisions of this Clause 6.3 on the last
day of each such Interest Period and any unpaid interest shall be compounded at
the end of each Interest Period.

6.4
Calculation and payment of interest

6.4.1
At the beginning of each Interest Period, subject to clause 6.5 (Determination
of Applicable Margin), the Facility Agent shall notify the Lenders and the
relevant Obligor of the duration of the Interest Period and the rate and amount
of interest payable for the Interest Period (but in the case of any default
interest calculated under Clause 6.3 (Default interest), any such notification
need not be made more frequently than weekly). Each notification shall set out
in reasonable detail the basis of computation of the amount of interest payable.

6.4.2
Interest due from an Obligor under this Agreement shall:

a.
accrue from day to day at the rate calculated under this Clause 6;

b.
except as otherwise provided in this Agreement, be paid by the relevant Obligor
to the Facility Agent (for the account of the Lenders or the Facility Agent, as
the case may be) in arrears on the last day of each Interest Period, provided
that for any Interest Period which is longer than three (3) months, the relevant
Obligor shall also pay interest every (three) 3 months in arrears during that
Interest Period; and






--------------------------------------------------------------------------------




c.
be calculated on the basis of the actual number of days elapsed and a 360 day
year (a 365 day year for GBP) or, if different, such number of days as is market
practice.

6.5
Determination of Applicable Margin

6.5.1
Any adjustment of the Applicable Margin to be effective within five (5) Business
Days after the delivery of the Compliance Certificate evidencing the LTV Ratio.

6.5.2
Upon the date of utilisation of the Facility for the financing of the Belfast
Portfolio the Applicable Margin shall be recalculated with reference to a
Compliance Certificate not more than six weeks old delivered on that date,
adjusted on a pro-forma basis to take into account the acquisition of the
Belfast Portfolio. Such recalculated Applicable Margin shall apply until the
next determination of Applicable Margin pursuant to clause 6.2.1 above.

6.5.3
In the event that the Borrower fails to deliver a Compliance Certificate on time
the Interest shall: (i) when the overdue Compliance Certificate is delivered, be
recalculated for the period from the latest date on which the Compliance
Certificate should have been delivered, based on the Applicable Margin
determined with reference to that Compliance Certificate, or (ii) if no
Compliance Certificate is delivered before the next Compliance Certificate is
due for delivery, be recalculated based on the highest Applicable Margin, for
that period. To the extent any Interest has already been paid by the Borrower
for any part of the period for which Interest is recalculated, the Borrower
shall not be entitled to receive any reimbursement of Interest paid in excess of
the recalculated interest.

6.6
Minimum interest

6.6.1
When entering into this Agreement, the Parties have assumed that the interest
payable under this Agreement is not and will not become subject to any tax
deduction on account of Swiss Withholding Tax.

6.6.2
Notwithstanding Clause 6.6.1, if a tax deduction is required by law in respect
of any sum payable by a Swiss Obligor under a Finance Document and should it be
unlawful for such Swiss Obligor to comply with Clauses 10.2 (Taxes) and 19.9
(Grossing-up) for any reason (where this would otherwise be required by the
terms of Clauses 10.2 (Taxes) and 19.9 (Grossing-up)) then:

a.
    the applicable interest rate in relation to that payment shall be the rate
which would have applied to that payment as provided for by Clause 6.1 divided
by 1 minus the rate at which the relevant tax deduction is required to be made
under Swiss domestic tax law and/or applicable double taxation treaties (where
the rate at which the relevant tax deduction is required to be made is for this
purpose expressed as a fraction of 1); and

b.
    that Swiss Obligor shall:

i.
pay the relevant sum at the adjusted rate in accordance with paragraph (a)
above;

ii.
make the tax deduction on the amount so recalculated; and

all references to a rate of interest under the Finance Documents shall be
construed accordingly.





--------------------------------------------------------------------------------




6.6.3
To the extent that a sum payable by a Swiss Obligor under a Finance Document
becomes subject to Swiss Withholding Tax, each relevant Lender and each relevant
Swiss Obligor shall promptly cooperate in completing any procedural formalities
(including submitting forms and documents required by the appropriate tax
authority) to the extent possible and necessary (i) for the Swiss Obligor to
obtain authorisation to make such payments without them being subject to Swiss
Withholding Tax and (ii) to ensure that any person which is entitled to a full
or partial refund under any applicable double taxation treaty is so refunded.

6.7
Facility Agent’s determination

The determination by the Facility Agent of any interest or commission payable
under this Clause 6 shall be conclusive and binding on the Obligors except for
any manifest error.
7.
REDUCTION, REPAYMENT, PREPAYMENT AND CANCELLATION

7.1
Repayment of Facility A Loans

7.1.1
Subject to Clause 7.1.3 and 7.1.4, each Facility A Loan shall be repaid in full
on the Interest Date of the Interest Period relating to that Facility A Loan.

7.1.2
Subject to the terms of this Agreement, any amounts repaid under Clause 7.1.1
may be re-borrowed.

7.1.3
If all or part of a Facility A Loan is to be repaid from the proceeds of all or
part of a new Facility A Loan to be made to the Borrowers then, as between each
Lender and the Borrowers, the amount to be repaid by the Borrowers shall be set
off against the amount to be advanced by that Lender in relation to the new
Facility A Loan and the party to whom the smaller amount is to be paid shall pay
to the other party a sum equal to the difference between the two amounts (in the
currency of the outstanding Facility A Loan for the first Interest Period).

7.1.4
Subject to any terms of this Agreement expressly providing otherwise, the
Borrowers may not prepay any Facility A Loan before the end of its Interest
Period. On the Final Repayment Date the Borrowers shall repay any Facility A
Loan then outstanding under this Agreement in full, together with all other sums
due and outstanding under the Finance Documents at such date (if any).

7.2
Repayment of Facility B Loan

The Borrower shall repay the Facility B Loan in full on the Final Repayment
Date.
7.3
Mandatory prepayment on Change of Control

7.3.1
Unless otherwise agreed by the Facility Agent (acting on the instructions of the
Majority Lenders), ninety (90) days from the date a Change of Control occurs (a
“Prepayment Date”):

a.
all Loans together with all incurred interest and all other amounts owing to
under this Agreement shall be repaid in full; and

b.
the Lenders’ obligations shall be terminated and each Lender’s Commitments shall
be cancelled.

7.3.2
For the purposes of this Agreement a “Change of Control” will occur if the
Parent ceases to control directly or indirectly 2/3 of the voting rights of the
Borrowers.

7.3.3
The Borrowers shall give the Facility Agent prompt notice when it becomes aware
of a Change of Control or a proposed Change of Control.






--------------------------------------------------------------------------------




7.4
Mandatory prepayment - Disposal

Upon a Disposal of whole or part of an Existing Loan Portfolio or Approved Loan
Portfolio (directly or indirectly through a sale of a Portfolio Owner or
otherwise) the Borrowers shall no later than five (5) Business Days prior to
such Disposal document to the Facility Agent’s satisfaction that the Group will
be in compliance with the LTV Ratio immediately after such Disposal.
7.5
Application of prepayments

Each mandatory prepayment shall be applied in pro rata in order of maturity.
7.6
Voluntary prepayment of Loans

7.6.1
The Borrowers may, by giving the Facility Agent not less than five (5) Business
Days’ prior notice, prepay the whole or part (but if in part, in a minimum
amount of USD 1,000,000 and an integral multiple of USD 1,000,000 or such whole
amount as, the Facility Agent may agree) of any Loan, however so that the
Facility B Loan cannot be prepaid before all Facility A Loans have been prepaid
and the Total Facility A Commitments have been cancelled in full.

7.6.2
Any notice of prepayment shall be irrevocable, shall specify the date on which
the prepayment is to be made and the amount of the prepayment, and shall oblige
the Borrowers to make that prepayment. The Facility Agent shall promptly notify
the Lenders of receipt of any such notice.

7.7
Prepayment and breakage costs

7.1.1
Any prepayment shall be made together with accrued interest on the amount
prepaid and any amounts payable under Clause 24.1 (Breakage costs indemnity).

7.8
Voluntary cancellation of Facility

7.8.1
The Borrowers may, by giving the Facility Agent not less than five (5) days’
prior notice, cancel all or part of the Total Commitment (but if in part, in a
minimum amount of USD 1,000,000 and an integral multiple of USD 1,000,000)
however so that the Total Facility B Commitments cannot be cancelled before the
Total Facility A Commitments have been cancelled in full.

7.8.2
Any notice of cancellation shall be irrevocable and shall specify the date on
which the cancellation shall take effect and the amount of the cancellation. The
Facility Agent shall promptly notify the Lenders of receipt of any such notice.

7.8.3
The Borrowers may not utilise any part of the Facility which has been cancelled.
Any cancellation of the Facility shall reduce each Lender’s Commitment rateably
and shall reduce the Facility by the aggregate amount so cancelled.

8.
CHANGES IN CIRCUMSTANCES

8.1
Illegality

8.1.1
If it is or becomes illegal (including under any Sanctions Law) for a Lender to
maintain all or part of its Commitment or to continue to make available or fund
or maintain its Participation in all or any part of the Facility, then:

a.
that Lender shall notify the Facility Agent and Borrowers;

b.
the Commitment of that Lender shall be cancelled immediately; and

c.
the Obligors shall prepay to the Facility Agent (for the account of that Lender)
that Lender’s Participation in all Loans (together with accrued interest on the
amount prepaid and all other amounts owing to that Lender under






--------------------------------------------------------------------------------




this Agreement) within fifteen (15) Business Days of demand by that Lender (or,
if permitted by the relevant law, on the last day of the Interest Period of the
relevant Loans);
Any such prepayment shall be subject to Clause 24.1 (Breakage costs indemnity).
8.2
Increased Costs

8.2.1
If a Change occurs which causes an Increased Cost (as defined in Clause 8.2.3)
to a Lender (or any company of which that Lender is a Subsidiary) then each
Obligor shall pay (as additional interest) to the Facility Agent (for the
account of that Lender) within ten (10) Business Days of demand all amounts
which that Lender certifies to be necessary to compensate that Lender (or any
company of which that Lender is a Subsidiary) for the Increased Cost.

8.2.2
Any demand made under Clause 8.2.1 shall be made by the relevant Lender through
the Facility Agent and shall set out in reasonable detail so far as is
practicable the basis of computation of the Increased Cost.

8.2.3
In this Clause 8.2:

“Increased Cost” means any cost to, or reduction in the amount payable to, or
reduction in the return on capital or regulatory capital achieved by, a Lender
(or any company of which that Lender is a Subsidiary) to the extent that it
arises, directly or indirectly, as a result of the Change and is attributable to
the Commitment of that Lender or its Participation in the Facility or the
funding of that Lender’s Participation in any Loan including but not limited to:
a.
any Tax Liability (other than Tax on Overall Net Income) incurred by that
Lender;

b.
any changes in the basis or timing of Taxation of that Lender in relation to its
Commitment or Participation in the Facility or to the funding of that Lender’s
Participation in any Loan;

c.
the cost to that Lender (or any company of which that Lender is a Subsidiary) of
complying with, or the reduction in the amount payable to or reduction in the
return on capital or regulatory capital achieved by that Lender (or any company
of which that Lender is a Subsidiary) as a result of complying with, any capital
adequacy or similar requirements howsoever arising, including as a result of an
increase in the amount of capital to be allocated to the Facility or of a change
to the weighting of that Lender’s Commitment or Participation in that Facility;

d.
the cost to that Lender of complying with any reserve, cash ratio, special
deposit or liquidity requirements (or any other similar requirements); and

e.
the amount of any fees payable by that Lender to any supervisory or regulatory
authority.

“Tax Liability” means inter alia, in respect of any person:
a.
any liability or any increase in the liability of that person to make any
payment of or in respect of Tax;








--------------------------------------------------------------------------------




b.
the loss of any relief, allowance, deduction or credit in respect of Tax which
would otherwise have been available to that person;

c.
the setting off against income, profits or gains or against any Tax liability of
any relief, allowance, deduction or credit in respect of Tax which would
otherwise have been available to that person; and

d.
the loss or setting off against any Tax liability of a right to repayment of Tax
which would otherwise have been available to that person.

For the purposes of this definition of “Tax Liability”, any question of whether
or not any relief, allowance, deduction, credit or right to repayment of Tax has
been lost or set off, and if so, the date on which that loss or set off took
place, shall be conclusively determined by the relevant person.
“Tax on Overall Net Income” means, in relation to a Lender, Tax (other than Tax
deducted or withheld from any payment) imposed on the net profits of that Lender
or its lending office by the jurisdiction in which its lending office or its
head office is situated.
8.2.4
The Obligors shall not be obliged to make a payment in respect of an Increased
Cost under this Clause 8.2 if and to the extent that the Increased Cost has been
compensated for by the operation of Clause 19.9 (Grossing-up) or the cost is
attributable to a FATCA Deduction required to be made by an Obligor or a Finance
Party.

8.2.5
If the Obligors are required to pay any amount to a Lender under this Clause
8.2, then, without prejudice to that obligation and so long as the circumstances
giving rise to the relevant Increased Cost are continuing and subject to the
Borrowers giving the Facility Agent and that Lender not less than 10 days’ prior
notice (which shall be irrevocable), the Obligors may prepay all, but not part,
of that Lender’s Participation in the Loans together with accrued interest on
the amount prepaid. Any such prepayment shall be subject to Clause 24.1
(Breakage costs indemnity). On any such prepayment the Commitment of the
relevant Lender shall be automatically cancelled.

8.3
Market disruption

8.3.1
If, in relation to a Loan and a particular Interest Period:

a.
at or about noon on the second Business Days prior to the relevant Interest
Period, the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Facility Agent to determine the relevant IBOR for
the relevant currency and Interest Period; or

b.
the Facility Agent has been notified by a group of Lenders, who together exceed
40 per cent of the Total Commitments, that in their opinion:

i.
matching deposits would not be available to them in the relevant interbank
market in the ordinary course of business to fund their Participations in that
Loan for that Interest Period; or

ii.
the cost to them of obtaining matching deposits in the relevant interbank market
would be in excess of IBOR for that Interest Period,

the Facility Agent shall promptly notify the Borrowers and the Lenders of that
event (such notice being a “Market Disruption Notice”).





--------------------------------------------------------------------------------




8.3.2
If a Market Disruption Notice applies to a proposed Loan, that Loan shall not be
made. Instead, the Facility Agent and the Borrowers shall immediately enter into
negotiations for a period of not more than 30 days with a view to agreeing a
substitute basis for calculating the interest rate for the Loan or for funding
the Loan. Any substitute basis agreed by the Facility Agent (with the consent of
all the Lenders) and the Borrowers shall take effect in accordance with its
terms and be binding on all the Parties.

8.3.3
If a Market Disruption Notice applies to an outstanding Loan then:

a.
the Facility Agent and the Borrowers shall immediately enter into negotiations
for a period of not more than 30 days with a view to agreeing a substitute basis
for calculating the rate of interest for the Loan or for funding the Loan;

b.
any substitute basis agreed under Clause 8.3.3(a) by the Facility Agent (with
the consent of all the Lenders) and the Borrowers shall take effect in
accordance with its terms and be binding on all the Parties;

c.
if no substitute basis is agreed under Clause 8.3.3(a), then, subject to Clause
8.3.4, each Lender shall (through the Facility Agent) certify before the last
day of the Interest Period to which the Market Disruption Notice relates a
substitute basis for maintaining its Participation in the Loan which shall
reflect the cost to the Lender of funding its Participation in the Loan from
whatever sources it selects plus the Applicable Margin; and

d.
each substitute basis so certified shall be binding on the relevant Obligor and
the certifying Lender and treated as part of this Agreement.

8.3.4
If no substitute basis is agreed under Clause 8.3.3(a), then, so long as the
circumstances giving rise to the Market Disruption Notice continue and subject
to the Borrowers giving the Facility Agent and the Lenders not less than ten
(10) days’ prior notice (which shall be irrevocable), the relevant Obligor may
prepay the Loan to which the Market Disruption Notice applies together with
accrued interest on the amount prepaid. Any such prepayment shall be subject to
Clause 24.1 (Breakage costs indemnity).

8.4
Mitigation

8.4.1
If any circumstances arise in respect of any Lender which would, or upon the
giving of notice would, result in the operation of Clause 19.9 (Grossing-up),6.6
(Minimum interest), 8.1 (Illegality), 8.2 (Increased Costs) or 8.3 (Market
disruption) to the detriment of any Obligor, then that Lender shall:

a.
promptly upon becoming aware of those circumstances and their results, notify
the Facility Agent and the Borrowers; and

b.
in consultation with the Facility Agent and the Borrowers, take all such steps
as are reasonably open to it to mitigate the effects of those circumstances
(including changing its lending office in a manner which will avoid the
circumstances in question and on terms acceptable to the Facility Agent, the
Borrowers and that Lender),

provided that no Lender shall be obliged to take any steps which in its opinion
would be likely to have an adverse effect on its business or financial condition
or the management of its Tax affairs or cause it to incur any material costs or
expenses without being reimbursed therefor.





--------------------------------------------------------------------------------




8.4.2
Nothing in this Clause 8.4 shall limit, reduce, affect or otherwise qualify the
rights of any Lender or the obligations of the Obligors under Clauses 19.9
(Grossing-up), 6.6 (Minimum interest), 8.1 (Illegality), 8.2 (Increased Costs)
or 8.3 (Market disruption).

8.5
Certificates

The certificate or notification of the Facility Agent or, as the case may be,
the relevant Lender as to any of the matters referred to in this Clause 8 shall
be in reasonable detail and shall be conclusive and binding on the Obligors
except for any manifest error.
9.
FEES AND EXPENSES

9.1
Expenses

The Borrowers shall on demand (including a specification) pay all evidenced
expenses properly incurred (including legal fees, valuation and accounting fees
and other out-of-pocket expenses, but only to the extent the same are reasonable
in amount), and any VAT (direct or by reverse charge) on those expenses
incurred:
a.
by the Bookrunner in connection with the negotiation, preparation, syndication
and execution of the Finance Documents and the other documents contemplated by
the Finance Documents;

b.
by an Agent in connection with the taking of any security in accordance with
Clause 11.10.4(a) (Security);

c.
by an Agent or the Lenders in connection with the granting of any release,
waiver or consent or in connection with any amendment or variation of any
Finance Document;

d.
by an Agent or the Lenders in enforcing, perfecting, protecting or preserving
(or attempting so to do) any of their rights, or in suing for or recovering any
sum due from an Obligor or any other person under any Finance Document, or in
investigating any Default or Potential Default;

e.
by an Agent in connection with any cost of engaging any person in connection
with any due diligence process to be performed pursuant to the terms of this
Agreement;

f.
any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents; and

g.
by an Agent in connection with any cost of engaging an Auditor pursuant to the
terms of this Agreement.

9.2
Fees

The Borrowers shall pay the fees as set out in the Fee Letter(s).
9.3
Indemnity payments

Where in any Finance Document an Obligor has an obligation to indemnify or
reimburse an Agent, the Bookrunner or a Lender in respect of any loss or
payment, the calculation of the amount payable by way of indemnity or
reimbursement shall take account of the Tax treatment in the hands of the Agent,
the Bookrunner or the relevant Lender, as the case may be, (as conclusively
determined by the relevant party) of the amount payable by way





--------------------------------------------------------------------------------




of indemnity or reimbursement and of the loss or payment in respect of which
that amount is payable.
10.
Taxes And tax Indemnities

10.1
Definitions

In this Agreement:
“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 6.6 (Minimum interest) Clause 10.2 (Taxes) or a
payment under Clause 10.3 (Tax indemnity).
10.2
Taxes

a.
All payments by an Obligor under the Finance Documents shall be made free and
clear of and without deduction or withholding for or on account of any Tax or
any other governmental or public payment imposed by the laws of any jurisdiction
from which or through which such payment is made, unless a Tax deduction or
withholding is required by law.

b.
Any Obligor shall promptly upon becoming aware that it must make a Tax deduction
or withholding (or that there is any change in the rate or the basis of a Tax
deduction or withholding) notify the Agent accordingly. Similarly, a Lender
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender. If the Agent receives such notification from a Lender it shall
notify the relevant Obligor.

c.
If a Tax deduction or withholding is required by law to be made by an Obligor:

i.
the amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax deduction or withholding) leaves an amount equal to
the payment which would have been due if no Tax deduction or withholding had
been required (tax gross-up); and

ii.
the Obligor shall make that Tax deduction or withholding within the time allowed
and in the minimum amount required by law.

d.
Within thirty (30) days of making either a Tax deduction or withholding or any
payment required in connection with that Tax deduction or withholding, the
Borrowers shall deliver to the Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
deduction or






--------------------------------------------------------------------------------




withholding has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.
10.3
Tax indemnity

a.
The Borrowers shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

b.
Paragraph (a) above shall not apply:

i.
with respect to any Tax assessed on a Finance Party:

a.
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

b.
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
ii.
to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 6.6 (Minimum interest), Clause 10.2 (Taxes) or relates to a
FATCA Deduction required to be made by a Party

c.
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrowers.

d.
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 10.3, notify the Agent.

10.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
a.
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part or to that Tax Payment; and

b.
that Finance Party has effectively and definitively obtained, utilised and
retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor. Nothing in this clause shall interfere with the corresponding Finance
Party’s right to arrange its tax affairs in whatever manner it thinks fit.







--------------------------------------------------------------------------------




10.5
Stamp taxes

The Parent shall pay and, within three Business Days of demand, indemnify each
Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all transfer tax, stamp duty, judicial
duties, registration and other similar Taxes payable in respect of the
formalisation, execution, performance or enforcement of any Finance Document.
10.6
VAT

a.
All amounts set out, or expressed to be payable under a Finance Document shall
be deemed to be exclusive of any VAT. If VAT is chargeable, the relevant Obligor
shall pay to the Agent for the account of such Finance Party (in addition to the
amount required pursuant to the Finance Documents) an amount equal to such VAT.

b.
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

c.
Any relation to any supply made by a Finance Party to any other Party under a
Finance Document, as requested by such Finance Party, that Party must promptly
provide such Finance Party with details of that Party’s VAT registration and
such other information as is reasonably requested in connection with such
Finance Party’s VAT reporting requirements in relation to such supply.

d.
Any reference in this Clause 10.6 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context requires otherwise) a reference to the person
who is treated as that time as making the supply, or (as appropriate) receiving
the supply, under the grouping rules (provided for in Article 11 of Council
Directive 2006/112/EC (or as implemented by the relevant member state of the
European Union) so that a reference to a Party shall be construed as a reference
to that Party or the relevant group or entity (or fiscal unity) of which that
Party is a member for VAT purposes at the relevant time or the relevant
representative member (or representative or head) of that group or entity at the
relevant time (as the case may be).

10.7
FATCA Information

a.
Subject to paragraph (c) below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

i.
confirm to that other Party whether it is:

a.
a FATCA Exempt Party; or

b.
not a FATCA Exempt Party;

ii.
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA.






--------------------------------------------------------------------------------




iii.
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

b.
If a Party confirms to another Party pursuant to 10.7 (i) above that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

c.
Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

i.
any law or regulation;

ii.
any fiduciary duty; or

iii.
any duty of confidentiality.

d.
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

10.8
FATCA Deduction

a.
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

b.
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Company and the Agent and the Agent shall notify the other
Finance Parties.

10.9
Other indemnities

The Borrowers shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:
a.
the occurrence of any Default;

b.
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 17;






--------------------------------------------------------------------------------






c.
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower (or the Parent on its behalf) in a Utilisation Request but not
made by reason of the operation of any one or more of the provisions of this
Agreement (other than by reason of default or negligence by that Finance Party
alone);

d.
any claim, action, civil penalty or fine against, any settlement, and any other
kind of loss or liability, and all reasonable costs and expenses under any
Finance Documents (including reasonable counsel fees and disbursements) incurred
by the Agent or any Finance Party as a result of conduct of any Obligor or any
of their partners, directors, officers or employees, that violates any Sanctions
Laws; or

e.
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower.

11.
ON DEMAND GUARANTEE AND INDEMNITY

11.1
Guarantee and indemnity

Each Guarantor hereby irrevocably and unconditionally jointly and severally, but
subject to any limitations set out in Clause 11.10 (Limitations) or any
equivalent limitations set out in any Accession Agreement by which such
Guarantor became party hereto;
a.
guarantees to each Finance Party, as and for its own debt as principal obligor
and not merely as a surety, punctual performance by each Obligor of all that
Obligor’s obligations under the Finance Documents;

b.
undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

c.
undertakes to indemnify each Finance Party it will, as an independent and
primary obligation, on the Facility Agent’s first demand against any cost, loss,
expense, damage or liability suffered by that Finance Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which that Finance
Party would otherwise have been entitled to recover.

A statement in writing by the Agent setting out the amount due and payable
hereunder is binding and conclusive evidence against the Guarantor as to the
obligation to pay such amount subject to the maximum amount stated in paragraph
(b) above.
11.2
Continuing guarantee

This guarantee is a continuing guarantee and will extend to ultimate balance of
sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
11.3
Number of claims

There is no limit on the number of claims that may be made by the Agent (on
behalf of the Finance Parties) under this Agreement.





--------------------------------------------------------------------------------




11.4
Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
a.
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

b.
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

11.5
Waiver of defences

The obligations of each Guarantor under this Clause 10 will not be affected by
any act, omission, matter or thing which would reduce, release or prejudice any
of its obligations under this Clause 10 (without limitation and whether or not
known to it or any Finance Party) including but not limited to:
a.
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

b.
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group,
including for the avoidance of doubt the liquidation of the Dormant Companies as
set out in Clause 13.3.12 (b) and the increase of the Total Commitment in
accordance with Clause 2.3;

c.
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

d.
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

e.
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security, including for the avoidance of doubt the liquidation
of the Dormant Companies as set out in Clause 13.3.12 (b) and the increase of
the Total Commitment in accordance with Clause 2.3;

f.
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

g.
any insolvency or similar proceedings.

11.6
Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any agent on its behalf) to proceed against or enforce any other rights or
security or claim payment from any person before claiming from that Guarantor
under this Clause 10. This waiver applies irrespective of any law or any
provision of a Finance Document to the contrary.





--------------------------------------------------------------------------------




Each Guarantor incorporated under the laws of Spain waives its rights of
benefits of execution (excusion), order (orden) and division (division).
11.7
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party and (or any agent on its behalf) may:
a.
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any agent on its behalf) in respect of those
amounts, or apply and enforce the same in such manner and order as it sees fit
(whether against those amounts or otherwise) and no Guarantor shall be entitled
to the benefit of the same; and

b.
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 10.

11.8
Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by each of its obligations
under the Finance Documents:
a.
to be indemnified by an Obligor and/or any Group Company;

b.
to claim any contribution from any other guarantor of any Obligor’s and/or Group
Company’s obligations under the Finance Documents;

c.
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party; and/or

d.
to make any objection to pay on first demand.

11.9
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
11.10
Limitations

11.10.1
The obligations of each Guarantor shall be limited to a maximum amount of
USD 1,500,000,000 with the addition of interest and costs. Sections 62 - 74 of
the Norwegian Financial Contracts Act 1999 shall not apply to any Guarantor’s
obligations hereunder.

As required by Section 61 (2) of the Norwegian Financial Contracts Act 1999, the
following information is given to each Guarantor:





--------------------------------------------------------------------------------




a.
in addition to the guarantees created under this Clause 10, Clause 12.1
(Security Documents) to this Agreement contains a list of all pledges,
mortgages, guarantees and other security created as at the date of this hereof
pursuant to this Agreement;

b.
as of the date of this Agreement, no Default Notice has been issued pursuant to
this Agreement; and

c.
the guarantee created by each Guarantor hereunder is created in respect of
obligations which have not been incurred prior to the creation of such
guarantee.

11.10.2
The obligations of each Guarantor shall furthermore be limited to such mandatory
provisions of law applicable to such Guarantor limiting the legal capacity or
ability of the relevant Guarantors to grant a guarantee hereunder, it being
understood by each Guarantor that if a limitation no longer is applicable such
limitation will no longer be applicable to the guarantee set out herein.

11.10.3
If a payment by a Guarantor has been made in contravention of the limitations
contained in Clause 11.10, the Finance Parties shall not be liable for any
damages in relation thereto and the maximum amount repayable by the Finance
Parties as a consequence of such contravention shall be the amount received from
the Guarantor.

11.10.4
Norwegian limitations

a.
The obligations of a Guarantor incorporated in Norway (each a “Norwegian
Guarantor”) under the Guarantees will be limited by mandatory provisions of law
applicable to the Norwegian Guarantor limiting the legal capacity or ability of
the Norwegian Guarantor to provide a guarantee as provided for under this Clause
11 (including, but not limited to, the provisions of Sections 8-7 and 8-10, cf.
1-3, of the Norwegian Companies Acts of 1997.

b.
The limitations set out in paragraph (a) above shall apply mutatis mutandis to
any Security provided by any Norwegian Guarantor under the Finance Documents and
to any guarantee, undertaking, obligation, indemnity and payment, including but
not limited to distributions, cash-sweeps, credits, loans and set-offs, pursuant
to or permitted by the Finance Documents in relation to a Norwegian Guarantor;

c.
If a payment or the honouring of any Security by a Norwegian Guarantor has been
made in contravention of the limitations contained in this Clause 11, the
Finance Parties shall not be liable for any damages in relation thereto, and the
maximum amount repayable by the Finance Parties as a consequence of such
contravention shall be the amount received from that Norwegian Guarantor; and

d.
If any limitation is no longer applicable as a mandatory provision under
Norwegian law, such limitation will no longer apply to the Guarantee or Security
provided by a Norwegian Guarantor.

11.10.5
Austrian limitations

Nothing in this Agreement shall be construed to create any obligation of a
Guarantor incorporated in Austria (an “Austrian Guarantor”) to act in violation
of mandatory Austrian capital maintenance rules (Kapitalerhaltungsvorschriften),
including, without limitation, § 82 et seq. of the Austrian Act on Limited
Liability Companies (Gesetz über Gesellschaften mit beschränkter Haftung -
GmbHG) and § 52 et seq. of the Austrian Act on Joint Stock Companies
(Aktiengesetz - AktG) (the "Austrian Capital Maintenance Rules"), and all
obligations of an Austrian Guarantor under this Clause 11





--------------------------------------------------------------------------------




(On Demand Guarantee and Indemnity) and under any other provision in a Finance
Document shall be limited in accordance with Austrian Capital Maintenance Rules.
If and to the extent the payment obligations of an Austrian Guarantor under this
Clause 11 and/or under any other provision in a Finance Document would not be
permitted under Austrian Capital Maintenance Rules, then such payment
obligations shall be limited to the maximum amount permitted to be paid under
Austrian Capital Maintenance Rules. According to the Parties' understanding of
the Austrian Capital Maintenance Rules as of the date hereof, the amount secured
is not less than (i) that Austrian Guarantor's balance sheet profit (including
retained earnings) (Bilanzgewinn) as defined in § 224 (3) lit A no. IV of the
Austrian Enterprise Code (Unternehmensgesetzbuch - UGB) as calculated by
reference to the most recent (audited, if applicable) financial statements of
that Austrian Guarantor then available, plus (ii) any other amounts which are
freely available or can be converted into amounts freely available for
distribution to the shareholder(s) under the GmbHG or AktG (as the case may be)
and the UGB (such as, for instance, unrestricted reserves (freie Rücklagen)) at
the time or times payment under or pursuant to this Clause 11 is requested from
an Austrian Guarantor, plus, (iii) to the extent applicable, the equivalent of
the aggregate Loans (plus any accrued interest, commission and fee thereon)
borrowed by that Austrian Guarantor in its capacity as Borrower, plus (iv) to
the extent applicable, the equivalent of the aggregate Loans (plus any accrued
interest, commission and fees thereon) borrowed by any other Obligor under this
Agreement and made available to that Austrian Guarantor and/or its Subsidiaries
plus (v) the amount of any indebtedness capable of being discharged by way of
setting-off that Austrian Guarantor's recourse claim following an enforcement of
this guarantee against any indebtedness owed by that Austrian Guarantor to
another Obligor.
If and to the extent the assumption or enforcement of any such payment
obligation or liability of an Austrian Guarantor under this Clause 11 and/or
under any other provision in a Finance Document would expose any officer of an
Austrian Guarantor to personal liability or criminal responsibility such
obligation or liability shall be limited to the maximum amount then permissible
under Austrian Capital Maintenance Rules.
No reduction of an amount enforceable hereunder pursuant to these limitations
will prejudice the rights of the Finance Parties or the Agent acting for and on
behalf of the Finance Parties to continue enforcing their or his rights under
this guarantee (subject always to the limitations set out in this Clause 11)
until full satisfaction of the Obligors' obligations under the Finance
Documents.
11.10.6
Swiss Limitations

a.
If and to the extent that a Guarantor incorporated in Switzerland (a "Swiss
Guarantor") becomes liable under the Finance Documents for obligations of its
Affiliates other than its Subsidiaries and if complying with such obligations
would be restricted under then applicable Swiss corporate law (the "Restricted
Obligations"), the aggregate liability of the Swiss Guarantor for Restricted
Obligations shall be limited to the amount of unrestricted equity capital
surplus (including the unrestricted portion of general and statutory reserves,
other free reserves, retained earnings and, to the extent permitted by then
applicable law, current net profits) available for distribution as dividends to
the shareholders of the Swiss Guarantor (the "Maximum Amount"), provided that
this is a requirement under then applicable mandatory Swiss law and understood
that such limitation shall not free the






--------------------------------------------------------------------------------




Swiss Guarantor from its obligations in excess of the Maximum Amount, but that
it shall merely postpone the performance date of those obligations until such
time or times as performance is again permitted.
b.
Immediately after having been requested to perform the Restricted Obligations
under the Finance Documents, the Swiss Guarantor shall (i) perform any
obligations which are not affected by the above limitations, and (ii) in respect
of any balance, if and to the extent requested by the Facility Agent or required
under then applicable Swiss law, provide the Facility Agent with an interim
balance sheet audited by the statutory auditors of the Swiss Guarantor setting
out the Maximum Amount, take any further corporate and other action as may be
required by the Facility Agent (such as board and shareholders' approvals and
the receipt of any confirmations from the Swiss Guarantor's statutory auditors)
and other measures required to allow the Swiss Guarantor to make the payments
agreed hereunder with a minimum of limitations and, immediately thereafter, pay
up to the Maximum Amount to the Facility Agent.

c.
In relation to payments made hereunder in satisfaction of Restricted
Obligations, the Swiss Guarantor shall:

i.
if and to the extent required by applicable law and subject to any applicable
double tax treaties in force at the relevant time:

(A)
deduct Swiss Withholding Tax at the rate of 35 per cent. (or such other rate as
is in force at that time) from any such payment;

(B)
pay any such deduction to the Swiss Federal Tax Administration; and

(C)
notify and provide evidence to the Facility Agent that the Swiss Withholding Tax
has been paid to the Swiss Federal Tax Administration;

ii.
as soon as possible after a deduction for Swiss Withholding Tax is made as
required by applicable law:

(A)
ensure that any person which is entitled to a full or partial refund of the
Swiss Withholding Tax, is in a position to be so refunded; and

(B)
in case it has received any refund of the Swiss Withholding Tax, pay such refund
to the Agent promptly upon receipt thereof.

d.
For the avoidance of doubt, where a deduction for Swiss Withholding Tax is
required pursuant to paragraph (c) above, the obligations of the Obligors under
Clause 6.5 (Minimum interest), Clause 10.2 (Taxes), Clause 19.9 (Grossing-up)
and Clause 10.3 (Tax indemnity) of this Agreement shall remain applicable, save
to the extent and for as long as that would cause the Maximum Amount to be
exceeded.

e.
If the enforcement of Restricted Obligations would be limited due to the effects
referred to in this Clause 11.10.6, then the Swiss Guarantor shall (i) to the
extent permitted by applicable law, revalue and/or realize any of its assets
that are shown on its balance sheet with a book value that is significantly
lower than the market value of such assets, and (ii) reduce its share capital to
the minimum allowed under then applicable law.






--------------------------------------------------------------------------------






11.10.7
German limitations

a.
To the extent that the guarantee and indemnity created under this Clause 11 (the
"Guarantee") is granted by a German guarantor incorporated in Germany as a
limited liability company (GmbH) (each a "German Guarantor") and the Guarantee
of the German Guarantor guarantees amounts which are owed by direct or indirect
shareholders of the German Guarantor or Subsidiaries of such shareholders (with
the exception of Subsidiaries which are also Subsidiaries of the German
Guarantor), the Guarantee of the German Guarantor shall be subject to the
limitations set out in the following paragraphs of this Clause 11.10.7. In
relation to any other amounts guaranteed, the Guarantee of the German Guarantor
remains unlimited.

b.
Subject to paragraphs (d) to(n) below, the Agent shall not be entitled to
enforce the Guarantee to the extent that the German Guarantor demonstrates
before the enforcement that such enforcement has the effect of:

i.
reducing the German Guarantor's net assets (Nettovermögen within the German law
meaning of that term) (the "Net Assets") to an amount less than its stated share
capital (Stammkapital within the German law meaning of that term) (such
reduction being a Begründung einer Unterbilanz within the German law meaning of
that term); or

ii.
(if its Net Assets are already lower than its stated share capital) causing such
amount to be further reduced (Vertiefung einer Unterbilanz within the German law
meaning of that term),

c.
and thereby contravenes the obligatory preservation of its stated share capital
according to §§ 30, 31 German GmbH-Act (GmbH-Gesetz) (the "GmbH-Act")
("Limitation on Enforcement" or "Limitation Event"). For the avoidance of doubt,
to the extent the enforcement of the Guarantee will result in a fully valuable
recourse claim (vollwertiger Rückgriffsanspruch) within the meaning of sentence
2 of paragraph 1 of § 30 GmbH-Act ("Recourse Claim") of the German Guarantor
against a third party including a shareholder or another member of the Group, no
Limitation on Enforcement applies and no Limitation Event occurs.

d.
The value of the Net Assets shall be determined in accordance with German GAAP
consistently applied by the German Guarantor in preparing its unconsolidated
balance sheets (Jahresabschluss according to § 42 GmbH-Act, §§ 242, 264 German
Commercial Code (Handelsgesetzbuch - HGB)) in the previous years, save that:

i.
the amount of any increase of the stated share capital (Stammkapital) of the
German Guarantor registered after the date of this Agreement without the prior
written consent of the Majority Lenders shall be deducted from the relevant
stated share capital;

ii.
loans provided to the relevant German Guarantor by a member of the Group or by a
direct or indirect shareholders of that German Guarantor shall be disregarded if
they are subordinated by an agreement in the sense of § 19 para. 2, 2nd sentence
of the German Insolvency Code (Insolvenzordnung); and








--------------------------------------------------------------------------------




iii.
loans and other liabilities incurred in violation of the provisions of any
Finance Document shall be disregarded.

e.
The Limitation on Enforcement shall only apply if and to the extent that the
managing director(s) (Geschäftsführer) on behalf of the respective German
Guarantor have confirmed in writing to the Agent within ten Business Days
following the Agent's demand under the Guarantee (i) the amount of the German
Guarantor's Net Assets and (ii) to what extent the demanded payment would lead
to the occurrence of a Limitation Event (the "Management Determination"),
provided that until and including the earlier of (A) the date falling ten
Business Days after the Agent's demand under the Guarantee and (B) the date of
delivery of the Management Determination to the Agent, the right to enforce the
Guarantee (whether in full or in part) shall be suspended.

f.
If the Agent disagrees with the Management Determination, the Agent (acting on
behalf of the Finance Parties) shall nevertheless be entitled to enforce the
Guarantee up to such amount, which is undisputed between itself and the relevant
German Guarantor in accordance with the provisions of paragraph (e) above,
provided that the Agent may only distribute any proceeds of such enforcement to
any other Finance Party (in accordance with the relevant provisions of this
Agreement) after receipt, and, subject to paragraph (l) below, on the basis of,
the Auditor's Determination (as defined below). In relation to the amount which
is disputed, the Agent and such German Guarantor shall instruct a firm of
auditors of international standing and reputation to determine within 45
calendar days (or such longer period as has been agreed between the Company and
the Agent) from the date the Agent has contested the Management Determination in
writing to the relevant German Guarantor (i) the amount of the German
Guarantor's Net Assets and (ii) to what extent the demanded payment would lead
to the occurrence of a Limitation Event (the "Auditor's Determination"). If the
Agent and the German Guarantor do not agree on the appointment of a joint
auditor within five (5) Business Days from the date the Agent has disputed the
Management Determination in writing to the relevant German Guarantor, the Agent
shall be entitled to appoint auditors of international standing and reputation
in its reasonable discretion. Without prejudice to paragraph (l) below, the
amounts determined in the Auditor's Determination shall be (except for manifest
error) binding on all Parties. The costs of the Auditor's Determination shall be
borne by the Borrowers.

g.
If the amount which is enforceable under the Guarantee as determined by the
Auditor's Determination (calculated as of the date the demand under the
Guarantee was made and in accordance with paragraph (d) above) is lower than as
determined by the Management Determination (the excess amount, the "Excess
Amount"), but the Guarantee has been enforced on the basis of the amount
determined by the Management Determination, then the Agent (acting on behalf of
the Finance Parties) shall, within five (5) Business Days of receipt by the
Agent of a written demand from the relevant German Guarantor






--------------------------------------------------------------------------------






i.
repay the Excess Amount (if and to the extent the amounts enforced on the basis
of the Management Determination have not been received by any other Finance
Party), and

ii.
if and to the extent the amounts enforced on the basis of the Management
Determination have been received by any other Finance Party, notify that Finance
Party of the Excess Amount and forthwith pass on any amounts actually returned
to the Agent by the Finance Parties in respect of the Excess Amount,

h.
in each case provided a demand for repayment of the Excess Amount is made by the
relevant German Guarantor to the Agent within one Month from the earlier of (i)
the date of receipt by the Agent of the Auditor's Determination and (ii) the
date falling 45 calendar days (or such longer period as has been agreed between
the Borrowers and the Agent) from the date the Agent has contested the
Management Determination in writing to the relevant German Guarantor (it being
understood that any demand for repayment needs to specify the Excess Amount and
can therefore only be made by the relevant German Guarantor once the Auditor's
Determination is available). For the avoidance of doubt, each Finance Party
shall only be liable to return such portion of the Excess Amount actually
received (and, in the case of the Agent, not on-paid) by it and nothing set out
in this paragraph (g) shall establish any joint and several liability of the
Finance Parties in respect of any Excess Amount.

i.
If pursuant to the Auditor's Determination the amount payable under the
Guarantee is higher than set out in the Management Determination the relevant
German Guarantor shall pay the difference to the Finance Parties within five (5)
Business Days after receipt of the Auditor's Determination.

j.
If the German Guarantor intends to demonstrate that the enforcement of the
Guarantee would lead to the occurrence of a Limitation Event, then the German
Guarantor shall, if the Agent so requests acting upon instruction of the
Majority Lenders (each such request a "Realisation Request"), within two Months
(or such longer period as the Agent may specify) following receipt by the German
Guarantor of the Realisation Request, realise at arm's length terms to the
extent necessary to satisfy the amounts demanded under this Guarantee any and
all of its assets that:

i.
are shown in its balance sheet with a book value (Buchwert within the German law
meaning of that term) which is significantly lower than their market value; and

ii.
are not operationally necessary to continue its existing business or are capable
to be replaced by the German Guarantor by way of sale and lease-back, the
purchase of services from third parties or otherwise, (the "Relevant Assets").

k.
The German Guarantor shall within one Month following the Agent's Realisation
Request provide to the Agent a list of all Relevant Assets. If the German
Guarantor has not realised the Relevant Assets within two Months following the
Agent's Realisation Request (the "Realisation Period") but delivered a
Management Determination to the Agent, and (A) has omitted to undertake
reasonable endeavours to effect such realisation or (B) has not provided
reasonably detailed evidence to the Agent that it has undertaken reasonable
endeavours to effect such realisation, until the last day of the Realisation
Period, the Agent may instruct the auditor instructed to prepare






--------------------------------------------------------------------------------




the Auditor's Determination to prepare within fifteen calendar days an Auditor's
Determination (regardless whether an Auditor's Determination has already been
provided), taking into account any not realised Relevant Assets at 70 per cent.
of their market value. Without prejudice to paragraph (l) below, the amounts
determined in that Auditor's Determination shall be (except for manifest error)
binding for all Parties. The costs of that Auditor's Determination shall be
borne by the Borrowers.
l.
The Limitation on Enforcement does not affect the right of the Finance Parties
to claim again any outstanding amount at a later point in time if and to the
extent that paragraph (b) would allow this at that later point.

m.
The Limitation on Enforcement does not apply in relation to amounts that
correspond to funds that have been on-lent to the relevant German Guarantor or
any of its Subsidiaries. The burden of demonstrating that no amounts have been
on-lent is on the German Guarantor, provided that an up-to-date financial
statement of the German Guarantor prepared in accordance with the principles
applicable to its unconsolidated balance sheet (Jahresabschluss according to §
42 GmbH-Act, §§ 242, 264 German Commercial Code) and setting out in reasonable
detail in its annex (Anhang) any such on-lending (including to its Subsidiaries)
or confirming its non-existence, shall constitute prima facie evidence for this
purpose.

n.
The Limitation on Enforcement does not apply to any amounts payable under the
Guarantee by a German Guarantor during the existence of a domination and/or
profit and loss transfer agreement with the relevant German Guarantor as
controlled entity (in accordance with § 291 of the German Stock Corporation Act
(Aktiengesetz) other than where the existence of such domination and/or profit
and loss transfer agreement has not the effect as set out in sentence 2 of
paragraph 1 of section 30 GmbH-Act.

o.
This Clause 11.10.7 shall apply mutatis mutandis, if the Guarantee is granted by
a German Guarantor organised as a limited partnership (Kommanditgesellschaft,
KG) or general partnership (offene Handelsgesellschaft, OHG) with a limited
liability company incorporated under German law (Gesellschaft mit beschränkter
Haftung, GmbH) as general partner (Komplementär bzw. unbeschränkt haftender
Gesellschafter within the German law meaning of that term) (a "Relevant General
Partner") of such Guarantor, in respect of such Relevant General Partner.

p.
The restrictions under this Clause 11.10.7 shall not apply if, at the time of
enforcement of the Guarantee, as a result of a change in the laws or German
supreme court jurisprudence (höchstrichterliche Rechtsprechung), the granting or
enforcement of the Guarantee can no longer result in a personal liability of the
German Guarantor's or, as applicable, the Relevant General Partner's managing
directors with a view to the obligatory preservation of its stated share capital
according to §§ 30, 31 German GmbH-Act or any substitute provision.

11.10.8
Spanish limitations

a.
Notwithstanding anything set out to the contrary in this Agreement or any other
Finance Document, the obligations and liabilities of any Guarantor incorporated
in Spain under this Agreement or any other Finance Document to which it is a
party shall be deemed to have been given only to the extent such guarantee does
not violate articles 143 or 150 of the Spanish Capital Companies Act (Real
Decreto Legislativo 1/2010, de 3 de Julio, por el que se






--------------------------------------------------------------------------------




aprueba el texto refundido de la Ley de Sociedades de Capital), governing, inter
alia, unlawful financial assistance, and the liability of each such Guarantor
only applies to the extent permitted by such provisions.
b.
The limitation set out in paragraph (a) above shall apply mutatis mutandis to
any security created by any Obligors incorporated in Spain under the Security
Documents and to any guarantee, undertaking, obligation, indemnity and payment,
including (but not limited to) distributions, cash sweeps, credits, loans and
set-offs, pursuant to or permitted by the Finance Documents and made by each
such Obligor.

11.10.9
Polish Limitations

a.
The guarantee and the liability of any Guarantor incorporated in Poland under
this guarantee shall:

i.
in the case of a Guarantor incorporated in Poland being a limited liability
company, be limited in such way that such Guarantor shall not be obliged to
effect any payment under this guarantee in the event and to the extent that they
result in reduction of its assets necessary to fully cover its share capital in
breach of Article 189 § 2 of the Polish Commercial Companies Code; and

ii.
in the case of a Guarantor incorporated in Poland being a joint stock company,
or a subsidiary of a joint stock company, not extend to any part of the
Facilities which provide direct, or indirect, financing (within the meaning of
Article 345 § 1 of the Polish Commercial Companies Code) in respect of the
acquisition of shares issued by such joint stock company incorporated in Poland
to the extent the requirements under Article 345 of the Polish Commercial
Companies Code has not been satisfied; for the avoidance of doubt, the foregoing
means that the guarantee to such extent shall be limited and deemed not to be
given by such Guarantor.

iii.
be limited and shall not include a guarantee or liability of any Guarantor
incorporated in Poland for payment of any amounts due under or in connection
with any Finance Document to the extent such amounts were used to finance
acquisition of shares in DTP S.A (with its registered seat in Warsaw) by PRA
Group Polska sp. z o.o (with its registered seat in Warsaw), for the avoidance
of doubt, the foregoing means that the guarantee to such extent shall be limited
and deemed not to be given by such Guarantor.

b.
Notwithstanding anything to the contrary contained in this Agreement or in any
of the other Finance Documents, the obligations of each Guarantor incorporated
in Poland are limited to the extent that they do not result in its insolvency in
the meaning of Article 11 § 2 of the Polish Bankruptcy Law or insolvency under
any relevant regulation (the “New Bankruptcy Law”) that will replace or amend
the Polish Bankruptcy Law and which will specify that entity is insolvent when
the value of its liabilities (all or some of them) exceeds the value of its
assets (regardless of whether such situation will result in immediate insolvency
or lapse of time will be required). The limitation in this subparagraph will not
apply if one or more of the following circumstances occur:






--------------------------------------------------------------------------------






i.
a Default is declared, occurs and is outstanding, irrespective of whether it
occurs before or after the Guarantor incorporated in Poland concerned becomes
insolvent within the meaning of Article 11 section 2 of the Polish Bankruptcy
Law or similar provisions of the New Bankruptcy Law;

ii.
the liabilities of the Guarantor incorporated in Poland (except those under the
Finance Documents) result in its insolvency within the meaning of Article 11
section 2 of the Polish Bankruptcy Law or similar provisions of the New
Bankruptcy Law.



12.
SECURITY

12.1
Security Documents

The Secured Obligations shall be secured by the interests and rights granted to
the Finance Parties under the Security Documents. Such security shall rank with
first priority and consist of:
i.
the Share Pledges;

ii.
the Assignment of Intra-Group Loans;

iii.
the Pledge of Shareholder Loans;

iv.
the Assignment of Restructuring Intra-Group Loans; and

v.
the Polish Security,

(collectively the “Transaction Security”)
12.2
Hedging Agreements

All obligations and liabilities of any Group Company to any Lender under or in
connection with any Hedging Agreement or the Overdraft Facility shall be
treated, for all purposes (other than Clauses 19.7 (Partial payments) and 17.1
(Redistribution)), as obligations and liabilities incurred under this Agreement
and, for the avoidance of doubt, a Group Company’s obligations and liabilities
under any Hedging Agreement or the Overdraft Facility shall be considered as
Secured Obligations and liabilities under the Security Documents and for such
purposes any reference in any Security Document to a Lender shall be deemed to
include that Lender as a party to the relevant Hedging Agreements.
12.3
Additional Guarantor

12.3.1
Any company which is or becomes a Portfolio Owner or a Collection Company shall
become an additional Guarantor and shall as soon as reasonably practicable
execute and deliver an Accession Agreement to the Facility Agent together with
all the documents referred to in the schedule to that Accession Agreement, each
in form and substance reasonably satisfactory to the Facility Agent.






--------------------------------------------------------------------------------




12.3.2
Each Finance Party hereby irrevocably authorises the Facility Agent to execute
on its behalf Accession Agreements delivered to the Facility Agent by a Group
Company in accordance with the terms of this Clause 12.3.

12.4
Additional Security

a.
The Borrowers shall procure that a company which is or becomes a Portfolio Owner
or a Collection Company (subject to as set out in (b) below) or becomes a
Portfolio Owner or a Collection Company shall as soon as reasonably practicable
grant the relevant Transaction Security and the Borrowers shall procure that the
relevant Transaction Security is granted and perfected over the shares of that
Portfolio Owner or Collection Company, as security for the Secured Obligations.

b.
The Borrowers shall procure that the Original Collection Companies shall grant
the relevant Transaction Security including any relevant documents as set out in
Schedule 5, and that the relevant Transaction Security is granted and perfected
over the shares of the Original Collection Companies at the earlier of (i) 28
February 2015, (ii) upon being transferred to the Borrowers in accordance with
the Restructuring, and (iii) upon becoming Portfolio Owners (provided in (i) and
(ii) that they are Collection Companies at that point.

12.5
Special provision on Spanish enforcement procedures

12.5.1
Accounts of the Security Agent and of the Lenders

For the purposes of enforcing or foreclosing, pursuant to Spanish law, this
Agreement (including any Guarantee provided by any Guarantor incorporated in
Spain pursuant to Clause 11 or under the Security Documents), the Security
Agent, in its capacity as such (and on behalf of the Lenders), shall open and
maintain a special credit facility account in its books on behalf of the
Obligors, from which all interest, fees, expenses, default interest, additional
costs and any other amounts that the Obligors owe to the Lenders under the
Finance Documents will be debited and into which all amounts received by or on
account of the Lenders from the Obligors under the Finance Documents will be
credited, so that the balance of the credit account represents the amount owed
from time to time by the Obligors to the Lenders.
In addition to the account referred to in the preceding Clause, each Lender
shall open and maintain a special account in its records equivalent to that
described above, into which the interest, fees, expenses, default interest,
additional costs and any other amounts that the Obligors owe to the Lender
hereunder will be debited and into which all amounts received by the Lender from
the Obligors under the Finance Documents shall be credited, so that the sum of
the balance of the credit account represents the amount owed from time to time
by the Obligors to the Lender. In the event of assignment as provided in Clause
23, the assignor will totally or partially cancel the referenced accounts, with
corresponding accounts to be opened by the assignee.
Any failure to keep the records referred to in the two preceding Clauses or any
error in doing so will not, however, limit or otherwise affect the obligation of
the Lenders to pay any amount owed pursuant to the Finance Documents.
12.5.2
Determination of outstanding balance

In the event of any discrepancy between the accounts and records maintained by
any Lender and the accounts and records of the Security Agent corresponding to
such matters, the Security Agent’s accounts and records will take precedence in
the absence of manifest error.





--------------------------------------------------------------------------------




12.5.3
If any of the events of termination by maturity or acceleration of the Facility
occurs, the Security Agent or, if applicable, a Lender who brings the action
separately, will settle the accounts referred to in Clause 12.5.1(Accounts of
the Security Agent and of the Lenders). For the purposes of enforcement in
judicial or extrajudicial proceedings, it is expressly agreed that the balance
of the accounts referred to in Clause 12.5.1 (Accounts of the Security Agent and
of the Lenders) resulting from the certification for that purpose issued by the
Security Agent or, if applicable, the Lender who brings the action separately
will be deemed a liquid, due and payable amount enforceable against the
Borrowers and any Guarantor incorporated in Spain, provided that it is evidenced
in a notarial document that the settlement was made in the form agreed by the
parties in the enforceable instrument (título ejecutivo) and that the
outstanding balance is equivalent to that recording in the corresponding account
of the Borrowers opened in connection with the Facility.

12.5.4
The Security Agent or, if applicable, the relevant Lender, shall give advance
notice to the Borrowers of the amount due as a result of the settlement.

12.5.5
In the event that the Lenders or, if applicable, the Lender who brings the
action separately, decide to commence the ordinary enforcement proceedings
contemplated under articles 517 et seq. of the Spanish Civil Procedure Act (Ley
1/2000, de 7 de enero, de Enjuiciamiento Civil), the Parties expressly agree for
the purposes of articles 571 et seq. of the Spanish Civil Procedure Act that the
settlement to determine the enforceable due debt (deuda ejecutivamente
reclamable) will be carried out by the Security Agent or, if applicable, by the
Lender who brings the action separately. Therefore, the following will be
sufficient for the commencement of summary proceedings:

(i)
an executory copy (copia autorizada de la escritura matriz con carácter
ejecutivo) of the notarial instrument raising this Agreement to the status of a
public deed;

(ii)
a certificate, issued by the Security Agent or, if applicable, by the Lender who
brings the action separately, of the debt for which the Borrowers are liable,
which shall include an extract of the debit and credit entries and the entries
corresponding to the application of interest that determine the specific balance
for which enforcement is requested;

(iii)
the document evidencing (documento fehaciente) that the settlement of the debt
has been carried out in the form agreed in this Agreement; and

(iv)
a certified document evidencing the service of prior notice to the Borrowers of
the amount due as a result of the settlement.

12.5.6
All taxes, expenses and duties that accrue or incurred by reason of the notarial
instruments referred to in the preceding Clause will be satisfied by the
Borrowers.



13.
REPRESENTATIONS AND WARRANTIES

13.1
Representations and warranties

Each Obligor makes the representations and warranties set out in this Clause 13
to each Finance Party, in respect of itself.
13.1.1
Status






--------------------------------------------------------------------------------




Each Group Company, except for the Polish Securitzation Funds, is a limited
liability company duly incorporated with perpetual corporate existence under the
laws of the jurisdiction of its incorporation, and it possesses the capacity to
sue and be sued in its own name and has the power to carry on its business and
to own its property and other assets.
13.1.2
Powers and authority

Each Group Company, where applicable, has the power to execute, deliver and
perform its obligations under the Finance Documents and to carry out the
transactions contemplated by those documents and all necessary corporate, board,
management body, shareholder and other action has been or will be taken to
authorise the execution, delivery and performance of the same.
13.1.3
Binding obligations

Subject to the Reservations, the obligations of each Group Company under the
Finance Documents constitute its legal, valid, binding and enforceable
obligations.
13.1.4
Contraventions

The execution, delivery and performance by each Group Company of the Finance
Documents do not:
a.
contravene any applicable law, regulation or any order of any governmental or
other official authority, body or agency or any judgement, order or decree of
any court having jurisdiction over it, including Sanctions;

b.
conflict with, or result in any breach of any of the terms of, or constitute a
default under, any agreement, arrangement or other instrument to which it is a
party or any licence or other authorisation to which it is subject or by which
it or any of its property is bound, which is likely to have a Material Adverse
Effect; or

c.
contravene or conflict with the provisions of its articles of association,
registration certificate or other constitutional documents.

13.1.5
Insolvency

No Group Company is (i) unable to pay its debts as they fall due or has admitted
in writing its inability to pay its debt as they fall due or has become
insolvent, (ii) has suspended making payments on any of its debts as they fall
due or, by reason of actual or anticipated financial difficulties, has commenced
negotiations with one or more of its creditors with view to rescheduling any of
its indebtedness or the Lone Star Commitment; (iii) has taken any action (by
petition, application, answer, consent or otherwise), (iv) otherwise has taken
any action nor have any steps been taken or legal proceedings been started or,
to the best of any Obligor’s knowledge and belief, threatened against it for
winding up, liquidation, bankruptcy, dissolution (including liquidacion,
disolucion, concurso de acreedores or any similar situation under the Spanish
corporate, commercial and civil law regulation) or re organisation (other than a
solvent re-organisation), or similar executor or judicial proceeding, or has
submitted to the relevant court a notice as set forth under article 5 bis of the
Spanish Act 22/2003, of 9 July, on insolvency, (v) any such action has been
instituted against such member of the Group and remains undismissed,
undischarged or unstayed,(vi) has taken any corporate or similar action for the
purpose of effecting any of the foregoing and (vii) the enforcement of any
Encumbrance over its assets or for the appointment of a receiver, administrative
receiver, administrator, trustee or similar officer of it or of any of its
assets.
13.1.6
No default






--------------------------------------------------------------------------------




No Group Company is (nor would be with any of the giving of notice, the lapse of
time, the determination of materiality, or the satisfaction of any other
condition), in breach of or in default under any agreement or arrangement to
which it is a party or which is binding on it or any of its assets in a manner
or to an extent which is likely to have a Material Adverse Effect.
13.1.7
Litigation

No action, litigation, arbitration or administrative proceeding has been
commenced or is pending or, as far as each Obligor is aware, threatened against
any Group Company which, if decided adversely, is likely to have a Material
Adverse Effect, nor is there subsisting any unsatisfied judgement or award given
against any of them by any court, arbitrator or other body.
13.1.8
Accounts and projections

Each of the Accounts prepared of each Group Company required to be delivered
under Clause 14.1.1 (Financial Statements) is prepared in accordance with the
Accounting Principles and gives, to the best knowledge and belief of each
Obligor, a true and fair view of the financial position of the relevant company
as at the date to which they were prepared and for the Financial Year of that
company then ended and there are no material adverse change in in the
consolidated financial condition of the Obligors since the date of the latest
published financial statements.
13.1.9
Encumbrances

No Encumbrance other than a Permitted Encumbrance exists over all or any part of
the assets of any Group Company.
13.1.10
No Encumbrances created

The execution of the Finance Documents by the Obligors and the exercise of each
of their respective rights and the performance of each of their respective
obligations under the Finance Documents will not result in the creation of, or
any obligation to create, any Encumbrance over or in respect of any of their
assets (other than pursuant to the Finance Documents).
13.1.11
Indebtedness

No Group Company has any outstanding Indebtedness (save for any Permitted
Indebtedness).
13.1.12
Authorisations

Other than the registration of and/or giving of notice in accordance with the
Security Documents, all authorisations, approvals, licences, consents, filings,
registrations, payment of duties or taxes and notarisations required:
a.
for the conduct of the business, trade and ordinary activities of each Group
Company, except to the extent that failure to make, pay or obtain the same would
not have a Material Adverse Effect;

b.
for the performance and discharge of the obligations of each Group Company under
the Finance Documents to which it is a party; and






--------------------------------------------------------------------------------




c.
in connection with the execution, delivery, validity, enforceability or
admissibility in evidence of the Finance Documents,

are in full force and effect.
13.1.13
Stamp duties

Other than the registration of the Security Documents, no stamp or registration
duty or similar taxes or charges are payable in any relevant jurisdiction in
respect of any Finance Document, except that in the case of court proceedings in
a Luxembourg court or the presentation of the Finance Documents - either
directly or by way of reference - to an autorité constituée, such court or
autorité constituée may require registration of all or part of the Finance
Documents with the Administration de l'Enregistrement et des Domaines in
Luxembourg, which may result in registration duties, at a fixed rate or an ad
valorem rate which depends on the nature of the registered document, becoming
due and payable.
13.1.14
Financial year

The financial year of each Group Company is the calendar year.
13.1.15
Corporate structure

On the date of the Agreement:
a.
The details of Borrowers and its Subsidiaries set out in Schedule 7 are accurate
and complete in all respects.

b.
Save as specified in Schedule 7, no person has any interest in (including but
not limited to any right of pre-emption, option to acquire or the equivalent)
the shares of any Group Company other than over the shares in the Borrowers.

c.
No Group Company has any interest in any person in respect of which the
liability of that Group Company in respect of the obligations of that person is
unlimited.

d.
Each of the Group Companies (other than the Borrowers) set out in Schedule 7 is,
unless otherwise expressly stated in Schedule 7, owned to 100 per cent (votes
and capital).

13.1.16
Intellectual Property Rights

a.
The Group Companies own or have the legal right to use all of the Intellectual
Property Rights which are material to the conduct of the business of any Group
Company or are required by any Group Company in order for it to carry on its
business.

b.
The operations of each Group Company do not infringe, or are not likely to
infringe, any Intellectual Property rights held by any third party, which
infringement if ruled against the company is likely to have a Material Adverse
Effect.

c.
No claim has been made in writing by any third party which alleges any
infringing act or process which would fall within paragraph (b) above or which
otherwise disputes the right of any Group Company to use any Intellectual






--------------------------------------------------------------------------------




Property Rights relating to that company’s business which if ruled against the
company is likely to have a Material Adverse Effect and no Group Company is
aware of any circumstances (including any act or omission to act) which could
reasonably be expected to give rise to such a claim.
d.
There exists no actual or threatened, as far as each Obligor is aware,
infringement by any third party of any Intellectual Property Rights relating to
the business of any Group Company or any event likely to constitute such an
infringement, which infringement if ruled against the company is likely to have
a Material Adverse Effect.

e.
All Intellectual Property Rights owned by a Group Company are subsisting and no
act has been done or omitted to be done and no event has occurred or, is likely
to occur which has or could reasonably be expected to render any Intellectual
Property Rights subject to revocation, compulsory licence, cancellation or
amendment, which event is likely to have a Material Adverse Effect.

13.1.17
Ownership of Assets

Save to the extent provided for in this Agreement or disposed of without
breaching the terms of any of the Finance Documents, each Group Company has good
title to or valid leases or licences of or is otherwise entitled to use and
permit other Group Companies to use all assets necessary to conduct its business
in all material ways. All Existing Loan Portfolios and Approved Loan Portfolios
are wholly owned by a Portfolio Owner, save only as set out in Clause 14.2.15
(Ownership of Loan Portfolio).
13.1.18
Security Documents

a.
Subject to the Reservations, the Security Documents create the Encumbrance they
purport to create with the priority stated therein and are not liable to be
avoided or otherwise set aside on the liquidation, administration, bankruptcy or
equivalent of the Group Company party to them.

b.
Each Group Company is the owner of the assets of each member of the Group which
it pledges or purports to pledge pursuant to any of the Security Documents. The
assets pledged (or purported to be pledged) pursuant to the Security Documents
are all fully paid (as applicable), are pledged by way of first ranking pledge
if not otherwise expressly stated in this Agreement and are not subject to any
option to purchase, pre-emption rights, right of first refusal or similar rights
and, represent all of the issued share capital of the relevant company.

13.1.19
Deduction of Tax and no filing or Stamp taxes

a.
It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender.

b.
Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents, except that in the case of court proceedings in a
Luxembourg court or the presentation of the Finance Documents - either directly
or by way of reference - to an autorité constituée, such court or autorité
constituée may require registration of all or part of the Finance Documents with
the Administration de l'Enregistrement et des Domaines






--------------------------------------------------------------------------------




in Luxembourg, which may result in registration duties, at a fixed rate or an ad
valorem rate which depends on the nature of the registered document, becoming
due and payable.
13.1.20
Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
13.1.21
No Residency

No Finance Party will be deemed resident, domiciled or carrying on business in
any jurisdiction by reason only of the execution, performance and/or enforcement
of any Finance Document.
13.1.22
No material adverse change

There has been no change in the financial condition, operations, assets,
business, properties or prospects of the Group since the date of the most recent
annual Accounts of the Group, which has, or is reasonably likely to have, a
Material Adverse Effect.
13.1.23
Compliance with Swiss Twenty Non-Bank Rule

a.
    Each Swiss Obligor is in compliance with the Swiss Twenty Non-Bank Rule.

b.
    For the purposes of paragraph (a) above, each Swiss Obligor shall assume
that the aggregate number of Lenders which are Swiss Non-Qualifying Banks is 10
(ten).

13.1.24
Sanctions

a.
Each Obligor, each Subsidiary other member of the Group, their joint ventures,
and their respective directors, officers, employees, and, to the best of the
Obligors‘ knowledge, having made due enquiries, agents or representatives has
been and is in compliance with Sanctions Laws;

b.
No Obligor, nor any Subsidiary other member of the Group, their joint ventures,
and their respective directors, manager, officers, employees, and, to the best
of the Obligors‘ knowledge, having made due enquiries, agents, Affiliates or
representatives:

i.
is a Restricted Party, or is involved in any transaction through which it is
likely to become a Restricted Party; or

ii.
is subject to or involved in any inquiry, claim, action, suit, proceeding or
investigation against it with respect to Sanctions Laws by any Sanctions
Authority.

13.1.25
Taxation

a.
It is not (and none of its Subsidiaries is) materially overdue in the filing of
any Tax returns and it is not (and none of its Subsidiaries is) overdue in the
payment of any amount in respect of Tax.

b.
No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or any of its Subsidiaries) with respect to Taxes.






--------------------------------------------------------------------------------






c.
It (excluding the Swiss Branch) is resident for Tax purposes only in its
Original Jurisdiction and does not act through a permanent establishment in a
jurisdiction or country different from the Original Jurisdiction.

13.1.26
Anti-corruption law

Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.
13.1.27
Centre of main interest

The "centre of main interests" (as that term is used in the Council Regulation
(EC) n°1346/2000 of 29 May 2000 on insolvency proceedings) of the Borrower is in
Luxembourg, and the Borrower (other than the Swiss Branch) has not any
"establishment" (as that term is used in the Council Regulation (EC) n°1346/2000
of 29 May 2000 on insolvency proceedings) outside Luxembourg.
All the legal requirements of the Luxembourg law of 31 May 1999, as amended,
regarding the domiciliation companies have been complied with by the Borrower.
13.1.28
Repetition

The representations and warranties set out in Clause 13.1 (Representations and
warranties) shall survive the execution of this Agreement and each of the said
representations and warranties (other than the representations and warranties
set out in Clauses 13.1.9 (Encumbrances) 13.1.10, (No Encumbrances created),
13.1.11 (Indebtedness), 13.1.25 (Taxation), 13.1.14 (Financial Year) and 13.1.15
(Corporate structure)) shall be repeated (the “Repeating Representations”) on
each Interest Date, each Drawdown Date as if made with reference to the facts
existing at the time of repetition.
14.
UNDERTAKINGS

14.1
Information undertakings

The undertakings in this Clause 14.1 remain in force during the Security Period
unless otherwise agreed by the Facility Agent (acting on the instructions of the
Majority Lenders).
14.1.1
Financial Statements

The Borrowers shall supply to the Facility Agent in sufficient copies for all
the Lenders:
a.
as soon as the same become available and in any event within one hundred and
fifty (150) days from the end of each Financial Year the audited financial
statements for Luxco based on the agreed simplified IFRS-procedure (as agreed
between the Agent and the Borrower) together with audited annual financial
statements and audit report for the Parent (both on a consolidated basis) for
that Financial Year.

b.
as soon as the same become available and in any event within one hundred and
fifty (150) days from the end of each Financial Year, the unaudited annual
financial statements of the Borrowers (on a consolidated basis) for that
Financial Year, such accounts to be prepared according to the agreed IFRS
procedure.

c.
as soon as the same become available and in any event within sixty (60) days
after the end of each Financial Quarter, the quarterly financial statements (the
first financial statements to be delivered shall be based on Q3






--------------------------------------------------------------------------------




2014) of the Borrowers and Parent (on a consolidated basis) for that Financial
Quarter, where such accounts for the Borrowers are to be prepared by the agreed
IFRS procedure.
d.
Following a breach of the 95% ERC requirement as set out in Clause 14.4.4 the
Borrowers shall deliver monthly calculations of the ERC requirement.

14.1.2
Information: miscellaneous

a.
The Borrowers shall, as soon as possible following the Facility Agent’s request
(issued by the Facility Agent at the request by any of the Lenders), provide to
the Facility Agent such other information, estimates, forecasts or projections
in relation to any Group Company and any of their respective businesses, assets,
financial condition, ownership or prospects, including ERC calculations as the
Facility Agent may reasonably require provided that such information, estimates,
forecasts or projections shall be used solely for the purpose of the Finance
Documents and shall be held in confidence by the Facility Agent and each Lender
to which it is disclosed.

b.
The Obligors shall promptly upon becoming aware of them provide to the Facility
Agent such other information of details of any inquiry, claim, action, suit,
proceeding or investigation pursuant to Sanctions Laws by any Sanctions
Authority against it, any of its direct or indirect owners, Subsidiaries, other
member of the Group, any of their joint ventures or any of their respective
directors, officers, employees, agents or representatives, as well as
information on what steps are being taken with regards to answer or oppose such.

c.
The Obligors shall promptly upon becoming aware that it, any of its direct or
indirect owners, Subsidiaries or other members of the Group, any of their joint
ventures or any of their respective directors, officers, employees, agents or
representatives has become or is likely to become a Restricted Party.

14.1.3
Repurchases of Loan Portfolios

a.
The Borrowers shall promptly inform the Agent of any exercise of any repurchase
right and provide reasonably detailed information concerning the background for
such repurchases (in relation to (i) below, for the aggregate provide, in
reasonable detail, an overview of all repurchases), in relation to any Loan
Portfolio where:

i.
The repurchase would lead to the aggregate amount of repurchases for the
previous 12 month period exceeding USD 5,000,000; or

ii.
The repurchase is initiated on the basis of a breach or alleged breach of law or
regulation by a Borrower or any of its Subsidiaries.

b.
The Borrowers shall in connection with the delivery of each Compliance
Certificate report the aggregate amount of repurchases of Loan Portfolios during
the relevant reporting period.

14.1.4
Compliance certificates

a.
The Borrowers shall provide to the Facility Agent within sixty (60) days of each
Quarter Date a certificate substantially in the form set out in Schedule 9 (Form
of Compliance Certificate) (a “Compliance Certificate”) executed by the chairman
of the Board or the chief executive officer, the de facto chief financial
officer or vice president finance of the Group certifying that on such Quarter
Date (the first Compliance Certificate to be delivered






--------------------------------------------------------------------------------




to be based on the financial statements for Q3 2014) all the undertakings on the
part of Borrowers under this Agreement are for the time being complied with and
including the calculations relating to the financial undertakings set out in
Clause 14.4 (Financial undertakings).
b.
Each Compliance Certificate shall be verified by the Auditors in a form to be
agreed between the Borrowers and the Facility Agent.

14.1.5
Accounting Principles

The Borrowers shall ensure that all Accounts and other financial information
submitted to the Facility Agent have been prepared in accordance with the
Accounting Principles. The Accounts will not need to include notes unless
required by the Facility Agent.
14.1.6
Default, litigation, etc

The Borrowers shall promptly, upon becoming aware of the same, notify the
Facility Agent of:
a.
any Default or Potential Default;

b.
any litigation, arbitration or administrative proceeding commenced against any
Group Company involving a potential liability of any Group Company exceeding USD
 5,000,000 on an aggregated basis; and

c.
any Encumbrance (other than a Permitted Encumbrance) attaching to any of the
assets of any Group Company.

14.1.7
Management presentations, etc

The Borrowers shall
a.
once in every Financial Year and on the occurrence of a Default or a Potential
Default, if requested by the Facility Agent, the chief executive officer and the
de facto chief financial officer of the Group will, if so requested in writing,
give a presentation to the Lenders, at a time and venue agreed with the Facility
Agent (or otherwise as specified by the Facility Agent by not less than ten (10)
Business Days’ notice), about the status for and development of the Loan
Portfolios, including any deviation from the mandate structure of the Service
Agreements, the ongoing business and financial performance of the Group and the
budget and about such other matters relating to the ongoing business and
financial performance of the Group or any member of the Group as any of the
Lenders may reasonably request;

b.
if requested by the Facility Agent to carry out a due diligence of the Existing
Loan Portfolios based on an agreed scope, but including calculation of the LTV
Ratio. However, such request can only be made once a year.

14.1.8
“Know Your Customer”

If any Lender (or any prospective new Lender) needs to comply with “know your
customer” or similar identification procedures, each Obligor shall (and the
Borrowers shall ensure that each member of the Group will) promptly upon the
request of the Facility Agent supply such information as is reasonably requested
for this purpose by the Facility Agent.





--------------------------------------------------------------------------------




14.1.9
Claims from sellers of Approved Loan Portfolio

The Borrowers shall report to the Facility Agent any additional claims a seller
of an Approved Loan Portfolio makes on the cash flow from the Approved Loan
Portfolio after the settlement date of the acquisition of such Approved Loan
Portfolio.
14.2
Positive undertakings

The undertakings in this Clause 14.2 remain in force during the Security Period
unless otherwise agreed by the Facility Agent (acting on the instructions of the
Majority Lenders).
14.2.1
Taxes

Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) pay and discharge all Taxes and governmental charges payable by or
assessed upon it prior to the date on which the same become overdue unless, and
only to the extent that, such Taxes and charges shall be contested in good faith
by appropriate proceedings, pending determination of which payment may lawfully
be withheld, and there shall be set aside adequate reserves with respect to any
such Taxes or charges so contested in accordance with the Accounting Principles.
14.2.2
Insurance

Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) maintain insurances of such types, in such amounts and against such risks
as are maintained by prudent companies carrying on business comparable with that
of the relevant Group Company.
14.2.3
Authorisations

Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) obtain, maintain and comply with the terms of any authorisation, approval,
licence, consent, exemption, clearance, filing or registration required:
a.
for the conduct of its business, trade and ordinary activities (except to the
extent that failure to obtain, maintain or comply with such requirements is not
likely to have a Material Adverse Effect); and

b.
to enable it to perform its obligations under, or for the validity,
enforceability or admissibility in evidence of, any Finance Document.

14.2.4
Access

Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) upon reasonable notice being given to the Borrowers by the Facility Agent,
and not more than once a calendar year, permit the Facility Agent and any person
(such as but not limited to an accountant, auditor, lawyer, valuer or other
professional adviser of the Facility Agent) authorised by the Facility Agent to
have, to a reasonable extent and at all reasonable times during normal business
hours, access to the premises, sites or property of any Group Company and the
right to discuss the affairs of each Group Company with the senior management of
the relevant Group Company.
14.2.5
Ranking of obligations






--------------------------------------------------------------------------------




Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) ensure that its obligations under the Finance Documents to which it is a
party shall at all times rank at least pari passu with all its other present and
future unsecured and unsubordinated Indebtedness except for any obligations
which are mandatorily preferred by law.
14.2.6
Further documents

Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) at the reasonable request of the Facility Agent, do or procure the doing
of all such things and execute or procure the execution of all such documents as
are, in the reasonable opinion of the Facility Agent or the Security Agent,
necessary to ensure that the Facility Agent or the Security Agent and the other
Finance Parties obtain, maintain and protect all their rights and benefits under
the Finance Documents and maintain perfected security interests as contemplated
under the Security Documents.
14.2.7
Hedging

The Borrowers shall always comply with the Hedging Strategy delivered pursuant
to Clause 4.1 (Documentary conditions precedent), and shall not change such
strategy unless consented to by the Facility Agent.
14.2.8
Intellectual Property Rights

Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) take all necessary action to protect, maintain and keep in full force and
effect all the rights and benefits of each Group Company and ensure that the
Group has full legal ownership in relation to any Intellectual Property Rights
which is material to such Group Company.
14.2.9
Compliance

Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect and each Obligor shall also (and the Borrowers shall ensure that any
Subsidiary or other members of the Group will) at all times comply with all
Sanctions Laws.
14.2.10
Sanctions

Each Obligor shall ensure that none of them, nor any of their Subsidiaries or
any other member of the Group, respective directors, officers, employees, and,
to the best of their ability agents or representatives or any other persons
acting on any of their behalf, is or will become a Restricted Party.
14.2.11
Maintenance of status

Unless otherwise expressly permitted under this Agreement, each Obligor shall
(and the Borrowers shall ensure that each Group Company will) do all things
necessary to maintain its corporate existence save only as contemplated under
the Restructuring.
14.2.12
Auditors

The Borrowers shall ensure that each Group Company is audited by the Auditors.
14.2.13
Collection Company






--------------------------------------------------------------------------------




a.
The Borrowers shall ensure that each Portfolio Owner has entered into a Service
Agreement (to the extent collection is not provided by the Portfolio Owner
itself) and each Portfolio Owner shall procure or ensure that the Collection
Company under the Service Agreement undertakes to remit all amounts received
under a Loan Portfolio in segregated client accounts. The Borrowers shall ensure
that each Service Agreement shall be entered into on arm’s length principles
containing a compensation level which is acceptable to the Facility Agent and
shall not materially deviate from the standard approved by the Facility Agent.

b.
The Borrowers shall ensure that no material change in the mandate structure of
the Service Agreements will occur.

14.2.14
Compliance with Swiss Twenty Non-Bank Rule

a.
Each Swiss Obligor shall at all times during the term of this Agreement be in
compliance with the Swiss Twenty Non-Bank Rule.

b.
For the purposes of paragraph (a) above, each Swiss Obligor shall assume that
the aggregate number of Lenders which are Swiss Non-Qualifying Bank is 10 (ten).

14.2.15
Ownership of Loan Portfolio

The Borrowers shall procure that each relevant Portfolio Owner is the sole legal
and beneficial owner of:
a.
the cash flow from the Existing Loan Portfolios and Approved Loan Portfolios,
except for cash flow from the Polish Portfolios which will be owned through the
Polish Portfolio Notes representing ownership of (i) 70% of the total Loan
Portfolios in case of the Omega Portfolio Notes, (ii) 100% of the total Loan
Portfolios in case of the Horyzont Portfolio Notes and (iii) 100% of the total
Loan Portfolios in case of the DTP Portfolio Notes, pursuant to their
constitutional documents. For the avoidance of doubt, the Polish Securitization
Funds shall be the sole legal and beneficial owner of the cash flow from the
relevant Existing Loan Portfolios and Approved Loan Portfolios.

b.
the Existing Loan Portfolios and Approved Loan Portfolios, except for:

i.
Approved Loan Portfolios where the beneficial owner is a Group Company but the
legal ownership of such Loan Portfolio is with a financial institution holding a
rating of at least “A-1“ with Standard & Poor’s Ratings Services, a division
from the Mc Graw-Hill Companies, Inc or “A3” with Moody’s Investors Service
Inc., provided that the Borrowers has explicitly informed the Facility Agent
that the Portfolio Owner does not have legal ownership and the Majority Lenders
have not dis-approved the situation in writing to the Facility Agent within 7
Business Days of the Lenders receiving written notice thereof from the Facility
Agent (the “Tacit Consent Procedure”) provided that the Tacit Consent Procedure
shall only be applicable to the extent that the Borrowers explicitly includes,
in the information to the Facility Agent, that the information provided to the
Facility Agent is subject to the Tacit Consent Procedure and the Facility Agent
shall provide the Borrowers a prompt response as to the result of the Tacit
Consent Procedure;






--------------------------------------------------------------------------------






ii.
The BAWAG Portfolio, Eisberg Portfolio and the German Portfolio (all as set out
in Schedule 8), provided that they shall be beneficially wholly owned by the
respective Portfolio Owner and that no change in ownership, ownership structure
or legal status and no substantial change in the agreements relating to the
ownership of these, shall occur in relation to these from what has been
presented to and approved by the Agent;

iii.
Approved Loan Portfolios as approved by the Facility Agent (on behalf of the
Majority Lenders); and

iv.
The Loan Portfolios owned through the Polish Portfolio Notes, provided that:

a)
the relevant Portfolio Owner is the sole legal and beneficial owner of the
Polish Portfolio Notes;

b)
the relevant Polish Securitization Fund is the sole legal and beneficial owner
of the relevant Existing Loan Portfolios and Approved Loan Portfolios;

c)
that no change in ownership structure or legal status and no substantial change
(including changes that may adversely effect the security interests of the
Finance Parties) in the agreements relating to the rights or interests of the
relevant Portfolio Owner to the Polish Portfolio Notes, the underlying
portfolios or the Polish Securitization Funds, shall occur from what has been
presented to and consented to in writing by the Agent;

d)
any and all trading/transfer restrictions on the Polish Portfolio Notes are
removed (i) in relation to the Omega Portfolio Notes within 60 days from the
First Effective Date, (ii) in relation to the Horyzont Portfolio Notes from the
First Effective Date and (iii) in relation to the DTP Portfolio Notes from the
Third Effective Date; and

e)
the Polish Security is in place from the First Effective Date, except for (i)
the pledge over the Omega Portfolio Notes which shall be in place within 60 days
from the First Effective Date and (ii) the Polish Security in relation to the
DTP Portfolio Notes which shall be in place no later than the Third Effective
Date.

Any calculations relating to that Loan Portfolio (including calculation of ERC
and financial covenants) shall be made on the basis of the Polish Portfolio
Notes’ respective share of the underlying Loan Portfolio(s).
14.2.16
Centre of main interest

The Borrower undertakes that;
i.
its "centre of main interests" (as that term is used in the Council Regulation
(EC) n°1346/2000 of 29 May 2000 on insolvency proceedings) is in Luxembourg, and
it (other than the Swiss Branch) has not any "establishment" (as that term is
used in the Council Regulation (EC) n°1346/2000 of 29 May 2000 on insolvency
proceedings) outside Luxembourg; and






--------------------------------------------------------------------------------




ii.
that all the legal requirements of the Luxembourg law of 31 May 1999, as
amended, regarding the domiciliation companies have been complied with by.

14.2.17
Simplified IFRS procedure

The Borrower undertakes to deliver to the Agent, in form and substance
satisfactory to the Agent, the description of the simplified IFRS procedure 10
days before the delivery of the Financial Statements in Clause 4.1.1.
14.3
Negative undertakings

The undertakings in this Clause 14.3 remain in force during the Security Period
unless otherwise agreed by the Facility Agent (acting on the instructions of the
Majority Lenders).
14.3.1
Negative Pledge

a.
No Obligor shall (and the Borrowers shall ensure that no member of the Group
will) create or permit to subsist any Encumbrance over any of a Group Company’s
assets or future assets other than Permitted Encumbrances without the Facility
Agent’s prior written consent.

b.
The Borrowers shall ensure that no Subsidiary of the Borrowers which is a
Collection Company shall create or permit to subsist any Encumbrances over any
of its assets or future assets except for Encumbrances arising by operation of
law or by seller’s retention of title.

14.3.2
Change of business

No Obligor shall (and the Borrowers shall ensure that no other member of the
Group will) make any substantial change to the ordinary business of any member
of the Group or the Group as a whole (being sale, purchase and collection of
Loan Portfolios) or the business of AK Nordic from that carried on at the date
of this Agreement. For the avoidance of doubt, Non-Recourse Companies may invest
in assets other than those which are invested in as a part of the general nature
or scope of the business of the Group as a whole.
14.3.3
Fees

No Obligor shall (and the Borrowers shall ensure that no member of the Group
will) pay any fees or commissions to any person other than:
a.
on open market terms; or

b.
fees incurred under or in connection with any Finance Document.

14.3.4
No financial support

No Obligor shall (and the Borrowers shall ensure that no member of the Group
will) make any financial support (including but not limited to provision of
loans, credit, guarantees, comfort letters, future commitments), other than:
a.
Intra-Group Loans to any Group Company, except Intra Group Loans to the Omega
Securitization Fund exceeding a total of USD 1,000,000 ;

b.
Restructuring Intra-Group Loans;






--------------------------------------------------------------------------------




c.
Injection of equity or granting of shareholder loans (in respect of the
shareholder loans on terms and conditions acceptable to the Facility Agent (on
behalf of the Majority Lenders)) by the Borrowers to a Non-Recourse Company
provided that;

based on the latest Compliance Certificate and the latest Operating Budget (such
Operating Budget to be acceptable to the Majority Lenders) the Borrowers is able
to verify that immediately after the financial support being provided:
A.
the LTV Ratio to be below 55%;

B.
GIBD Ratio for the Group to be below 2.0; and

C.
no Default has occurred and is continuing or would occur on the making of the
financial support;

d.
Customary guarantees, in relation to a Portfolio Owner’s acquisition, of a Loan
Portfolio, from the Borrowers to the seller:

i.
before settlement; and

ii.
after settlement provided such guarantees are not for the payment of an
Acquisition Price other than the Acquisition Price of forward flow loan
portfolios;

e.
to the extent not covered by paragraph (f) of this Clause 14.3.4, guarantees, in
relation to a Portfolio Owner’s acquisition of a Loan Portfolio, from the
Borrowers to the seller subject to the approval of the Facility Agent (on behalf
of the Lenders);

f.
financial support provided by AK Nordic in its ordinary course of business;

g.
financial support provided between a Portfolio Owner and a Collection Company in
its ordinary course of business;

h.
any financial support provided under the Cash Pool Agreement in accordance with
Clause 14.3.6 (Cash Pool Agreement);

i.
Any financial support to any of the Borrower's parent companies PRA Group Europe
Holding I S.à r.l., PRA Group Europe Holding II S.à r.l. and PRA Group Europe
Holding III S.à r.l. which is not in aggregate for these three companies in
excess of USD 1,000,000 per calendar year.

j.
in respect of real property leased by an Obligor in the ordinary course of
business and on customary arm’s length terms;

k.
any other financial support to the extent approved by the Majority Lenders in
writing; or

l.
any financial support not listed above and not exceeding the aggregate amount of
USD 1,000,000 (for the Group).

14.3.5
Indebtedness






--------------------------------------------------------------------------------




a.
No Obligor (except for the Collection Companies) shall (and the Borrowers shall
ensure that no member of the Group will) incur or permit to subsist any
Indebtedness other than Permitted Indebtedness.

b.
The Borrowers shall ensure that no Collection Company shall incur or permit to
subsist any Indebtedness other than Indebtedness arising by operation of law or
in the ordinary course of business.

c.
The Borrowers shall procure that the AK Nordic Deposits which are not deposited
as Earmarked Funds shall not at any time exceed SEK 1,500,000,000 unless
approved by the Majority Lenders. The Borrowers shall ensure that AK Nordic
shall only apply Earmarked Funds to repay the AK Nordic Deposits.

14.3.6
Cash Pool Agreement

a.
The Borrowers shall procure that funds which according to applicable law shall
be held on a separate account or otherwise, shall not be transferred to any Cash
Pool Account.

b.
The Borrowers shall procure that only the Borrowers and the Portfolio Owners
under this Agreement are participants under the Cash Pool Agreement.

c.
From 1 April 2015, only PRA Group Europe AS (formerly Aktiv Kapital AS) and the
Borrowers shall be able to draw under the Cash Pool Agreement.

14.3.7
Merger and Acquisitions etc.

a.
Unless agreed by the Facility Agent (acting on the instructions of the Majority
Lenders), no Obligor shall (and the Borrowers shall ensure that no member of the
Group will) (i) enter into any amalgamation, de-merger, merger, reconstruction,
combination, arrangement and plan of arrangement or similar transaction, or (ii)
acquire any business of, or shares or securities of, any company (including but
not limited to any shares in an unlimited liability person or the equivalent) or
start up or enter into any joint venture or other legal entity irrespectively of
whether the liabilities of such joint venture or person is unlimited except for:

i.
a solvent re-organisation on a solvent basis of Group Companies, always provided
that the Borrowers shall be a surviving entity (if the Borrowers is subject to
the merger); and

ii.
the acquisition of single purpose companies that owns an Approved Loan
Portfolio, or companies with a total equity value less than USD 50,000,000 per
year (on an aggregate basis for the Group),

provided always that (i) none of the security interests created under the
Security Documents are impaired, and (ii) the Borrowers prior to the transaction
provide evidence satisfactory to the Facility Agent that the Group will remain
in compliance with the financial undertakings set out in clause 14.4 (Financial
undertakings) upon completion of the transaction.
14.3.8
Transactions similar to security






--------------------------------------------------------------------------------




No Obligor shall (and the Borrowers shall ensure that no member of the Group
will) other than as permitted by the definition of “Permitted Encumbrance”:
a.
sell, transfer or otherwise make a Disposal of any of its assets on terms
whereby it is or may be leased to or re-acquired or acquired by a Group Company
or any of its related entities; or

b.
sell, transfer or otherwise make a Disposal of any of its receivables on
recourse terms, except for the discounting of bills or notes in the ordinary
course of trading on non-recourse terms,

in circumstances where the transaction is entered into primarily as a method of
raising finance or of financing the acquisition of an asset.
14.3.9
Accounting and Auditors

No Obligor shall (and the Borrowers shall ensure that no member of the Group
will):
a.
Change its Accounting Reference Date;

b.
change its Financial Year;

c.
change its Accounting Principles; or

d.
change its Auditors,

without the Majority Lenders’ written consent.
14.3.10
Corporate Structure

No Obligor shall (and the Borrowers shall ensure that no member of the Group
will) change the corporate structure as set out in Schedule 7 (Group Structure),
except as set out in the Restructuring of the Group.
14.3.11
Ownership of Portfolio Owners

The Borrowers shall ensure that all Portfolio Owners shall be, directly or
indirectly, wholly owned by the Borrowers.
14.3.12
Licencing requirements

Neither the Borrowers, nor any of its Subsidiaries shall engage in business
subject to any licence requirement unless such licence(s) are obtained and
operated in accordance with the relevant requirements.
14.3.13
Management Agreement

The Management Agreement(s) shall be entered into on arm’s length principles
containing a compensation level which is acceptable to the Facility Agent.
14.3.14
Compliance with laws

Each Obligor shall (and the Borrowers shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect, each Obligor shall also (and the Borrowers shall ensure that any
Subsidiary or other members of the Group will) at all times comply with all
Sanctions Laws.





--------------------------------------------------------------------------------




14.3.15
Sanctions

Each Obligor shall ensure that none of them, nor any of their Subsidiaries or
other members of the Group, respective directors, officers, employees, and, to
the best of their ability agents or representatives or any other persons acting
on any of their behalf, is or will become a Restricted Party.
14.4
Financial undertakings

14.4.1
Financial definitions

In this Clause 14.4:
“Aggregate Collections” means the aggregate amount received by the Security
Portfolio Owners and/or Collection Companies (without double counting) for a
relevant Period.
“Book Value of Approved Loan Portfolios” means the book value of Approved Loan
Portfolios (excluding any Loan Portfolio subject to a Permitted Encumbrance
(other than any Encumbrance under the Finance Documents) or held by a company
over which such an Encumbrance exists) as determined in accordance with the
Accounting Principles and confirmed by an Auditor.
“EBITDA” means, in relation to any period the aggregate of:
(a)
the operating profit of the Borrower on a consolidated basis save for
Non-Recourse Companies, for that period (as reported in accordance with the IFRS
as the relevant Accounting Principles);

(b)
minus Interest income on portfolios during such period of the Borrower on a
consolidated basis;

(c)
plus negative changes in portfolio collection estimates during such period of
the Borrower on a consolidated basis;

(d)
minus positive changes in portfolio collection estimates during such period of
the Borrower on a consolidated basis;

(e)
plus paid in on portfolios with full twelve months trading for a Portfolio Owner
during such period of the Borrower on a consolidated basis;

(f)
plus depreciation of tangible fixed assets during such period; and

(g)
plus amortisation of intangible fixed assets during such period.

“ERC” means estimated remaining collections, meaning the gross remaining cash
collections which the Security Portfolio Owners anticipate to receive from the
Total Loan Portfolios (excluding such Total Loan Portfolios which is subject to
or otherwise affected by an Encumbrance permitted under (d) of the definition of
Permitted Encumbrance or held by a company over which such an Encumbrance
exists) calculated based on the principles as set out in Schedule 11 (ERC
Calculation Principles).





--------------------------------------------------------------------------------




“GIBD” means gross interest bearing debt, including the amount of any Lone Star
Equity Commitment, but for the avoidance of doubt excluding any Shareholder
Loans.
“GIBD Ratio” means the ratio of GIBD divided by the aggregate of EBITDA plus RFT
(without double counting) calculated in line with the principles set out in
Schedule 12 (GIBD Ratio Calculation Principles).
“LTV Ratio” means the percentage of Total Loans to the aggregate Book Value of
Approved Loan Portfolios.
“RFT” means the pro-forma EBITDA for the remainder of the first twelve months
for portfolios without full twelve months trading for a Portfolio Owner, to be
based on actual EBITDA for the period the relevant portfolio has been owned by
any Portfolio Owner aggregated to reflect pro-forma twelve months trading and
further calculated in line with the principles set out in Schedule 12 (GIBD
Ratio Calculation Principles). For the avoidance of doubt RFT cannot be an
amount greater than 25% of EBITDA when calculating GIBD Ratio (i.e. RFT cannot
constitute more than 20% of pro-forma adjusted EBITDA (including RFT)).
“Total Loans” means the aggregate of (i) any Loan, (ii) the Vendor Financing,
(iii) the commitment under the Overdraft Facility, (iv) the AK Nordic Deposits
less Earmarked Funds, (v) any debt as permitted under (g) of the definition of
Permitted Indebtedness (where such portfolio is included in the calculation of
ERC), and (vi) the amount of any Lone Star Equity Commitment.
14.4.2
General

The financial undertakings set out in Clause 14.4.5 (GIBD Ratio) shall be
measured on a consolidated basis for the Group adjusted for the Portfolio
Owner’s share of the Omega Securitization Fund as set out in Clause
14.2.15(b)(iv), calculated in accordance with the Accounting Principles and all
financial undertakings set out in this Clause 14.4 shall be measured on a
quarterly basis with reference to each of the financial statements delivered
pursuant to Clause 14.1.1 (Financial statements).
14.4.3
LTV Ratio

The Borrowers undertake that, unless the Facility Agent (acting on the
instructions of the Majority Lenders) otherwise agrees, the LTV Ratio shall not
exceed 75%.
14.4.4
Collection

Aggregate Collection shall constitute minimum 95% of ERC for the same set of
portfolios, measured monthly on a quarterly basis. The minimum ratio could be
breached up to three times during the lifetime of this Agreement, provided that:
(a)
the ratio does not at any time fall below 90%; and

(b)
such breach does not happen two quarters in a row.

14.4.5
GIBD Ratio

a.
The Borrowers shall ensure that the GIBD Ratio of the Group (measured on a
consolidated basis using the Accounting Principles) at all times, unless the
Facility Agent (acting on the instructions of the Majority Lenders)






--------------------------------------------------------------------------------




otherwise agrees, does not exceed (i) 3.5:1.0 up until 31 March 2017 and (ii)
3.25:1.0 from and including 1 April 2017.
b.
The Borrowers shall not allocate or distribute any dividend during any period
where the permitted GIBD Ratio or actual GIBD Ratio exceeds the applicable GIBD
Ratio as determined in accordance with paragraph (a) above.

14.4.6
Change in accounting principles

a.
If during the Security Period the accounting principles applied in the
preparation of any of the Accounts shall be different from the Accounting
Principles, or if as a result of the introduction or implementation of any
accounting standard or any change in them or in any applicable law such
accounting principles are required to be changed, the Borrower shall promptly
give notice to the Facility Agent of that change, determination or requirement.

b.
If the Facility Agent or Borrower believes that the financial undertakings set
out in this Clause 14.4 need to be amended as a result of any such change,
determination or requirement, the Borrower and the Borrower and the Facility
Agent, acting on the instructions of the Lenders, shall negotiate in good faith
to amend the existing financial undertakings so as to provide the Lenders with
substantially the same protections as the financial undertakings set out in this
Clause 14.4 (but which are not materially more onerous).

c.
If the Borrower and the Facility Agent cannot agree such amended financial
undertakings within thirty (30) days of that notice, the Borrower shall prepay
any amount outstanding under the Finance Documents within ninety (90) days after
the Facility Agent has provided the Borrower with a prepayment notice.

15.
DEFAULT

15.1
Default

Each of the events or circumstances set out in Clause 15 is a Default (whether
or not caused by any reason whatsoever outside the control of the Obligor or any
other person).
15.1.1
Non-payment

An Obligor does not pay on the due date any amount payable by it under a Finance
Document at the place and in the currency and funds in which it is expressed to
be payable, unless the failure to pay such amount is due solely to
administrative or technical delays and such amount is paid within five (5)
Business Days after a notice from the Facility Agent.
15.1.2
Financial Undertakings

Any requirement in Clause 14.4 (Financial undertakings) is not satisfied at any
time.
15.1.3
Other defaults

Any Obligor breaches any of its obligations under any Finance Document (other
than the obligations referred to in Clause 15.1.1 (Non-payment) and 15.1.2
(Financial Undertakings)) and, if that breach is capable of remedy, it is not
remedied within thirty (30) days after notice of that breach has been given by
the Facility Agent to the Borrowers.





--------------------------------------------------------------------------------




15.1.4
Breach of representation or warranty

Any representation or warranty made or deemed to be repeated by any Group
Company under any Finance Document is incorrect when made or deemed to have been
repeated and if that breach is capable of remedy and it is not remedied within
thirty (30) days after notice of that breach has been given by the Facility
Agent to the Borrowers.
15.1.5
Cross-default

Any Indebtedness (which for the purpose of this clause shall include the Lone
Star Equity Commitment) (other than Indebtedness under a Finance Document) of
all or any of the Group Companies in excess of, in aggregate, USD 2,000,000 (or
equivalent in other currencies):
a.
is not paid when due or within any applicable grace period;

b.
is declared to be or otherwise becomes due and payable prior to its specified
maturity by reason of a default or an event of default (howsoever described); or

c.
any creditor of all or any of the Group Companies becomes entitled to declare
any such Indebtedness due and payable prior to its specified maturity by reason
of a potential default or an event of default (howsoever described).

15.1.6
Attachment or distress

A creditor or encumbrancer attaches or takes possession of, or a distress,
execution, sequestration or other process is levied or enforced upon or sued out
against, any of the assets of any Group Company (having a value of at least USD
2,000,000 or equivalent in other currencies) and such process is not proved to
the reasonable satisfaction of the Majority Lenders to be frivolous or vexatious
and is, in any event, not discharged within thirty (30) days of its presentation
or challenged on grounds reasonably satisfactory to the Majority Lenders.
15.1.7
Inability to pay debts

Any Group Company:
a.
suspends payment of its debts or is unable or admits its inability to pay its
debts as they fall due;

b.
begins negotiations with any creditor with a view to the readjustment or
rescheduling of any of its Indebtedness (which for the purpose of this clause
shall include the Lone Star Equity Commitment) which it would not otherwise be
able to pay when it falls due; or

c.
proposes or enters into any re-organisation, composition or other arrangement
for the benefit of its creditors generally or any class of creditors.

d.
Is over -indebted (überschuldet) within the meaning of Article 725 para.2 of the
Swiss Federal Code of Obligations or the value of its assets is less than its
liabilities (taking into account contingent and prospective liabilities).

e.
A moratorium is declared in respect of any indebtedness (which for the purpose
of this clause shall include the Lone Star Equity Commitment) of an Obligor. If
a moratorium occurs, the ending of the moratorium will remedy any Default caused
by that moratorium.






--------------------------------------------------------------------------------




15.1.8
Insolvency proceedings

Any person takes any action or any legal proceedings are started or other steps
taken (including the presentation of a petition) for:
a.
the bankruptcy, liquidation, composition, suspension of payments, compulsory
debt settlement, re organisation, winding up or dissolution of any Group Company
other than (A) in connection with a solvent reconstruction, the terms of which
have been previously approved in writing by the Majority Lenders, or (B) a
winding up or bankruptcy or petition which is proved to the reasonable
satisfaction of the Majority Lenders to be frivolous or vexatious and which is,
in any event, discharged within fifteen (15) days of its presentation or
challenged on grounds reasonably satisfactory to the Facility Agent; or

b.
the appointment of a trustee, receiver, administrative receiver or similar
officer in respect of any Group Company or any of its assets.

15.1.9
Adjudication or appointment

Any adjudication, order or appointment is made under or in relation to any of
the proceedings referred to in Clause 15.1.8 (Insolvency proceedings).
15.1.10
Analogous proceedings

Any event occurs or proceeding is taken with respect to any Group Company in any
jurisdiction to which it is subject which has an effect equivalent or similar to
any of the events mentioned in Clause 15.1.7 (Inability to pay debts), 15.1.8
(Insolvency proceedings) or 15.1.9 (Adjudication or appointment).
15.1.11
Cessation of business

Any Group Company suspends, ceases or threatens to suspend or cease to carry on
all or a substantial part of its business other than in relation to a merger
with another Group Company in accordance with this Agreement or otherwise
approved by the Facility Agent as instructed by the Majority Lenders.
15.1.12
Invalidity or repudiation

a.
Any of the Finance Documents ceases to be in full force and effect in any
material respect or (A) ceases to constitute the legal, valid and binding
obligation of any Group Company party to it, or (B) in the case of any Security
Document, fails to provide valid and enforceable security in favour of the
Security Agent and the Finance Parties over the assets in relation to which
security is intended to be given.

b.
It is unlawful for any Group Company to perform any of its material obligations
under any of the Finance Documents.

c.
Any Group Company repudiates any of its obligations under any Finance Document.

15.1.13
Regulatory Proceedings

Any regulatory or other proceedings are instigated by any competition or similar
authority (including the Competition Authority and the European Commission) as a
result of the Finance Documents having been entered into or implemented and the
same has, or is likely to have, a Material Adverse Effect.





--------------------------------------------------------------------------------




15.1.14
Litigation

Any litigation, arbitration or administrative proceeding is commenced by or
against any Group Company which is reasonably likely to be resolved against the
relevant Group Company and if so resolved, is likely to have a Material Adverse
Effect.
15.1.15
Mandatory Liquidation Event

AK Nordic (or any other Group Company holding licenses) does not comply with the
relevant licence requirements it is subject to at any one time.
15.1.16
Material adverse change

Any event or series of events occurs which, in the reasonable opinion of the
Majority Lenders, has or is likely to have a Material Adverse Effect.
15.1.17
Unlawfulness and invalidity

a.
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents or any security created or expressed to be created or
evidenced by the Security Documents ceases to be effective or becomes unlawful.

b.
Any obligation or obligations of any Obligor under any Finance Documents are not
or cease to be legal, valid, binding or enforceable and the cessation
individually or cumulatively materially and adversely affects the interests of
the Lenders under the Finance Documents.

c.
Any Finance Document ceases to be in full force and effect or any Security
created or intended to be created under the Security Documents or any
subordination required pursuant to this Agreement ceases to be legal, valid,
binding, enforceable or effective or is alleged by a party to it (other than a
Finance Party) to be ineffective.

15.2
Acceleration, etc.

If a Default occurs the Facility Agent may and shall if so instructed by the
Majority Lenders, by notice (a “Default Notice”) to the Borrowers to cancel the
Facility and require the Borrowers immediately to repay each Loan together with
accrued interest and all other sums payable under the Finance Documents,
whereupon they shall become immediately due and payable. Upon the service of any
Default Notice, the Lenders’ obligations to each Borrowers under this Agreement
shall be terminated and the Commitment of each Lender shall be cancelled, and
the Lenders may exercise or direct the Agent to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents.
16.
SET-OFF

Each Agent and each Lender may set off any matured obligation owed by an Obligor
under any Finance Document against any obligation (whether or not matured) owed
by the relevant Agent or the relevant Lender to that Obligor, or to another
Obligor (to the extent permissible pursuant to law) regardless of the place of
payment, booking branch or currency of either obligation. If the obligations are
in different currencies, the relevant Agent or the relevant Lender may convert
either obligation at the relevant spot rate of exchange of the Facility Agent or
the relevant Lender, as the case may be, for the purpose of the set off.





--------------------------------------------------------------------------------




17.
PRO RATA SHARING

17.1
Redistribution

If any amount owing by an Obligor under this Agreement to a Finance Party (the
“Sharing Lender”) is discharged by voluntary or involuntary payment, set off or
any other manner other than through the Facility Agent in accordance with Clause
19 (Payments), then:
a.
the Sharing Lender shall immediately notify the Facility Agent of the amount
discharged and the manner of its receipt or recovery;

b.
the Facility Agent shall determine whether the amount discharged is in excess of
the amount which the Sharing Lender would have received had the amount
discharged been received by the Facility Agent and distributed in accordance
with Clause 19 (Payments);

c.
the Sharing Lender shall pay the Facility Agent an amount equal to that excess
(the “Excess Amount”) within five (5) Business Days of demand by the Facility
Agent;

d.
the Facility Agent shall treat the Excess Amount as if it were a payment by an
Obligor under Clause 19 (Payments) and shall pay the Excess Amount to the
Finance Parties (other than the Sharing Lender) in accordance with such clause;
and

i.
on a redistribution of payments under Clause 17.1(d) above, the Sharing Lender
shall be subrogated to the rights of each Finance Party which have shared in the
redistribution;

ii.
if and to the extent that the Sharing Lender is not able to rely on its rights
under Clause 17.1 (Redistribution) above, the relevant Obligor shall be liable
to the Sharing Lender for a debt equal to the Excess Amount which is immediately
due and payable;

iii.
if and to the extent that the Sharing Lender is not able to rely on its rights
under Clause 17.1(d)(i) and 17.1(d)(ii) above, each Finance Party (other than
the Sharing Lender) hereby agrees to indemnify the Sharing Lender against any
loss which the Sharing Lender may subsequently suffer by reason of this Clause
17 including but not limited to any such redistribution having to be refunded or
having made such payment of the Excess Amount to the Facility Agent or any loss
resulting from the Sharing Lender not being able to claim its pro rata share of
the Loans.

17.2
Legal proceedings

Notwithstanding Clause 17.1 (Redistribution), no Sharing Lender shall be obliged
to share any Excess Amount which it receives or recovers pursuant to legal
proceedings taken by it to recover any sums owing to it under this Agreement
with any other Finance Party which has a legal right to, but does not, either
join in such proceedings or commence and diligently pursue separate proceedings
to enforce its rights, unless the proceedings instituted by the Sharing Lender
are instituted by it without prior notice having been given to such Finance
Party through the Facility Agent and an opportunity to such Finance Party to
join in such proceedings.





--------------------------------------------------------------------------------




17.3
Reversal of redistribution

If any Excess Amount subsequently has to be wholly or partly refunded to an
Obligor by a Sharing Lender which has paid an amount equal to that Excess Amount
to the Facility Agent under Clause 17.1 (Redistribution), each Finance Party to
which any part of that amount was distributed shall on request from the Sharing
Lender repay to the Sharing Lender that Finance Party’s proportionate share of
the amount which has to be so refunded by the Sharing Lender.
17.4
Information

Each Finance Party shall on request supply to the Facility Agent such
information as the Facility Agent may from time to time request for the purpose
of this Clause 17.
18.
THE AGENTS, THE MANDATED LEAD ARRANGERs, the bookrunner AND THE LENDERS

18.1
Appointment and duties

18.1.1
Each Lender irrevocably appoints the Agents to act as its agents in connection
with the Facility and the Finance Documents and irrevocably authorises each
Agent on its behalf to perform the duties and to exercise the rights, powers and
discretions that are specifically delegated to it under or in connection with
the Finance Documents together with any other incidental rights, powers and
discretions.

18.1.2
An Agent shall have no duties or responsibilities except those expressly set out
in the Finance Documents. As to any matters not expressly provided for, the
Agent shall act in accordance with the instructions of the Majority Lenders (but
in the absence of any such instructions shall not be obliged to act). Any such
instructions, and any action taken by each Agent in accordance with those
instructions, shall be binding upon all the Lenders.

18.1.3
Each Agent may:

a.
act in an agency, fiduciary or other capacity on behalf of any other Lenders or
financial institutions providing facilities to any Group Company or any
associated company of a Group Company, as freely in all respects as if it had
not been appointed to act as agent for the Lenders under this Agreement and
without regard to the effect on the Lenders of acting in such capacity; and

b.
subscribe for, hold, be beneficially entitled to or dispose of shares or
securities, or options or other rights to and interests in shares or securities
in any Group Company or any associated company of a Group Company (in each case,
without liability to account).

18.1.4
The Security Agent is hereby irrevocably authorised by the Facility Agent, the
Bookrunner and the Lenders to sign and execute on behalf of such party all and
any Finance Document including any appendices or documents relating thereto. To
that effect, each of the Lenders may grant as many private and public documents
(including certificates and notarial powers of attorney duly apostilled) and
comply with as many formalities as may be necessary or convenient under each
relevant jurisdiction.






--------------------------------------------------------------------------------




18.1.5
The Facility Agent is hereby irrevocably authorised by the Security Agent, the
Bookrunner and the Lenders to sign and execute on behalf of such party all and
any Finance Document including any appendices or documents relating thereto. To
that effect, each of the Lenders may grant as many private and public documents
(including certificates and notarial powers of attorney duly apostilled) and
comply with as many formalities as may be necessary or convenient under each
relevant jurisdiction.

18.1.6
In relation to any Polish Obligor and/or Security granted by any Party
incorporated under the laws of Poland the Lenders hereby appoint the Security
Agent to act as the pledge administrator (administrator zastawu) in the meaning
of the Polish Act on Registered Pledge and the Pledge Register as of 6 December
1996 (Journal of Laws of 1996, No. 149, item 703, as amended) in respect of any
registered pledge(s) to be established in order to secure the receivables of the
Lenders under the this Agreement. The Security Agent is hereby irrevocably
authorised by the Lenders to sign and execute on behalf of the Lenders all and
any agreements on registered pledge(s) governed by Polish law and exercising the
rights and obligations of the pledgee in its own name but on behalf of all
Lenders. This provision 18.1.6. shall be governed by and construed in accordance
of the Polish law.

18.2
Payments

18.2.1
Each Agent shall promptly account to the lending office of each Lender for such
Lender’s due proportion of all sums received by the Agent for such Lender’s
account, whether by way of repayment or prepayment of principal or payment of
interest, fees or otherwise.

18.2.2
The Facility Agent shall maintain a memorandum account showing the principal
amount of each Loan outstanding under this Agreement and the amount of each
Lender’s Participation in each Loan.

18.2.3
Each Lender confirms in favour of each Agent that, unless it notifies the Agent
to the contrary, it will be the beneficial owner of any interest paid to it
under this Agreement.

18.3
Default

An Agent shall not be obliged to monitor or enquire as to whether or not a
Default or Potential Default has occurred. Each Agent shall be entitled to
assume that no Default or Potential Default has occurred unless it receives
notice to the contrary from an Obligor or any Finance Party describing the
Default or Potential Default and stating that such notice is a “Default Notice”
or unless it is aware of a payment default under this Agreement, in which case
it shall promptly notify each Lender.
18.4
Reliance

Each Agent may:
a.
rely on any communication or document believed by it to be genuine and correct
and to have been communicated or signed by the person by whom it purports to be
communicated or signed; and

b.
engage, pay for and rely on the advice of any professional advisers selected by
it given in connection with the Finance Documents or any of the matters
contemplated by the Finance Documents,

and shall not be liable to any Party for any of the consequences of such
reliance.





--------------------------------------------------------------------------------




18.5
Legal proceedings

18.5.1
No Agent shall be obliged to take or commence any legal action or proceeding
against an Obligor or any other person arising out of or in connection with the
Finance Documents until it shall have been indemnified or secured to its
satisfaction against all costs, claims and expenses (including any costs award
which may be made against it as a result of any such legal action or proceeding
not being successful) which it may expend or incur in such legal action or
proceeding.

18.5.2
Each Agent may refrain from doing anything which might in its opinion constitute
a breach of any law or any duty of secrecy or confidentiality or be otherwise
actionable at the suit of any person.

18.6
No liability

18.6.1
None of the Facility Agent, the Security Agent, the Bookrunner and/or the
Mandated Lead Arrangers shall be responsible for any statements, representations
or warranties in the Finance Documents or for any information supplied or
provided to any Lender by the Facility Agent or the Security Agent or the
Bookrunner in respect of an Obligor or any other person or for any other matter
relating to the Finance Documents or for the execution, genuineness, validity,
legality, enforceability or sufficiency of such documents or any other document
referred to in the Finance Documents or for the recoverability of any Loan or
any other sum to become due and payable under the Finance Documents.

18.6.2
None of the Facility Agent, the Security Agent, the Bookrunner and/or the
Mandated Lead Arrangers nor any of their respective agents shall be liable for
any action taken or not taken by any of them under or in connection with the
Finance Documents unless directly caused by its or their gross negligence or
wilful misconduct.

18.7
Credit decisions

18.7.1
Each Lender:

a.
acknowledges that it has, independently and without reliance on any Agent, made
its own analysis of the transaction contemplated by, and reached its own
decision to enter into, this Agreement and made its own investigation of the
financial condition and affairs and its own appraisal of the creditworthiness of
the Obligors and any surety for the Obligors’ obligations; and

b.
shall continue to make its own independent appraisal of the creditworthiness of
the Obligors and any surety for the Obligors’ obligations.

18.7.2
Each Lender shall, independently and without reliance on any Agent, make its own
decision to take or not take action under the Finance Documents.

18.8
Information

18.8.1
The Facility Agent shall promptly provide the Lenders and/or the Security Agent
with all information and copies of all notices which are given to it and which
by the terms of this Agreement are to be provided or given to the Lenders and/or
the Security Agent, as the case may be.

18.8.2
Except as provided in this Agreement, the relevant Agent shall be under no duty
or obligation:

a.
either initially or on a continuing basis, to provide any Lender with any credit
information or other information with respect to the financial condition of an
Obligor or which is otherwise relevant to the Facility; or






--------------------------------------------------------------------------------




b.
to request or obtain any certificate, document or information from an Obligor
unless specifically requested to do so by a Lender in accordance with this
Agreement.

18.9
Relationship with Lenders

18.9.1
In performing its functions and duties under this Agreement, an Agent shall act
solely as the agent for the Lenders and except as provided in the Finance
Documents shall not be deemed to be acting as trustee for any Lender. No Agent
shall assume or be deemed to have assumed any obligation as agent for, or any
relationship of agency with, any Obligor.

18.9.2
Neither the Facility Agent, the Security Agent nor any Lender shall be under any
liability or responsibility of any kind to an Obligor or any other Lender
arising out of or in relation to any failure or delay in performance or breach
by an Obligor or any other Lender of any of its or their respective obligations
under the Finance Documents.

18.10
The Agents’ position

18.10.1
With respect to its own Participation in the Facility, an Agent shall have the
same rights and powers under and in respect of the Finance Documents as any
other Lender and may exercise those rights and powers as though it were not also
acting as agent under this Agreement or any other Finance Document. An Agent
may, without liability to account, accept deposits from, lend money to and
generally engage in any kind of lending finance, advisory, trust or other
business with or for an Obligor as if it were not the agent for other persons
under any Finance Documents.

18.10.2
Each Agent may retain for its own use and benefit (and shall not be liable to
account to any Lender for all or any part of) any sums received by it by way of
agency or management or arrangement fees or by way of reimbursement of expenses
incurred by it.

18.11
Indemnity

Each Lender shall immediately on demand indemnify any Agent (to the extent not
reimbursed by the Obligors) rateably according to that Lender’s Participation in
the Facility (or, if no Loan shall then be outstanding, its Commitment) from and
against all liabilities, losses and expenses of any kind or nature whatsoever
(except in respect of any agency, management or other fee due to the Facility
Agent or the Security Agent) which may be incurred by the Facility Agent or the
Security Agent in its capacity as agent under the Finance Documents or in any
way relating to or arising out of the Finance Documents or any action taken or
omitted by the Facility Agent or the Security Agent in enforcing or preserving
the rights of the Lenders, the Facility Agent or the Security Agent under the
Finance Documents, provided that no Lender shall be liable for any portion of
such liabilities, losses or expenses resulting from the Facility Agent’s or the
Security Agent’s gross negligence or wilful misconduct.
18.12
Resignation and Removal

18.12.1
Each Agent may resign by giving at least sixty (60) days’ notice to the
Borrowers and each Lender. Upon service of a notice of resignation by the
relevant Agent, the Majority Lenders may select any Lender or other financial
institution as successor Agent.

18.12.2
If no Lender or other financial institution selected by the Majority Lenders
shall have accepted such appointment within forty (40) days after the giving of
a notice of resignation then the resigning Agent may, appoint any Lender or
other financial institution with an office in Oslo or London (or another city
agreed by the Majority Lenders) as successor Agent.






--------------------------------------------------------------------------------




18.12.3
The resignation of an Agent and the appointment of any successor the Agent shall
both become effective only upon the successor Agent notifying the resigning
Agent, the Borrowers and each Lender that it accepts its appointment. On such
notification:

a.
the resigning Agent shall be discharged from its obligations and duties as Agent
under the Finance Documents but it shall continue to be able to rely on the
provisions of this Clause 18 in respect of all matters relating to the period of
its appointment; and

b.
the successor Agent shall assume the role of Agent and shall have all the
rights, powers, discretions and duties which the Agent has under the Finance
Documents.

18.12.4
The resigning Agent shall make available to the successor Agent all records and
documents held by it as Agent and shall co-operate with the successor Agent to
ensure an orderly transition. Additionally, the Parties will enter as many
private and public documents as may be necessary for the Security Documents to
remain as security in favour of the Finance Parties and/or the Lenders under
this Agreement from time to time.

18.13
Distribution of proceeds of enforcement

18.13.1
In this Clause 18.13:

“Lender Outstandings” means, in respect of a Lender, the aggregate of:
a.
all amounts actually and contingently due to it under this Agreement; and

b.
all amounts actually and contingently due to it in respect of the Hedging
Agreements.

“Total Outstandings” means the aggregate amount of all Lender Outstandings.
18.13.2
On the enforcement of all or any of the Security Documents any amounts to be
distributed to each Lenders shall be distributed with an amount equal to the
remaining proceeds multiplied by (Lender Outstandings of such Lender divided by
Total Outstandings) where Lender Outstandings and the Total Outstandings are all
calculated as at the date of distribution and after the provisions of Clauses
17.1 (Redistribution) and 17.3 (Reversal of redistribution) have been complied
with.

18.13.3
Where any part of any Lender Outstandings is denominated in a currency other
than USD, any calculation for the purposes of this Clause 18.13 shall be made on
the basis of the USD Equivalent of that part calculated at the date of
distribution. However, an actual distribution may, in the Facility Agent’s
discretion, be made in the currencies of the Lender Outstandings and for this
purpose the Facility Agent is authorised to convert any proceeds of enforcement
(including the proceeds of any previous conversion under this Clause) from their
existing currency into any other currency at such rate of exchange and at such
time as the Facility Agent thinks fit.

18.13.4
The Facility Agent shall notify each Lender of any proposed distribution and the
proposed date of distribution and each Lender shall provide to the Facility
Agent a calculation of what is due to it in respect of the sums referred to in
Clause 18.13.1. The Facility Agent shall send copies of all such calculations to
each Lender and shall make the distributions on the basis of such calculations.






--------------------------------------------------------------------------------




18.13.5
If any future or contingent liability included in the calculation of Lender
Outstandings finally matures, or is settled, for less than the future or
contingent amount provided for in that calculation, the relevant Lender shall
notify the Facility Agent of that fact and such adjustment shall be made by
payment by that Lender to the Facility Agent for distribution amongst the
Lenders as may be necessary to put the Lenders into the position they would have
been in (but taking no account of the time cost of money) had the original
distribution been made on the basis of the actual as opposed to the future or
contingent liability.

18.13.6
The Facility Agent may, at its discretion, accumulate proceeds of enforcement in
an interest bearing account in its own name until there is a minimum of USD
5,000,000 to distribute under Clause 18.13.2.

18.14
The Bookrunner and Mandated Lead Arrangers

Except as specifically provided in this Agreement the Bookrunner or the Mandated
Lead Arrangers have no obligation of any kind to any other Party and shall not
have any liability whatsoever to any other Party under or in connection with any
Finance Document.
19.
PAYMENTS

19.1
Place and time

All payments by an Obligor or a Lender under this Agreement shall be made to the
Facility Agent to its account at such office or Lender at such time as the
Facility Agent may notify the Obligors or the Lenders for this purpose.
19.2
Funds

All payments to the Facility Agent under this Agreement shall be made for value
on the due date in freely transferable and readily available funds.
19.3
Distribution

19.3.1
Each payment received by the Facility Agent under this Agreement for another
Party shall, subject to Clauses 19.3.2 and 19.3.3, be made available by the
Facility Agent to that Party by payment to its account with such office or
Lender as it may notify to the Facility Agent for this purpose by not less than
three (3) Business Days’ prior notice.

19.3.2
The Facility Agent shall apply any amount received by it for an Obligor in or
towards payment of any amount due from that Obligor or, so far as legally
permissible, any other Obligor under this Agreement.

19.3.3
Where a sum is to be paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received that sum. The Facility Agent may,
however, assume that the sum has been paid to it in accordance with this
Agreement, and, in reliance on that assumption, make available to that Party a
corresponding amount. If the sum has not been made available but the Facility
Agent has paid a corresponding amount to another Party, that Party shall
immediately on demand by the Facility Agent refund the corresponding amount
together with interest on that amount from the date of payment to the date of
receipt, calculated at a rate determined by the Facility Agent to reflect its
cost of funds.

19.4
Business Days

If a payment under this Agreement is due on a day which is not a Business Day,
the due date for that payment shall instead be the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).





--------------------------------------------------------------------------------




19.5
Currency

In this Agreement:
a.
all payments by an Obligor in respect of a Loan, whether of interest or
principal, shall be made in the currency (or the denomination of the currency)
in which that Loan is denominated;

b.
all payments relating to costs, losses, expenses or Taxes shall be made in the
currency in which the relevant costs, losses, expenses or Taxes were incurred;
and

c.
any other amount payable under this Agreement shall be made in USD or the
relevant currency (as applicable).

19.6
Accounts as evidence

Each Lender shall maintain in accordance with its usual practice an account
which shall, as between the Borrowers and that Lender, be prima facie evidence
of the amounts from time to time advanced by, owing to, paid and repaid to that
Lender under this Agreement.
19.7
Partial payments

19.7.1
If the Facility Agent receives a payment insufficient to discharge all the
amounts then due and payable by an Obligor under this Agreement, the Facility
Agent shall apply that payment towards the obligations of that Obligor in the
following order:

a.
first, in or towards payment of any unpaid costs and expenses of the Facility
Agent and/or the Security Agent under this Agreement or the Security Documents;

b.
second, in or towards payment pro rata of any accrued interest due by that
Obligor but unpaid under this Agreement;

c.
third, in or towards payment pro rata any other sum due by that Obligor but
unpaid under the Finance Documents.

19.7.2
The Facility Agent shall, if so directed by all the Lenders, vary the order set
out in Clauses 19.7.1(b) to 19.7.1(c).

19.7.3
Clauses 19.7.1 and 19.7.2 shall override any appropriation made by any Obligor.

19.8
Set-off and counterclaim

All payments by any Obligor under this Agreement shall be made without set off
or counterclaim.
19.9
Grossing-up

19.9.1
Subject to Clause 19.9.2, all sums payable to a Finance Party pursuant to or in
connection with any Finance Document shall be paid in full free and clear of all
deductions or withholdings whatsoever except only as may be required by law.

19.9.2
If any deduction or withholding is required by law in respect of any payment due
from an Obligor to a Finance Party pursuant to or in connection with any Finance
Document, that Obligor shall:

a.
ensure or procure that the deduction or withholding is made and that it does not
exceed the minimum legal requirement therefor;






--------------------------------------------------------------------------------




b.
pay, or procure the payment of, the full amount deducted or withheld to the
relevant Taxation authority or other authority in accordance with the applicable
law;

c.
increase the payment in respect of which the deduction or withholding is
required so that the net amount received by the payee (which expression when
used in this Clause 19.9.2 shall mean each Finance Party) after the deduction or
withholding (and after taking account of any further deduction or withholding
which is required to be made as a consequence of the increase) shall be equal to
the amount which the payee would have been entitled to receive in the absence of
any requirement to make any deduction or withholding; and

d.
promptly deliver or procure the delivery to the relative payee of receipts
evidencing each deduction or withholding which has been made.

19.9.3
If the Facility Agent is obliged to make any deduction or withholding from any
payment to any Lender (an “Agency Payment”) which represents an amount or
amounts received by that Agent from an Obligor under any Finance Document, that
Obligor shall pay directly to that Lender such sum (an “Agency Compensating
Sum”) as shall, after taking into account any deduction or withholding which
that Obligor is obliged to make from the Agency Compensating Sum, enable that
Lender to receive, on the due date for payment of the Agency Payment, an amount
equal to the Agency Payment which that Lender would have received in the absence
of any obligation to make any deduction or withholding.

19.9.4
If any Lender determines that it has received, realised, utilised and retained a
Tax benefit by reason of any deduction or withholding in respect of which an
Obligor has made an increased payment or paid an Agency Compensating Sum under
this Clause 19.9, that Lender shall, provided that each Finance Party have
received all amounts which are then due and payable by the Obligors under any
Finance Document, pay to that Obligor (to the extent that that Lender can do so
without prejudicing the amount of the benefit or repayment and the right of that
Lender to obtain any other benefit, relief or allowance which may be available
to it) such amount, if any, that will leave that Lender in no worse position
than it would have been in if the deduction or withholding had not been
required, provided that:

a.
each Lender shall have an absolute discretion as to the time at which and the
order and manner in which it realises or utilises any Tax benefit and shall not
be obliged to arrange its business or its Tax affairs in any particular way in
order to be eligible for any credit or refund or similar benefit;

b.
no Lender shall be obliged to disclose any information regarding its business,
Tax affairs or Tax computations;

c.
if a Lender has made a payment to an Obligor pursuant to this Clause 19.9.4 on
account of any Tax benefit and it subsequently transpires that that Lender did
not receive that Tax benefit, or received a lesser Tax benefit, that Obligor
shall, on demand, pay to that Lender such sum as that Lender may determine as
being necessary to restore its after-tax position to that which it would have
been had no adjustment under this Clause 19.9.4 been made.

19.9.5
No Lender shall be obliged to make any payment under Clause 19.9.4 if, by doing
so, it would contravene the terms of any applicable law or any notice, direction
or requirement of any governmental or regulatory authority (whether or not
having the force of law).






--------------------------------------------------------------------------------




19.9.6
If an Obligor is required to make an increased payment for the account of a
Lender under Clause 19.9.2, then, without prejudice to that obligation and so
long as such requirement exists and subject to the Borrowers giving the Facility
Agent and that Lender not less than ten (10) days’ prior notice (which shall be
irrevocable), the Obligors may prepay all, but not part, of that Lender’s
Participation in the Loans together with accrued interest on the amount prepaid.
Any such prepayment shall be subject to Clause 24.1 (Breakage costs indemnity).
On any such prepayment, the Commitment of the relevant Lender shall be
automatically cancelled.

20.
AMENDMENTS AND WAIVERS

20.1
Majority Lenders

20.1.1
Subject to Clause 20.2 (All Lenders), any term of any Finance Document, save for
any Finance Documents relating thereto, may be amended or waived with the
written agreement of the Borrowers and the Majority Lenders. The Facility Agent
and the Security Agent (as applicable) may effect and are irrevocably
authorised, on behalf of the Finance Parties, to execute an amendment or waiver
to which the Majority Lenders have agreed.

20.1.2
The Facility Agent shall promptly notify the Borrowers and each Lender of any
amendment or waiver effected under Clause 20.1.1 and any such amendment or
waiver shall be binding on the Borrowers, each Obligor, each Group Company and
each Finance Party.

20.2
All Lenders

An amendment or waiver which relates to:
a.
the definition of “Majority Lenders” in Clause 1.1 (Definitions);

b.
an extension of the date for, or a decrease in an amount or a change in the
currency of, any payment under any Finance Document;

c.
an increase in a Lender’s Commitment;

d.
a term of any Finance Document which expressly requires the consent of each
Lender; or

e.
Clauses 6 (Interest), 7 (Reduction, Repayment, prepayment and cancellation) , 17
(Pro rata sharing), or this Clause 20 (Amendments and Waivers),

may not be effected without the prior written consent of each Lender.
20.3
Security Agent

An amendment or waiver which affects the rights and/or obligations of the
Security Agent in that capacity may not be effected without the prior written
consent of the Security Agent.
20.4
No implied waivers; remedies cumulative

The rights of the Finance Parties under the Finance Documents:
a.
may be exercised as often as necessary;

b.
are cumulative and not exclusive of its rights under the general law; and

c.
may be waived only in writing and specifically.






--------------------------------------------------------------------------------




Delay in exercising or non-exercise of any such right is not a waiver of that
right.
21.
MISCELLANEOUS

21.1
Severance

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:
a.
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

b.
the legality, validity or enforceability in any other jurisdiction of that or
any other provision of this Agreement.

21.2
Counterparts

This Agreement may be executed in any number of counterparts and this shall have
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.
21.3
Obligations Binding

The obligations of the Parties who have executed this Agreement shall not be
affected by the fact that not all of the Parties have validly executed this
Agreement.
22.
NOTICES

22.1
Method

Each notice or other communication to be given under this Agreement shall be
given in writing in English and, unless otherwise provided, shall be made by
e-mail or letter.
22.2
Delivery

Any notice or other communication to be given by one Party to another under this
Agreement shall (unless one Party has by ten (10) days’ notice to the other
Party specified another address) be given to that other Party, in the case of
the Borrowers, the Obligors, the Facility Agent, the Security Agent, at the
respective addresses given in Clause 22.3 (Addresses), in the case of the
Lenders, at the respective addresses given in Schedule 1 or, as the case may be,
the schedule to its relevant Transfer Certificate and in the case of any
Borrower or Obligor (other than the Borrowers) as set out in the schedule to its
relevant Accession Agreement.
22.3
Addresses

The address and e-mail address number of the Borrowers, the Facility Agent, and
the Security Agent:
a.
The Borrowers:

PRA Group Europe Holding S.à r.l.
42-44, Avenue de la Gare
L-1610 Luxembourg
Luxembourg
Attention: Vice President Finance in PRA Group Europe
E-mail: christopher.hagberg@pragroup.no





--------------------------------------------------------------------------------






b.
The Facility Agent:

DNB Bank ASA
N-0021 Oslo, Norway
Attention: Agentdesk
E-mail: agentdesk@dnb.no


c.
The Security Agent:

DNB Bank ASA
N-0021 Oslo, Norway
Attention: Agentdesk
E-mail; agentdesk@dnb.no
22.4
Deemed receipt

22.4.1
Any notice or other communication given by any Agent shall be deemed to have
been received:

a.
if sent by e-mail, when received in a readable form and only if addressed in
such manner as the Agent shall specify for this purpose;

b.
in the case of a notice given by hand, on the day of actual delivery; and

c.
if posted, on the second Business Day or, in the case of mail from one country
to another country, the fifth Business Day following the day on which it was
despatched by first class mail postage prepaid or, as the case may be, airmail
postage prepaid,

provided that a notice given in accordance with the above but received on a day
which is not a Business Day or after normal business hours in the place of
receipt shall be deemed to have been received on the next Business Day.
22.4.2
Any notice or other communication given to any Agent shall be deemed to have
been given only on actual receipt.

22.5
Notices through Facility Agent

Any notice or other communication from or to an Obligor under this Agreement
shall be sent through the Facility Agent.
23.
ASSIGNMENTS, TRANSFERS AND ACCESSION

23.1
Benefit of Agreement

This Agreement shall be binding upon and inure to the benefit of each Party and
its successors and assigns.
23.2
Assignments and transfers by Obligors

No Obligor shall be entitled to assign or transfer any of its rights or
obligations under the Finance Documents.





--------------------------------------------------------------------------------




23.3
Assignments by Lenders

23.3.1
Any Lender may assign, in accordance with this Clause 23.3, any of its rights
and obligations under this Agreement to (i) any other Lender, (ii) any company
being controlled by any Lender or under the control of the same legal entity as
any Lender (where control shall have the same meaning mutatis mutandis as set
out in the definition of “Subsidiary”), (iii) to any other financial institution
upon the occurrence of a Default, or (iv) to any other financial institution, in
a minimum amount of USD 2,000,000, provided, in each case, that such assignment
does not result in a breach of the Swiss Ten Non-Bank Rule, and provided in each
case that:

a.
The consent of the Borrowers is required for any assignment, unless the Lender
Transferee (as defined in Clause 23.3.2) falls within one of the categories set
out under (i), (ii) or (iii) above.

b.
The consent of the Borrowers must not be unreasonably withheld or delayed. The
Borrowers will be deemed to have given its consent three Business Days after the
Borrowers is given notice of the request unless it is expressly refused by the
Borrowers within that time.

c.
The consent of the Borrowers to an assignment must not be withheld solely
because the assignment is to a person who is a Swiss Non-Qualifying Bank,
provided that each assignment must be in compliance with the Swiss Ten Non-Bank
Rule.

23.3.2
If any Lender (the “Existing Lender”) wishes to assign all or any part of its
Commitment or Participation in the Facility to another Lender or other financial
institution (the “Lender Transferee”), such transfer may be effected by delivery
to, and the execution by, the Facility Agent or the Security Agent (as
applicable) of a duly completed Transfer Certificate and the transfer must be
done on a pro rata basis.

23.3.3
On the date specified in the Transfer Certificate:

to the extent that in the Transfer Certificate the Existing Lender seeks to
assign its Commitment or Participation in the Facility or interest under any
Finance Document, the Obligors and the Existing Lender shall each be released
from further obligations to each other under this Agreement and their respective
rights against each other shall be cancelled (such rights and obligations being
referred to in this Clause 23.3.3 as “Discharged Rights and Obligations”);
a.
the Obligors and the Lender Transferee shall each assume obligations towards
each other and/or acquire rights against each other which differ from the
Discharged Rights and Obligations only insofar as the Obligors and the Lender
Transferee have assumed and/or acquired the same in place of the Obligors and
the Existing Lender;

b.
each of the Parties and the Lender Transferee shall acquire the same rights and
assume the same obligations among themselves as they would have acquired and
assumed had the Lender Transferee been a party under this Agreement as a Lender
with the rights and/or the obligations acquired or assumed by it as a result of
the transfer;

c.
a proportion of the Existing Lender’s rights under the Security Documents, equal
to the proportion of the Existing Lender’s rights under this Agreement being
transferred, shall automatically be transferred to the Lender Transferee; and








--------------------------------------------------------------------------------




d.
the Existing Lender’s rights and benefits under the Security Documents shall be
transferred by the relevant and necessary transfer certificates.

23.3.4
The Facility Agent and/or the Security Agent (as applicable) shall promptly
complete a Transfer Certificate on request by an Existing Lender and upon
payment by the Lender Transferee of a fee of USD 3,000 to the Facility Agent.
Each Party irrevocably authorises each Agent to execute any duly completed
Transfer Certificate on its behalf provided that such authorisation does not
extend to the execution of a Transfer Certificate on behalf of either the
Existing Lender or the Lender Transferee named in the Transfer Certificate.

23.3.5
The Facility Agent and/or the Security Agent (as applicable) shall promptly
notify the Borrowers of the receipt and execution on its behalf by the relevant
Agent of any Transfer Certificate.

23.3.6
Each Obligor undertakes to sign and execute any Transfer Certificate or other
document necessary to complete a transfer of any interest under any Finance
Document if so requested by the Facility Agent or the Security Agent.

23.4
Further assurance for assignments or transfers

23.4.1
The Obligors undertake to procure that in relation to any assignment by a Lender
of all or part of its Commitment and/or its Participation in the Facility under
this Agreement, the Group Companies shall at the request of the relevant
assignor or transferor execute (at the cost and expense of the Borrowers) such
documents as may be reasonably necessary to ensure that the relevant assignee
or, as the case may be, transferee, attains the benefit of the Security
Documents.

23.4.2
Without prejudice to Clause 23.3.5, each Lender shall notify the Agents and
Borrowers (on behalf of itself and the other Obligors) of any assignment or
transfer by such Lender of all or part of its Commitment or Participation in the
Facility or interest under the Finance Documents.

23.4.3
In the case of any assignment, transfer or novation by an Existing Lender to a
Lender Transferee of all or any part of its rights and obligations under the
Finance Documents, the Existing Lender and the Lender Transferee agree that, for
the purpose of Article 1278 of the Luxembourg Civil Code (to the extent
applicable), the securities created under the Finance Documents and securing the
rights assigned, transferred or novated thereby will be preserved for the
benefit of the Lender Transferee.

23.5
Consequences of assignment

The Obligors shall be under no obligation to pay any greater amount under this
Agreement following an assignment or transfer by a Lender of any of its rights
or obligations pursuant to this Clause 23 if, in the circumstances existing at
the time of such assignment or transfer, such greater amount would not have been
payable but for the assignment or transfer.
23.6
Disclosure of information

The Facility Agent, the Security Agent, the Bookrunner and each Lender may
disclose to each other, to their professional advisers and to any person with
whom they are proposing to enter, or have entered into, any kind of assignment,
transfer, participation or other agreement in relation to this Agreement or any
other Finance Document provided such person has entered into an appropriate
confidentiality undertaking in writing, any information which the Facility
Agent, the Security Agent, the Bookrunner or that Lender has acquired under or
in connection with any Finance Document.





--------------------------------------------------------------------------------




23.7
Accession

The accession to this Agreement of each additional Guarantor shall take effect
on the Facility Agent countersigning the relevant Accession Agreement which they
are hereby irrevocably authorised to do by the Parties to this Agreement. The
Parties hereto agree that this authorisation is given to secure the interest of
the Parties under this Agreement and is accordingly irrevocable. After the
execution of an Accession Agreement the acceding party shall be bound by this
Agreement in relation to the other Parties and the Parties to this Agreement,
not being the acceding party, shall be bound in relation to the acceding party.
23.8
Exposure transfer transactions

Nothing herein restricts the Lenders from entering into any arrangement with
another person under which such Lender substantially transfers its credit risk
exposure under this Agreement to that other person, unless under such
arrangement (and for the duration of such arrangement):
(a)
the relationship between the Lender and that other person is that of a debtor
and creditor (including in the event of the bankruptcy or similar event of the
Lender or an Obligor);

(b)
the other person will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Lender under or in relation to this
Agreement;

(c)
the other person will under no circumstances (other than pursuant to a transfer
or assignment permitted under Clause 23.3.1) be subrogated to, or substituted in
respect of, the Lender's claims under this Agreement; and

(d)
the other person will under no circumstances (other than pursuant to a transfer
or assignment permitted under Clause 23.3.1) otherwise have any contractual
relationship with, or rights against, an Obligor under or in relation to this
Agreement.

23.9
Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 23, each
Lender may, without consulting with or obtaining consent from any Obligor, at
any time charge, assign or otherwise create security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including, without limitation:
(a)
any charge, assignment or other security to secure obligations to a federal
reserve or central bank; and

(b)
in the case of any Lender which is a fund, any charge, assignment or other
security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or security shall:
(A)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or security for
the Lender as a party to any of the Finance Documents






--------------------------------------------------------------------------------




(B)
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents; or

(C)
result in a breach of the Swiss Ten Non-Bank Rule.

24.
INDEMNITIES

24.1
Breakage costs indemnity

Each Obligor shall, to the extent legally possible, indemnify each Finance Party
on demand against any loss or expense (including any loss or expense on account
of funds borrowed, contracted for or utilised to fund any amount payable under
this Agreement, any amount repaid or prepaid under this Agreement or any Loan)
which that Finance Party properly has sustained or incurred as a consequence of:
a.
a Loan not being made following the service of a Drawdown Notice (except as a
result of the failure of that Finance Party to comply with its obligations under
this Agreement);

b.
the failure of an Obligor to make payment on the due date of any sum due under
this Agreement;

c.
the occurrence of any Default or by the operation of Clause 15.2 (Acceleration,
etc.); or

d.
any prepayment or repayment of a Loan otherwise than on the last day of the
Interest Period in relation to that Loan.

24.2
Currency indemnity

24.2.1
Any payment made to or for the account of or received by an Agent or any Lender
in respect of any moneys or liabilities due, arising or incurred by an Obligor
to an Agent or any Lender in a currency (the “Currency of Payment”) other than
the currency in which the payment should have been made under this Agreement
(the “Currency of Obligation”) in whatever circumstances (including as a result
of a judgement against an Obligor) and for whatever reason shall constitute a
discharge to that Obligor only to the extent of the Currency of Obligation
amount which an Agent or that Lender, as the case may be, is able on the date of
receipt of such payment (or if such date of receipt is not a Business Day, on
the next succeeding Business Day) to purchase with the Currency of Payment
amount at its spot rate of exchange (as conclusively determined by the relevant
Agent or that Lender) in the relevant foreign exchange market.

24.2.2
If the amount of the Currency of Obligation which an Agent or that Lender is so
able to purchase falls short of the amount originally due to an Agent or that
Lender, as the case may be, under this Agreement, then the relevant Obligor
shall immediately on demand indemnify the relevant Agent or that Lender, as the
case may be, against any loss or damage arising as a result of that shortfall by
paying to the relevant Agent or that Lender, as the case may be, that amount in
the Currency of Obligation certified by the relevant Agent or that Lender, as
the case may be, as necessary so to indemnify it.






--------------------------------------------------------------------------------




24.3
General

24.3.1
Each indemnity in this Clause 24 shall constitute a separate and independent
obligation from the other obligations contained in this Agreement or any other
Finance Document and shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted from time to time and
shall continue in full force and effect notwithstanding any judgement or order
for a liquidated sum or sums in respect of amounts due under this Agreement or
any other Finance Document or under any such judgement or order.

24.3.2
The certificate of an Agent or the relevant Lender as to the amount of any loss
or damage sustained or incurred by it shall be conclusive and binding on the
Obligors except for any manifest error.

25.
FORCE MAJEURE

25.1.1
No Finance Party shall be held responsible for any damage arising out of any
Norwegian or foreign legal enactment, or any measure undertaken by a Norwegian
or foreign public authority, or war, strike, lockout, boycott, blockade or any
other similar circumstance. The reservation in respect of strikes, lockouts,
boycotts and blockades applies even if a Finance Party takes such measures, or
is subject to such measures.

25.1.2
Any damage that may arise in other cases shall not be indemnified by a Finance
Party if it has observed normal care. A Finance Party shall not in any case be
held responsible for any indirect damage. Should there be an obstacle as
described above for any of the parties set out above in this Clause 25 to take
any action in compliance with any Finance Document, such action may be postponed
until the obstacle has been removed.

26.
LAW AND JURISDICTION

26.1
Law

26.2.1
This Agreement is governed by and shall be construed in accordance with
Norwegian law.

26.2
Jurisdiction

26.2.1
Subject to Clause 26.2.2 below, the courts of Norway shall have exclusive
jurisdiction over matters arising out of or in connection with this Agreement.
Oslo tingrett shall be the court of first instance.

26.2.2
The submission to the jurisdiction of Norwegian Courts shall not limit the right
of a Finance Party to take proceedings against any Obligor in any court which
may otherwise exercise jurisdiction over any Obligor or any of its assets.

26.3
Service of process

26.3.1
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in Norway):

a.
irrevocably appoints PRA Group Europe AS (formerly Aktiv Kapital AS)
(represented by the chairman of the board of directors from time to time) as its
agent for service of process in relation to any proceedings before the Norwegian
courts in connection with any Finance Document governed by Norwegian law; and

b.
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.






--------------------------------------------------------------------------------




26.3.2
If any process agent appointed pursuant to this Clause 26.3 (Service of process)
(or any successor thereto) shall cease to exist for any reason where process may
be served, the Obligor will forthwith appoint another process agent with an
office in Norway where process may be served and will forthwith notify the Agent
thereof.





IN WITNESS whereof the Parties have caused this Agreement to be duly executed on
the date set out above.


***
(Remaining of page intentionally left blank)







--------------------------------------------------------------------------------










